



Exhibit 10.2






--------------------------------------------------------------------------------



OCCIDENTAL PETROLEUM CORPORATION


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of June 3, 2019


$5,000,000,000
_________________________


JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
HSBC SECURITIES (USA) INC.,
MUFG BANK, LTD,
RBC CAPITAL MARKETS,
SOCIETE GENERALE,
SUMITOMO MITSUI BANKING CORPORATION
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,


BANK OF AMERICA, N.A.,
as Syndication Agent,


BARCLAYS BANK PLC,
CITIBANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION,
MUFG BANK, LTD,
ROYAL BANK OF CANADA,
SOCIETE GENERALE,
SUMITOMO MITSUI BANKING CORPORATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page






ARTICLE I
     
DEFINITIONS AND ACCOUNTING TERMS
1
     
SECTION 1.01.
Definitions
1
SECTION 1.02.
Accounting Terms
20
SECTION 1.03.
Divisions
21
SECTION 1.04.
Eurodollar Screen Rate Notification
21
     
ARTICLE II
     
LOAN AND LETTER OF CREDIT PROVISIONS
22
     
SECTION 2.01.
Revolving Credit Commitments; Procedure for Requests
22
SECTION 2.02.
Competitive Loans; Procedure for Requests
23
SECTION 2.03.
Letters of Credit
26
SECTION 2.04.
General Terms Relating to the Loans
31
SECTION 2.05.
Repayment of Loans; Evidence of Indebtedness
32
SECTION 2.06.
Refinancings
33
SECTION 2.07.
Fees
34
SECTION 2.08.
Reserve Requirements; Change in Circumstances
35
SECTION 2.09.
Pro Rata Treatment
41
SECTION 2.10.
Payments
41
SECTION 2.11.
Payments on Business Days
41
SECTION 2.12.
Net Payments
42
SECTION 2.13.
Defaulting Banks; Failed and Credit-Impaired Banks; Declining Banks
46
SECTION 2.14.
Defaulting Banks
48
     
ARTICLE III
     
INTEREST PROVISIONS
50
     
SECTION 3.01.
Interest on Loans
50
SECTION 3.02.
Interest on Overdue Amounts
50
SECTION 3.03.
Inability to Determine Eurodollar Rate
51
SECTION 3.04.
Indemnity
52
SECTION 3.05.
Rate Determination Conclusive
53
     
ARTICLE IV
     
REDUCTION, TERMINATION, INCREASE OR EXTENSION OF THE REVOLVING CREDIT
COMMITMENTS AND PREPAYMENTS
53
     
SECTION 4.01.
Reduction, Termination, Increase or Extension of the Total Commitment
53
SECTION 4.02.
Prepayments
56






--------------------------------------------------------------------------------





SECTION 4.03.
Required Termination of the Revolving Credit Commitments and Prepayment
57
SECTION 4.04.
Mandatory Termination of the Additional Commitments upon the Additional
Commitment Termination Date
59
     
ARTICLE V
     
REPRESENTATIONS AND WARRANTIES
60
     
SECTION 5.01.
Representations and Warranties of the Company
60
     
ARTICLE VI
     
COVENANTS
64
     
SECTION 6.01.
Affirmative Covenants of the Company
64
SECTION 6.02.
Negative Covenants of the Company
64
     
ARTICLE VII
     
CONDITIONS OF CREDIT
72
     
SECTION 7.01.
Conditions to Effectiveness of Commitments
72
SECTION 7.02.
Precedent to All Extensions of Credit
73
SECTION 7.03.
Additional Conditions Precedent to Additional Commitment Utilization
74
     
ARTICLE VIII
     
EVENTS OF DEFAULT
77
     
SECTION 8.01.
Events of Default
77
     
ARTICLE IX
     
THE AGENTS, THE BANKS AND THE ISSUING BANKS
79
     
SECTION 9.01.
Appointment and Powers of the Administrative Agent
79
SECTION 9.02.
Exculpatory Provisions
80
SECTION 9.03.
Reliance by the Administrative Agent
80
SECTION 9.04.
Notice of Default
80
SECTION 9.05.
Indemnification
81
SECTION 9.06.
Nonreliance on the Agents and Other Banks
81
SECTION 9.07.
The Agents in Their Individual Capacities
81
SECTION 9.08.
Excess Payments
82
SECTION 9.09.
Obligations Several
82
SECTION 9.10.
Resignation by any Agent
82
SECTION 9.11.
Titles
83
SECTION 9.12.
ERISA Representations by the Banks
83




--------------------------------------------------------------------------------





ARTICLE X
     
MISCELLANEOUS
85
     
SECTION 10.01.
No Waiver; Modifications in Writing
85
SECTION 10.02.
Confidentiality
86
SECTION 10.03.
Notices, etc
87
SECTION 10.04.
Costs, Expenses and Other Taxes
88
SECTION 10.05.
Confirmations
89
SECTION 10.06.
Successors and Assigns; Participations
89
SECTION 10.07.
Indemnification
94
SECTION 10.08.
Replacement of Banks
95
SECTION 10.09.
USA Patriot Act
96
SECTION 10.10.
Headings
96
SECTION 10.11.
Circumstances Requiring Consultation
96
SECTION 10.12.
Execution in Counterparts; Integration
96
SECTION 10.13.
Governing Law
97
SECTION 10.14.
CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL
97
SECTION 10.15.
Severability of Provisions
98
SECTION 10.16.
[Reserved]
98
SECTION 10.17.
Maximum Interest
98
SECTION 10.18.
No Fiduciary Relationship
98
SECTION 10.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
98
SECTION 10.20.
Amendment and Restatement
99


Schedules



1.01
Certain definitions

I
Revolving Credit Commitments

II
Addresses, Facsimile, E-Mails and Telephone Numbers



Exhibits



A-1
Form of Competitive Note

A-2
Form of Revolving Credit Note

B
Form of Competitive Bid Request

C
Form of Notice of Competitive Bid Request

D
Form of Competitive Bid

E
Form of Revolving Credit Borrowing Request

F
Form of Assignment and Acceptance

G
Form of Solvency Certificate




--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 3, 2019, is among
OCCIDENTAL PETROLEUM CORPORATION, a Delaware corporation (hereinafter called the
“Company”); the Banks (as defined below); BANK OF AMERICA, N.A., as syndication
agent (hereinafter called, in such capacity, together with any successor thereto
in such capacity, the “Syndication Agent”); BARCLAYS BANK PLC, CITIBANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION, MUFG BANK, LTD, ROYAL BANK OF CANADA,
SOCIETE GENERALE, SUMITOMO MITSUI BANKING CORPORATION and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as documentation agents (hereinafter called, in such
capacity, together with any successor to any thereof in such capacity, the
“Documentation Agents”) and JPMORGAN CHASE BANK, N.A., as administrative agent
(hereinafter called, in such capacity, together with any successor thereto in
such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS the Company, the Administrative Agent, the Banks and the other parties
thereto entered into that certain Credit Agreement dated as of January 31, 2018
(as amended, restated, modified or supplemented from time to time through the
date hereof, the “Existing Credit Agreement”);


WHEREAS the Company, the Administrative Agent and the Banks desire to amend and
restate the terms of the Existing Credit Agreement on the terms and conditions
contained herein, which  Agreement shall become effective and shall supersede
and replace the Existing Credit Agreement upon satisfaction of the conditions
precedent set forth in Section 7.01; and


WHEREAS the Banks are willing to provide such credit facilities to the Company
on the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01.  Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated
below in this Section 1.01 (the meanings given to terms defined herein being
equally applicable to both the singular and plural forms of such terms);
provided that capitalized terms used in Sections 6.02(b) and 6.02(c) hereof and
defined in Schedule 1.01 hereto shall have the meanings indicated in such
Schedule 1.01:


“Accession Agreement” has the meaning assigned to that term in
Section 4.01(b)(i).



--------------------------------------------------------------------------------

“Acquired Business” means Anadarko and its Subsidiaries.


“Additional Commitment” means, each Bank’s commitment hereunder to extend credit
to the Company in the amount set forth opposite the name of such Bank on
Schedule I hereto in the column headed “Additional Commitment”.


“Additional Commitment Availability Date” means the date upon which the
conditions of Section 7.03 shall have been satisfied or waived in accordance
with Section 10.01.


 “Additional Commitment Termination Date” means the earliest of (i) the date on
which the Anadarko Acquisition Agreement is terminated in accordance with its
terms and such termination has either been publicly announced by a party thereto
or the Joint Lead Arrangers have received written notice thereof from the
Company and (ii) at 11.59 pm (New York City time) on February 14, 2020;
provided, that, to the extent that the “End Date” set forth in the Anadarko
Acquisition Agreement as in effect on May 9, 2019 is extended by a period of not
more than three (3) months pursuant to Section 9.1(b)(i) of the Anadarko
Acquisition Agreement as in effect on May 9, 2019, then the date first referred
to in this clause (ii) shall, be automatically extended by an equal period.


“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement.


“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent, which each Bank shall complete and provide
to the Administrative Agent.


“Affected Bank” means, respectively, (i) any Bank or Participant affected by the
events described in Section 2.08(a), Section 2.08(b), Section 2.08(f) or
Section 2.12 hereof, (ii) any Bank affected by the events described in
Section 2.13 hereof, or (iii) any Bank affected by the events described in
Section 4.03(a) hereof, as the case may be, but only for any period during which
such Bank or Participant shall be affected by such events.


“Agents” means, collectively, the Syndication Agent, the Administrative Agent
and the Documentation Agents.


“Agreement” means this Amended and Restated Credit Agreement, as the same may at
any time be amended or modified and in effect.


“Allocable Share” means, when used with reference to any Assenting Bank at the
time any determination thereof is to be made, (a) in the case of the Revolving
Credit Commitment and Revolving Credit Loans of an Affected Bank, a fraction,
the numerator of which shall be the Revolving Credit Commitment of such
Assenting Bank at such time and the denominator of which shall be the aggregate
of the Revolving Credit Commitments of all Assenting Banks at such time (or such
other amount of such Revolving Credit Commitment and Revolving Credit Loans as
the Company and the Assenting Banks shall agree), and (b) in the case of the
Competitive Loans, if any, of an Affected Bank, the outstanding principal amount
thereof, divided among the Assenting Banks in such proportion as the Company and
such Assenting Banks shall agree.


2

--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1%  per annum and (c) the Eurodollar Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1% per annum.  For purposes
of clause (c) above, the Eurodollar Rate on any day shall be based on the
Eurodollar Screen Rate on such day for a deposit in Dollars with a maturity of
one month (or, if the Eurodollar Screen Rate is not available for such one month
maturity, the Interpolated Rate) at approximately 11:00 a.m., London time, on
such day; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero.


For purposes hereof, any change in the Alternate Base Rate due to a change in
the Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective on the
effective date of such change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate, as the case may be.  If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain either the NYFRB Rate or the Eurodollar
Rate, or both such Interest Rates, for any reason, the Alternate Base Rate shall
be the higher of the Prime Rate and such other rate, if any, referred to in the
definition of Alternate Base Rate that the Administrative Agent is able to
ascertain until the circumstances giving rise to such inability no longer exist.


“Alternate Base Rate Loan” means any Loan with respect to which the Interest
Rate is based on the Alternate Base Rate.


“Anadarko” means Anadarko Petroleum Corporation, a Delaware corporation.


 “Anadarko Acquisition” means the series of transactions which will result in
the acquisition by the Company of the Acquired Business pursuant to the Anadarko
Acquisition Agreement.


“Anadarko Acquisition Agreement” means the Agreement and Plan of Merger dated as
of May 9, 2019 among the Company, Baseball Merger Sub 1, Inc. and Anadarko
(together with the schedules and exhibits thereto), as the same may be amended,
supplemented or otherwise modified from time to time in accordance therewith and
herewith.


 “Anadarko Bridge Facility” means the 364-Day Bridge Facility contemplated by
that certain Second Amended and Restated Commitment Letter dated May 9, 2019
among the Company, CGMI, BofA Securities, Inc. (f/k/a Merrill Lynch, Pierce,
Fenner & Smith Incorporated) and Bank of America N.A., which term shall include
any definitive documentation evidencing such facility.


 “Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Facility Fee Percentage” means, on any date, the applicable
percentage set forth below based upon the ratings applicable on such date to
Index Debt:


3

--------------------------------------------------------------------------------




 
Percentage
Level 1
 
AA or better by S&P
Aa2 or better by Moody’s
0.040%
 
Level 2
 
AA- by S&P
Aa3 by Moody’s
0.050%
 
Level 3
 
A+ by S&P
A1 by Moody’s
0.060%
 
Level 4
 
A by S&P
A2 by Moody’s
0.075%
 
Level 5
 
A- by S&P
A3 by Moody’s
0.100%
 
Level 6
 
BBB+ by S&P
Baa1 by Moody’s
0.125%
 
Level 7
 
BBB by S&P
Baa2 by Moody’s
0.150%
 
Level 8
 
BBB- by S&P
Baa3 by Moody’s
0.200%
 
Level 9
 
BB+ or lower by S&P
Ba1 or lower by Moody’s
0.300%
 



For purposes hereof, (i) if the ratings established (or deemed to have been
established, as provided in clause (ii) below) by Moody’s and S&P shall fall
within different Levels, the applicable Level shall be the category in which the
higher of the ratings shall fall unless the ratings differ by two or more
Levels, in which case the applicable Level shall be the next Level below that
corresponding to the higher rating, (ii) if Moody’s or S&P shall not have in
effect a rating for Index Debt (other than (a) because such rating agency shall
no longer be in the business of rating corporate debt obligations or (b) as a
result of a change in the rating system of Moody’s or S&P), then such rating
agency will be deemed to have established a rating for Index Debt in Level 9 and
(iii) if any rating established (or deemed to have been established, as provided
in clause (ii) above) by Moody’s or S&P shall be changed (other than as a result
of a
4

--------------------------------------------------------------------------------

change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first publicly announced by the applicable rating
agency.  Each change in the Applicable Facility Fee Percentage shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.  If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Banks (acting through the Administrative Agent) shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system or the non-availability of
ratings from such rating agency.


“Applicable Margin” means, on any date, with respect to any Eurodollar Loan or
Alternate Base Rate Loan, as the case may be, the applicable spread set forth
below based upon the ratings applicable on such date to Index Debt:



 
Eurodollar
 
Alternate Base
Rate
Level 1
     
AA or better by S&P
Aa2 or better by Moody’s
0.460%
 
 
0.000%
 
Level 2
     
AA- by S&P
Aa3 by Moody’s
0.575%
 
 
0.000%
 
Level 3
     
A+ by S&P
A1 by Moody’s
0.690%
 
 
0.000%
 
Level 4
     
A by S&P
A2 by Moody’s
0.800%
 
 
0.000%
 
Level 5
     
A- by S&P
A3 by Moody’s
0.900%
 
 
0.000%
 
Level 6
     
BBB+ by S&P
Baa1 by Moody’s
1.000%
 
 
0.000%
 
Level 7
     
BBB by S&P
Baa2 by Moody’s
1.100%
 
 
0.100%
 
Level 8
     
BBB- by S&P
Baa3 by Moody’s
1.300%
 
 
0.300%
 





5

--------------------------------------------------------------------------------




 
Eurodollar
Alternate Base
Rate
Level 9
   
BB+ or lower by S&P
Ba1 or lower by Moody’s
1.450%
 
0.450%
 





For purposes hereof, (i) if the ratings established (or deemed to have been
established, as provided in clause (ii) below) by Moody’s and S&P shall fall
within different Levels, the applicable Level shall be the category in which the
higher of the ratings shall fall unless the ratings differ by two or more
Levels, in which case the applicable Level shall be the next Level below that
corresponding to the higher rating, (ii) if Moody’s or S&P shall not have in
effect a rating for Index Debt (other than (a) because such rating agency shall
no longer be in the business of rating corporate debt obligations or (b) as a
result of a change in the rating system of Moody’s or S&P), then such rating
agency will be deemed to have established a rating for Index Debt in Level 9 and
(iii) if any rating established (or deemed to have been established, as provided
in clause (ii) above) by Moody’s or S&P shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency.  Each change in the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.  If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Banks (acting through the Administrative Agent) shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system or the non-availability of
ratings from such rating agency.


“Assenting Bank” has the meaning assigned to that term in Section 2.08(e)(ii)
hereof.


“Assignment and Acceptance” means an instrument substantially in the form of
Exhibit F hereto.


“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


“Bank” and “Banks” mean, respectively, (i) each bank or financial institution
(other than any Issuing Bank in its capacity as such) which becomes a party to
this Agreement by signing on the signature pages hereto or pursuant to an
Accession Agreement or Section 10.06(c) hereof, and (ii) all such banks and
financial institutions.


6

--------------------------------------------------------------------------------

“Bank Funding Default” means any failure by the Company to repay any portion of
a Loan which otherwise would have been repaid in accordance with the second
sentence of Section 2.06 hereof from proceeds of a new Loan or Loans, which
failure is attributable solely to the failure of any Bank to make available all
or any portion of the new Loan or Loans to be made by such Bank pursuant to
Section 2.06 hereof.


“Bank Parent” means, with respect to any Bank, any Person in respect of which
such Bank is a Subsidiary.


“Bankruptcy Event” means, with respect to any Bank, that such Bank has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Bank
by a governmental authority if such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such governmental authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Bank.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Board” means the Board of Governors of the Federal Reserve System of the United
States.


“Borrowing” means a borrowing by the Company from the Banks (or any of them)
pursuant to this Agreement (including any such borrowing made as a result of the
operation of Section 2.06, Section 2.08(e)(ii), Section 2.08(e)(iii),
Section 2.12(c)(i), Section 2.13(i), Section 4.03(b)(ii), or Section 4.03(b)(iv)
hereof, as the case may be).


“Borrowing Date” means the date on which a Borrowing is, or is to be,
consummated, as the context may indicate.


“Business Day” means any day not a Saturday, Sunday or legal holiday in the
State of New York or the State of California and on which (i) banks and the
Federal Reserve Bank of New York are open for business in New York City, and
(ii) banks are open for business in California; provided, however, that when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market.


“Business Entity” means a corporation, association, business trust, partnership,
limited liability company or other business entity.


7

--------------------------------------------------------------------------------

“Calendar Quarter” means a calendar quarter ending on the last day of any March,
June, September or December.


“Capital Adequacy or Liquidity Change” has the meaning assigned to that term in
Section 2.08(b) hereof.


“Capital Adequacy or Liquidity Rule” has the meaning assigned to that term in
Section 2.08(b) hereof.


“Capital Stock” means (a) in the case of a corporation, common stock, preferred
stock and any other capital stock, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, limited liability company interests, and (d) in the case of any other
Business Entity, any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, such Business Entity, but excluding from all of the foregoing any
debt securities convertible into Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.


“CGMI” means Citigroup Global Markets Inc.


 “Code” means the Internal Revenue Code of 1986, as amended from time to time
and in effect.


“Commitment Increase” has the meaning assigned to that term in
Section 4.01(b)(i).


“Company” has the meaning assigned to that term in the introduction to this
Agreement.


“Competitive Bid” means an offer by a Competitive Bid Bank to make a Competitive
Loan pursuant to Section 2.02 hereof.


“Competitive Bid Banks” means those Banks from time to time designated by the
Company, by written notice to the Administrative Agent, as Competitive Bid Banks
entitled to submit Competitive Bids pursuant to Section 2.02(c) hereof.


“Competitive Bid Rate” means, as to any Competitive Bid made by a Bank pursuant
to Section 2.02(c) hereof, (a) in the case of a Eurodollar Loan, the Margin, and
(b) in the case of a Fixed Rate Loan, the fixed rate of interest offered by the
Bank making such Competitive Bid.


“Competitive Bid Request” means a request made pursuant to Section 2.02 hereof
substantially in the form of Exhibit B hereto.


“Competitive Borrowing” means, as the case may be, (a) a Borrowing consisting of
a Competitive Loan from a Competitive Bid Bank whose Competitive Bid, accepted
by the Company, is equal to the entire amount of such Borrowing, or (b) a
Borrowing consisting of concurrent Competitive Loans from each of the
Competitive Bid Banks whose Competitive Bid


8

--------------------------------------------------------------------------------



as a part of such Borrowing has been accepted by the Company, in each case
pursuant to the bidding procedure described in Section 2.02 hereof.


“Competitive Loan” means a Loan from a Competitive Bid Bank to the Company
pursuant to the bidding procedure described in Section 2.02 hereof.


“Competitive Notes” and “Competitive Note” mean, respectively, (a) the
promissory notes of the Company substantially in the form of Exhibit A-1 hereto,
issued pursuant to and in accordance with this Agreement, as such promissory
notes may be amended or modified and in effect, and (b) a single such promissory
note.


“Confidential Information” has the meaning assigned to that term in
Section 10.02 hereof.


“Consenting Bank” has the meaning assigned to that term in Section 4.01(c).


 “Consolidated Subsidiary” means any Subsidiary of the Company included in the
financial statements of the Company and its Subsidiaries prepared on a
consolidated basis in accordance with United States generally accepted
accounting principles.


“Declining Bank” has the meaning assigned to that term in Section 4.01(c).


“Defaulting Bank” means any Bank that (a) has failed, within three Business Days
of the date required to be funded or paid, (i) to fund any portion of its Loans,
(ii) to fund any portion of its participations in Letters of Credit or (iii) to
pay any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Bank notifies the Administrative Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Event of Default or
Unmatured Event of Default) has not been satisfied, (b) has notified the
Company, the Administrative Agent or any Issuing Bank or Bank in writing, or has
made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank’s
good-faith determination that a condition precedent (specifically identified in
such writing, including, if applicable, by reference to a specific Event of
Default or Unmatured Event of Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent or
any Issuing Bank or Bank made in good faith to provide a certification in
writing from an authorized officer of such Bank that it will comply with its
obligations to fund prospective Loans and participations in Letters of Credit;
provided, that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon the Administrative Agent’s or the applicable Issuing Bank’s or
Bank’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become, or has a Bank Parent that has
become, the subject of a Bankruptcy Event or a Bail-In Action.


“Documentation Agents” has the meaning assigned to that term in the introduction
to this Agreement.


9

--------------------------------------------------------------------------------

“Dollars” and the symbol “$” mean the lawful currency of the United States.


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country that is subject to the supervision of
an EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.


“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date upon which the conditions of Section 7.01 shall
have been satisfied.  The Effective Date is June 3, 2019.


“Eligible Assignee” means a commercial bank having total assets in excess of
$8,000,000,000 or any other financial institution mutually acceptable to the
Company and the Administrative Agent.


“Employee Benefit Plan” has the meaning assigned to the term “employee benefit
plan” in Section 3(3) of ERISA.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and in effect, and the rules and regulations promulgated
thereunder.


“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Loan” means any Loan with respect to which the Company shall have
selected an Interest Rate based on the Eurodollar Rate in accordance with the
provisions of Article II hereof.


“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period, the Eurodollar Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no Eurodollar Screen Rate shall be available at such time for such
Interest Period but Eurodollar Screen Rates shall be available for periods both
longer and shorter than such Interest Period, then the “Eurodollar Rate” for
such Interest Period shall be the Interpolated Rate and (b) if the Eurodollar
Rate, determined as set forth above, shall be less than zero, then the
Eurodollar Rate shall be deemed to be zero for all purposes hereof.


“Eurodollar Screen Rate” means, with respect to any Eurodollar Loan for any
Interest Period, or with respect to any determination of the Alternative Base
Rate pursuant to


10

--------------------------------------------------------------------------------

clause (c) of the definition thereof, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the applicable Reuters screen page (currently page
LIBOR01) or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion.


“Event of Default” has the meaning assigned to that term in Section 8.01 hereof.


“Excepted Subsidiary” means (a) effective as of the date of the Officers’
Certificate hereinafter referred to, any Subsidiary of the Company which has
been designated as an Excepted Subsidiary after the Effective Date by an
Officers’ Certificate and has not been withdrawn from status as an Excepted
Subsidiary by a subsequent Officers’ Certificate effective as of the date of
such subsequent Officers’ Certificate; provided that no Subsidiary of the
Company may be designated as an Excepted Subsidiary unless, immediately after
giving effect to such designation, the Company shall be in compliance with
Section 6.02(d) hereof, calculated on a pro forma basis and (b) every Subsidiary
of one or more Excepted Subsidiaries.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, a Bank, an Issuing Bank or any other recipient or
required to be withheld or deducted from a payment to such recipient: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such recipient
being organized under the laws of, or having its principal office or, in the
case of any Bank or Issuing Bank, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank or an Issuing Bank,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such recipient with respect to an applicable interest in a Loan or Revolving
Credit Commitment pursuant to a law in effect on the date on which (i) such Bank
or Issuing Bank acquires such interest in the Loan or Revolving Credit
Commitment (other than pursuant to an assignment request by the Company under
Section 2.08(e), Section 2.12(c), Section 2.13, Section 4.01(c), Section 4.03(b)
or Section 10.08) or (ii) such Bank or Issuing Bank changes its lending office,
except in each case to the extent that, pursuant to Section 2.12, amounts with
respect to such Taxes were payable either to such Bank’s or Issuing Bank’s
assignor immediately before such Bank or Issuing Bank became a party hereto or
to such Bank or Issuing Bank immediately before it changed its lending office,
(c) Taxes attributable to such recipient’s failure to comply with
Section 2.12(b) and (d) any withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning specified in the recitals hereto.


“Existing Maturity Date” has the meaning assigned to that term in
Section 4.01(c).


“Facility Fee” has the meaning assigned to that term in Section 2.07(a) hereof.


11

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices included in or adopted pursuant to any
intergovernmental agreement, treaty or convention among governmental authorities
and implementing such Sections of the Code.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that such rate shall in no
event be less than zero.


“Fees” means the Facility Fee, the LC Participation Fees and the Issuing Bank
Fees.


“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.


“Fixed Rate Loan” means any Competitive Loan made by a Bank pursuant to
Section 2.02 hereof based upon a fixed rate per annum offered by such Bank
(expressed as a percentage to 1/10,000 of one percent) and accepted by the
Company.


“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(a) maturing one year or more from the date of the creation thereof, (b)
directly or indirectly renewable or extendible, at the option of the debtor, by
its terms or by the terms of any instrument or agreement relating thereto, to a
date one year or more from the date of the creation thereof, and (c) under a
revolving credit, term loan or similar agreement obligating the lender or
lenders to extend credit over a period of one year or more.


“Increase Effective Date” has the meaning assigned to that term in
Section 4.01(b)(ii).


“Increased Cost Change” has the meaning assigned to that term in Section 2.08(a)
hereof.


“Increasing Bank” has the meaning assigned to that term in Section 4.01(b)(i).


“Indebtedness” means, with respect to any Person, at any time, and in each case
only to the extent such obligations are presented as liabilities on the face of
the balance sheet of such Person in accordance with United States generally
accepted accounting principles, (a) all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (b) obligations under capital leases (the amount of such
obligations being the capitalized amount of such leases, determined in
accordance with United States generally accepted accounting principles as
provided in Section 1.02), (c) obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (d) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit,  letters of
guaranty


12

--------------------------------------------------------------------------------

and bankers’ acceptances, (e) guarantees by such Person of any Indebtedness of
others of the type described in the foregoing clauses (a) through (d) and (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on any asset owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person.


“Indemnified Liabilities” has the meaning assigned to that term in Section 10.07
hereof.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitees” and “Indemnitee” have the respective meanings assigned to those
terms in Section 10.07 hereof.


“Index Debt” means senior, unsecured, non-credit-enhanced, publicly-held,
long-term indebtedness for borrowed money of the Company.


 “Interest Payment Date” means (a) with respect to Alternate Base Rate Loans,
the last day of each Calendar Quarter, commencing with the first of such dates
to occur after the date of this Agreement, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable thereto and, in the case of
a Eurodollar Loan with an Interest Period of 6 months, also the day that would
have been the Interest Payment Date for such Loan had an Interest Period of
3 months been applicable to such Loan, and (c) in the case of a Fixed Rate Loan,
the last day of the Interest Period applicable thereto and in the case of a
Fixed Rate Loan with an Interest Period of more than 90 days, each day within
such Interest Period that would have been an Interest Payment Date had such Loan
been a series of consecutive Fixed Rate Loans with 90-day Interest Periods.


“Interest Period” means (a) as to any Eurodollar Loan, the period commencing on
the Borrowing Date of such Loan and ending one week later or 1, 2, 3 or 6 months
later on the numerically corresponding day for 1, 2, 3 or 6 month Interest
Periods (or if there is no such corresponding day, the last Business Day) in the
calendar month, as the Company may elect, or other periods requested by the
Company and acceptable to the Banks, (b) as to any Alternate Base Rate Loan, the
period commencing on the Borrowing Date of such Loan and ending 90 days later
or, if earlier, on the date of prepayment of such Loan, and (c) as to any Fixed
Rate Loan, the period commencing on the Borrowing Date of such Loan and ending
on the date specified in the Competitive Bid accepted by the Company with
respect to such Fixed Rate Loan, which period shall not be less than 8 days or
more than 360 days; provided, however, that (i) if any Interest Period would end
on a day which shall not be a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless (other than in the case of a
one week Interest Period), with respect to Eurodollar Loans only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) no
Interest Period may be selected that ends later than the Maturity Date.


13

--------------------------------------------------------------------------------

“Interest Rate” means the rate or rates of interest to be determined as provided
in Article III hereof.


“Interpolated Rate” means, with respect to any Eurodollar Loan for any Interest
Period, the rate per annum that results from interpolating on a linear basis
between (a) the applicable Eurodollar Screen Rate for the longest maturity for
which a Eurodollar Screen Rate is available that is shorter than such Interest
Period and (b) the applicable Eurodollar Screen Rate for the shortest maturity
for which a Eurodollar Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.


“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., Bank of America,
N.A., Barclays Bank PLC, Citibank, N.A., Wells Fargo Bank, National Association,
HSBC Bank USA, National Association, Societe Generale, Royal Bank of Canada and
MUFG Bank, Ltd. and (b) any other Bank that has agreed in writing (a copy of
which has been delivered to the Administrative Agent) to issue Letters of Credit
hereunder, each in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.03(i).  Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such affiliate with respect to Letters of Credit issued by
such affiliate.


“Issuing Bank Fees” has the meaning assigned to that term in Section 2.07(b)
hereof.


“Joint Lead Arrangers” means each of JPMorgan Chase Bank, N.A., BofA Securities,
Inc., Barclays Bank PLC, Citibank, N.A., HSBC Securities (USA) Inc., MUFG Bank,
Ltd, RBC Capital Markets, Societe Generale, Sumitomo Mitsui Banking Corporation
and Wells Fargo Securities, LLC, in its capacity as joint lead arranger and
bookrunner.


“LC Commitment” means, as to each Issuing Bank, $200,000,000 or such other
amount as such Issuing Bank and the Company may agree upon in writing from time
to time.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time.  For the avoidance of doubt, with respect to each Letter
of Credit that, by its terms, provides for one or more automatic increases in
the stated amount thereof, the aggregate undrawn amount of such Letter of Credit
shall be the maximum stated amount of such Letter of Credit after giving effect
to all such increases.  The LC Exposure of any Bank at any time shall be its
Proportional Share of the total LC Exposure at such time.


“LC Participation Fee” has the meaning assigned to that term in Section 2.07(b)
hereof.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


14

--------------------------------------------------------------------------------

“Lien” means and includes any mortgage, pledge, lien, security interest,
conditional sale or other title retention agreement or other similar
encumbrance.


“Loans” and “Loan” mean, respectively, (a) all loans made by the Banks or
Competitive Bid Banks or a single Bank or Competitive Bid Bank (as the context
may indicate) to the Company pursuant to this Agreement (including any such loan
made as a result of the operation of Section 2.06, Section 2.08(e)(ii),
Section 2.08(e)(iv), Section 2.12(c)(i), Section 2.13(i), Section 4.03(b)(ii) or
Section 4.03(b)(iv) hereof, as the case may be), and (b) a single such loan made
by any Bank or Competitive Bid Bank.


“Margin” means, as to any Competitive Bid relating to a Eurodollar Loan, the
margin (expressed as a percentage rate per annum and rounded, if necessary, to
the nearest 1/10,000 of one percent) to be added to or subtracted from the
Eurodollar Rate to determine the interest rate offered by such Competitive Bid
Bank with respect to such Eurodollar Loan.


“Maturity Date” means January 31, 2023 or such later date to which the Maturity
Date may be extended in accordance with the terms of Section 4.01(c).


“Minimum Funding Standard” has the meaning assigned to that term in Section 302
of ERISA and Section 412 of the Code.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.


“Multiemployer Plan” has the meaning assigned to the term “multiemployer plan”
in Section 3(37) of ERISA.


“Non-Defaulting Bank” means, at any time, any Bank that is not a Defaulting Bank
at such time.


“Note” means a Competitive Note or a Revolving Credit Note executed and
delivered by the Company as provided in Section 2.05 hereof (if any).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any day that is
a Business Day, the NYFRB Rate shall be the rate quoted for such day for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided that NYFRB Rate shall in no event be less than
zero.


“Officers’ Certificate” means a certificate executed on behalf of the Company by
its President or one of its Vice Presidents and by one of its other Vice
Presidents or its Treasurer or one of its Assistant Treasurers or its Controller
or one of its Assistant Controllers.


15

--------------------------------------------------------------------------------

 “Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced this Agreement, or sold or assigned an interest in any
Loan or Note).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, this Agreement, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.08(e), Section 2.12(c), Section 2.13,
Section 4.01(c), Section 4.03(b) or Section 10.08).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day as an Overnight Bank Funding
Rate (from and after such date as the NYFRB shall commence to publish such
composite rate).


“Participants” and “Participant” mean, respectively, (a) the banks and other
entities referred to in Section 10.06(b) hereof, and (b) any one of such banks
or other entities.


“Payment in Full” means the date on which the Total Commitment is terminated and
all Loans and the unpaid interest accrued thereon and the Fees accrued hereunder
are repaid or paid in full.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.


“Person” means a corporation, an association, a partnership, an organization, a
business, an individual, a government or a political subdivision thereof or a
governmental agency.


“Plan” means (a) with respect to the Company, any plan described in Section
4021(a) of ERISA and not excluded pursuant to Section 4021(b) thereof, under
which the Company or any Related Person to the Company has contributed, and (b)
with respect to any other Person, any employee benefit plan or other plan
established or maintained by such Person for the benefit of such Person’s
employees and to which Title IV of ERISA applies.


“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.


“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in Section
3(16)(B) of ERISA.


16

--------------------------------------------------------------------------------

“Prime Rate” means the rate per annum publicly announced by the Administrative
Agent from time to time as its prime rate in effect at its principal office in
the City of New York.  Each change in the Prime Rate shall be effective on the
date such change is announced as effective.


“Prohibited Transaction” has the respective meanings assigned to that term in
Section 4975 of the Code and in Section 406 of ERISA.


“Proportional Share” means, at the time any determination thereof is to be made
and when used with reference to any Bank and any described aggregate or total
amount, an amount equal to the result obtained by multiplying such described
aggregate or total amount by a fraction, the numerator of which shall be such
Bank’s Revolving Credit Commitment at such time and the denominator of which
shall be the Total Commitment at such time; provided, however, that if prior to
the time of such determination the Total Commitment shall have been terminated
pursuant to the terms hereof (including Section 8.01), any determination of
Proportional Shares shall be based upon the amounts of Revolving Credit
Commitments and Total Commitment in effect immediately prior to such
termination.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Refinancing Loan” means (a) any Revolving Credit Loan (i) which is made on the
date of repayment of any other Revolving Credit Loan and (ii) all of the
proceeds of which are applied, in accordance with Section 2.06 hereof, to the
repayment of such other Revolving Credit Loan, and (b) any Revolving Credit Loan
(i) which is made on the date of prepayment of any other Revolving Credit Loan
and (ii) all of the proceeds of which are applied, in accordance with
Section 4.02 hereof, to the prepayment of such other Revolving Credit Loan.  A
Refinancing Loan may be a Eurodollar Loan, an Alternate Base Rate Loan, or a
combination thereof, irrespective of whether the Loan or Loans being refinanced
with the proceeds of such Refinancing Loan were bearing interest based upon the
same or a different interest rate basis as such Refinancing Loan.


“Register” has the meaning assigned to that term in Section 10.06(e) hereof.


“Regulation D” means Regulation D of the Board, as the same may at any time be
amended or modified and in effect.


“Regulation U” means Regulation U of the Board, as the same may at any time be
amended or modified and in effect.


“Regulation X” means Regulation X of the Board, as the same may at any time be
amended or modified and in effect.


“Related Person” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code.


17

--------------------------------------------------------------------------------

“Replacement Lender” means a lending institution designated by the Company
pursuant to Section 2.08(e)(iv), Section 2.12(c)(ii), Section 2.13(b), or
Section 4.03(b)(iv) hereof, which, at the time of such designation, is not a
Bank.


“Reportable Event” means a “reportable event” described in Section 4043(b) of
ERISA.


“Required Banks” means, at the time any determination thereof is to be made,
Banks whose Revolving Credit Commitments aggregate more than 50% of the Total
Commitment, or, if the Total Commitment shall have been terminated pursuant to
the terms hereof (including pursuant to Section 8.01), Banks holding outstanding
Loans and LC Exposures representing in the aggregate more than 50% of the sum of
the aggregate outstanding principal amount of all Loans and LC Exposures.


“Revolving Credit Borrowing” means a Borrowing (a) pursuant to Section 2.01(a)
or Section 2.06 hereof consisting of simultaneous Revolving Credit Loans from
each of the Banks in accordance with their respective Proportional Shares of
such Borrowing, or (b) made as a result of the operation of Section 2.08(e)(ii),
Section 2.08(e)(iv), Section 2.12(c)(i), Section 2.13(i),  Section 4.03(b)(ii),
or Section 4.03(b)(iv) hereof.


“Revolving Credit Borrowing Request” means a request made pursuant to
Section 2.01(b) hereof substantially in the form of Exhibit E hereto.


“Revolving Credit Commitment” means, when used with reference to any Bank at the
time any determination thereof is to be made, the amount of such Bank’s
commitment hereunder to extend credit to the Company as set forth in Section
2.01(a) and Section 2.03 hereof, which Revolving Credit Commitment, subject to
Section 8.01 hereof and the proviso below, shall be the total amount set forth
opposite the name of such Bank on Schedule I hereto or the amount set forth in
an Accession Agreement, as such commitment may from time to time be adjusted
under Section 2.08(e)(ii), Section 2.08(e)(iii), Section 2.12(c)(i),
Section 2.12(c)(ii), Section 2.13(i), Section 2.13(ii), Section 4.03(b)(ii) or
Section 4.03(b)(iv) hereof, reduced by the amount of any permanent reduction(s)
in such amount made pursuant to Section 4.01(a) or Section 4.03(a) hereof or
increased from time to time pursuant to Section 4.01(b); provided, however, that
(except for the purposes of Sections 2.07, 8.01, 10.01 and 10.06) the Revolving
Credit Commitment of any Bank shall not include its Additional Commitments until
and following the occurrence of the Additional Commitment Availability Date in
accordance with Section 2.01.


“Revolving Credit Commitments” means each Revolving Credit Commitment,
collectively.


“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Revolving Credit Loans and
its LC Exposure at such time.


“Revolving Credit Loan” shall have the meaning assigned to that term in
Section 2.01(a) hereof.


18

--------------------------------------------------------------------------------

“Revolving Credit Notes” and “Revolving Credit Note” mean, respectively, (a) the
promissory notes of the Company substantially in the form of Exhibit A-2 hereto,
issued pursuant to and in accordance with this Agreement, as such promissory
notes may at any time be amended or modified and in effect, and (b) a single
such promissory note.


“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global Inc.,
and any successor to its rating agency business.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea, Cuba, Iran, North Korea and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, Her Majesty’s Treasury of the United
Kingdom, the European Union or any EU member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.


“Specified Subsidiary” means, at any time, any Consolidated Subsidiary, a
majority (by number of votes) of the Voting Securities of which is at such time
owned directly by the Company or by one or more of its Specified Subsidiaries,
or by the Company and one or more of its Specified Subsidiaries, and which is
not at such time designated as an Excepted Subsidiary; provided that (i) at the
time any Subsidiary of the Company is withdrawn from status as an Excepted
Subsidiary, such Subsidiary shall not be liable with respect to any Indebtedness
which it could not become liable with respect to hereunder on the date of such
withdrawal if it were then a Specified Subsidiary, and (ii) immediately after
giving effect to such withdrawal, no Event of Default or Unmatured Event of
Default shall have occurred and be continuing.


“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other Business Entity, a majority (by number of votes) of the
Voting Securities of which is at the time owned by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries.


“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.


“Taxes” has the meaning assigned to that term in Section 2.12(a) hereof.


“Total Capitalization” means, as of the last day of any fiscal quarter, with
respect to the Company and its Specified Subsidiaries on a consolidated basis,
the sum of (a) Total Debt


19

--------------------------------------------------------------------------------

at such time; plus (b) total stockholders’ equity at such time, determined on a
consolidated basis in accordance with United States generally accepted
accounting principles.


“Total Commitment” means, at any time the determination thereof is to be made,
the aggregate amount of the Revolving Credit Commitments of the Banks, as in
effect at such time.


“Total Debt” means, at any time, the aggregate outstanding principal amount (or,
in the case of a discount instrument, the accreted value thereof) of
Indebtedness of the Company and its Specified Subsidiaries on a consolidated
basis referred to in clauses (a) and (b), and guarantees thereof under clause
(e), in each case of the definition of Indebtedness, excluding Indebtedness of
the WES Entities that is nonrecourse to Anadarko or the Company.


“Transferee” has the meaning assigned to that term in Section 10.06(g) hereof.


“United States” means the United States of America.


“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“Voting Securities” means stock or partnership interests of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership or
other business entity in question, other than stock or partnership interests
having the right so to vote solely by reason of the happening of a contingency.


“WES Entities” means Western Midstream Partners, LP (formerly known as Western
Gas Equity Partners, LP), Western Midstream Operating, LP (formerly known as
Western Gas Partners, LP) and their respective Subsidiaries and general
partners.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect from time to time, including, without
limitation, releases and bulletins issued by the Securities and Exchange
Commission, applicable statements, interpretations and positions issued by the
Financial Accounting Standards Board and standards and releases issued by the
Public Company Accounting Oversight Board or their task forces and/or
committees.  In the event that an actual or anticipated change (which term for
all purposes of this Agreement includes, without limitation, the adoption of a
new rule) in United States generally accepted accounting principles would affect
the computation of any dollar amounts or ratios referred to in


20

--------------------------------------------------------------------------------

the financial covenants herein, then, if the Company, the Administrative Agent
or the Required Banks, by notice to the other parties hereto, shall so request,
whether before or at any time after such change in United States generally
accepted accounting principles, (a) the parties to the Agreement will enter into
negotiations in good faith in an effort to agree upon amendments which will most
nearly preserve the original intent of such financial covenants, and (b) pending
agreement on such amendments, such financial covenants will remain in effect but
will be measured by reference to United States generally accepted accounting
principles as in effect immediately prior to such change. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any change in
accounting for leases resulting from the implementation of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent any lease (or
similar arrangement conveying the right to use) would be required to be treated
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under United States generally accepted accounting
principles as in effect on December 31, 2016.  When used herein, the term
“financial statements” shall include the notes and schedules thereto, but need
not include such notes or schedules when used with reference to such statements
of any Person as of any date other than the end of a fiscal year of such Person.


SECTION 1.03.  Divisions.  For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.


SECTION 1.04.  Eurodollar Screen Rate Notification.  The interest rate on
Eurodollar Loans is determined by reference to the Eurodollar Screen Rate, which
is derived from the London interbank offered rate.  The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market.  In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 3.03 of this
Agreement, such Section 3.03 provides a mechanism for determining an alternative
rate of interest.  The Administrative Agent will notify the Company, pursuant to
Section 3.03, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of


21

--------------------------------------------------------------------------------

“Eurodollar Screen Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 3.03, will
be similar to, or produce the same value or economic equivalence of, the
Eurodollar Screen Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.


ARTICLE II

LOAN AND LETTER OF CREDIT PROVISIONS


SECTION 2.01.  Revolving Credit Commitments; Procedure for Requests.  (a) 
Subject to the terms and conditions of this Agreement, each Bank, severally and
not jointly, agrees to make revolving credit loans (“Revolving Credit Loans”) to
the Company at any time and from time to time on and after the Effective Date
(including, on and after the Additional Commitment Availability Date, with
respect to the Additional Commitments, in accordance with Section 2.01(c) below)
and until the Maturity Date; provided, however, that (i) at no time shall the
sum of (A) the outstanding aggregate principal amount of all Revolving Credit
Loans made by a Bank and (B) the LC Exposure of such Bank exceed the Revolving
Credit Commitment of such Bank then in effect (notwithstanding the fact that the
aggregate principal amount outstanding at any time of all Revolving Credit Loans
and Competitive Loans made by a Bank plus the LC Exposure of such Bank may
exceed the Revolving Credit Commitment of such Bank then in effect) and (ii) at
no time shall the sum of (A) the outstanding aggregate principal amount of all
Revolving Credit Loans and Competitive Loans and (B) the LC Exposure exceed the
Total Commitment; provided further that nothing contained herein shall be deemed
to prohibit the making of, or to relieve any Bank of its obligation to make,
Revolving Credit Loans the proceeds of which are to be applied solely to the
repayment of principal of any Loan pursuant to Section 2.06 hereof.  The Company
may borrow, repay, prepay and reborrow Revolving Credit Loans on and after the
Effective Date and prior to the Maturity Date.  The Revolving Credit Commitments
shall automatically and permanently terminate on the Maturity Date.


(b)  To effect a Revolving Credit Borrowing, the Company shall give the
Administrative Agent notice (by telephone (confirmed promptly in writing),
facsimile or e-mail), substantially in the form of Exhibit E hereto, (i) in the
case of a Revolving Credit Borrowing consisting of Eurodollar Loans, not later
than 12:00 noon, New York City time, three Business Days before such Revolving
Credit Borrowing and (ii) in the case of a Revolving Credit Borrowing consisting
of Alternate Base Rate Loans, not later than 1:00 p.m., New York City time, on
the Business Day of such Revolving Credit Borrowing.  Such notice shall be
irrevocable (except as provided in Section 2.08(e)(i), Section 2.12(c)(iii),
Section 3.03(b) or Section 4.03(b)(i) hereof) and shall in each case refer to
this Agreement and specify (x) whether the Loans then being requested are to be
Eurodollar Loans or Alternate Base Rate Loans, or a combination thereof, (y) the
Borrowing Date with respect to such Loans (which shall be a Business Day) and
the aggregate principal amount thereof, and (z) in the case of Eurodollar Loans,
the Interest Period with respect thereto.  If no Interest Period with respect to
any Eurodollar Loan is specified in any such notice, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the other Banks by facsimile or
e-mail of any


22

--------------------------------------------------------------------------------

notice given pursuant to this Section 2.01(b) and of each Bank’s portion of the
requested Revolving Credit Borrowing.


(c)  On the Additional Commitment Availability Date, (A) the aggregate principal
amount of the Revolving Credit Loans outstanding (for the purposes of this
Section 2.01(c), the “Initial Loans”) immediately prior to the Additional
Commitment Availability Date shall be deemed to be repaid, (B) upon the
Additional Commitment Availability Date, the Company shall be deemed to have
made new Revolving Credit Borrowings (for the purposes of this Section 2.01(c),
the “Subsequent Borrowings”) in an aggregate principal amount equal to the
aggregate principal amount of the Initial Loans and of the types and for the
Interest Periods specified in a notice delivered to the Administrative Agent in
accordance with this Section 2.01, (C) each Bank shall pay to the Administrative
Agent in same day funds an amount equal to the difference, if positive, between
(x) such Bank’s Proportional Share (calculated including the Additional
Commitments) of the Subsequent Borrowings and (y) such Bank’s Proportional Share
(calculated excluding the Additional Commitments) of the Initial Loans,
(D) after the Administrative Agent receives the funds specified in clause (C)
above, the Administrative Agent shall pay to each Bank the portion of such funds
that is equal to the difference, if positive, between (1) such Bank’s
Proportional Share (calculated excluding the Additional Commitments) of the
Initial Loans and (2) such Bank’s Proportional Share (calculated including the
Additional Commitments) of the amount of the Subsequent Borrowings, (E) each
Bank shall be deemed to hold its Proportional Share of each Subsequent Borrowing
(each calculated including the Additional Commitments) and (F) the Company shall
pay each Bank any and all accrued but unpaid interest on the Initial Loans.  The
Lenders hereby waive the right to deemed compensation pursuant to Section 3.04
hereof in respect of any deemed payments made pursuant to clause (A) above.


SECTION 2.02.  Competitive Loans; Procedure for Requests.  (a)  Subject to the
terms and conditions of this Agreement, the Company may from time to time
request Competitive Bid Banks to submit Competitive Bids, and the Competitive
Bid Banks may submit such Competitive Bids and, from time to time on and after
the Effective Date and prior to the Maturity Date, may make Competitive Loans in
accordance with the procedures set forth in this Section 2.02.  At no time shall
(i) the outstanding aggregate principal amount of all Competitive Loans made by
a Competitive Bid Bank or (ii) the sum of the outstanding aggregate principal
amount of all Revolving Credit Loans and Competitive Loans made by all Banks and
the LC Exposure exceed the Total Commitment, notwithstanding the fact that the
aggregate principal amount outstanding at any time of all Competitive Loans made
by a Competitive Bid Bank may exceed the Revolving Credit Commitment of such
Bank.


(b)  To request Competitive Bids, the Company shall give the Administrative
Agent (by telephone (confirmed in writing no later than 5:00 p.m., New York City
time, on the same day), facsimile or e-mail) a duly completed Competitive Bid
Request substantially in the form of Exhibit B hereto, to be received by the
Administrative Agent (i) in the case of Eurodollar Loans, not later than
12:00 noon, New York City time, five Business Days before a proposed Competitive
Borrowing and (ii) in the case of Fixed Rate Loans, not later than 11:00 a.m.,
New York City time, one Business Day before a proposed Competitive Borrowing. 
No Alternate Base Rate Loan shall be requested in, or made pursuant to, a
Competitive Bid Request.  A Competitive Bid Request that does not conform
substantially to



23

--------------------------------------------------------------------------------

the format of Exhibit B hereto may be rejected in the Administrative Agent’s
sole discretion, and the Administrative Agent shall promptly notify the Company
of such rejection by telephone (confirmed promptly in writing), facsimile or
e-mail.  A Competitive Bid Request shall in each case refer to this Agreement
and specify (x) whether the Loans then being requested are to be Eurodollar
Loans or Fixed Rate Loans, (y) the Borrowing Date with respect to such Loans
(which shall be a Business Day) and the aggregate principal amount thereof
(which shall be in amounts such that the sum of the aggregate principal amount
of all Loans outstanding immediately following the Borrowing of the Loans
pursuant to such Competitive Bid Request and the LC Exposure shall not exceed
the Total Commitment), and (z)  the requested Interest Period with respect
thereto.  The aggregate principal amount of the Competitive Borrowing requested
pursuant to any Competitive Bid Request shall not be less than $50,000,000. 
Promptly after its receipt of a Competitive Bid Request that is not rejected as
aforesaid, the Administrative Agent shall invite (in the form set forth in
Exhibit C hereto) by facsimile or e-mail the Competitive Bid Banks to bid, on
the terms and conditions of this Agreement, to make Competitive Loans pursuant
to the Competitive Bid Request.


(c)  Each Competitive Bid Bank may, in its sole discretion, make one or more
Competitive Bids to the Company responsive to the Competitive Bid Request.  Each
Competitive Bid by a Competitive Bid Bank must be in the form of Exhibit D
hereto and must be received by the Administrative Agent by facsimile or e-mail,
(i) in the case of Eurodollar Loans, not later than 2:00 p.m., New York City
time, four Business Days before a proposed Competitive Borrowing and (ii) in the
case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on the
Borrowing Date of the proposed Competitive Borrowing.  Competitive Bids that do
not conform substantially to the format of Exhibit D hereto may be rejected by
the Administrative Agent after conferring with, and upon the instruction of, the
Company, and the Administrative Agent shall notify the Competitive Bid Bank that
submitted such Competitive Bid of such rejection as soon as practicable.  Each
Competitive Bid shall refer to this Agreement and specify (x) the principal
amount (which shall be in a minimum principal amount of $5,000,000 and in an
integral multiple of $l,000,000 and which may equal the entire aggregate
principal amount of the Competitive Borrowing requested by the Company) of the
Competitive Loan that the Competitive Bid Bank is willing to make to the
Company, (y) the Competitive Bid Rate at which the Competitive Bid Bank is
prepared to make the Competitive Loan, and (z) the offered Interest Period with
respect thereto.  Except as provided in Section 2.08(e)(i),
Section 2.12(c)(iii), and Section 4.03(b)(i) hereof, a Competitive Bid submitted
by a Competitive Bid Bank pursuant to this Section 2.02(c) shall be
irrevocable.  If any Competitive Bid Bank shall elect not to make a Competitive
Bid with respect to a proposed Competitive Borrowing, such Competitive Bid Bank
shall so notify the Administrative Agent by facsimile or e-mail (i) in the case
of Eurodollar Loans, not later than 2:00 p.m., New York City time, four Business
Days before such proposed Competitive Borrowing and (ii) in the case of Fixed
Rate Loans, not later than 9:30 a.m., New York City time, on the Borrowing Date
of such proposed Competitive Borrowing; provided, however, that the failure of
any Competitive Bid Bank to give such notice shall not cause such Bank to be
obligated to make any Competitive Loan as part of such Competitive Borrowing.


(d)  The Administrative Agent shall notify the Company of all the Competitive
Bids made, the Competitive Bid Rate and the principal amount of each


24

--------------------------------------------------------------------------------

Competitive Loan in respect of which a Competitive Bid was made and the identity
of the Competitive Bid Bank that made each bid; such notice shall be given to
the Company by telephone (confirmed immediately by facsimile or e-mail) not
later than (i) 45 minutes (in the case of Competitive Bids for Fixed Rate Loans)
and (ii) 2 hours (in the case of other Competitive Bids) after the latest time
by which such Competitive Bids were required to be received by the
Administrative Agent pursuant to Section 2.02(c) hereof.  The Administrative
Agent shall send a copy of all Competitive Bids to the Company for its records
as soon as practicable after completion of the bidding process set forth in this
Section 2.02.


(e)  The Company may in its sole and absolute discretion, subject only to the
provisions of this Section 2.02(e), accept or reject any Competitive Bid
referred to in Section 2.02(d) hereof.  The Company shall notify the
Administrative Agent (by telephone (confirmed in writing), facsimile or e-mail)
whether and to what extent it has decided to accept or reject any or all of the
Competitive Bids referred to in Section 2.02(d) hereof, (i) in the case of
Eurodollar Loans, not later than 12:00 noon, New York City time, three Business
Days before a proposed Competitive Borrowing and (ii) in the case of Fixed Rate
Loans, not later than 10:30 a.m., New York City time, on the Borrowing Date of
the proposed Competitive Borrowing; provided, however, that (v) the failure by
the Company to give such notice shall be deemed to be a rejection of all the
Competitive Bids referred to in Section 2.02(d) hereof, (w) the Company shall
not accept a Competitive Bid made at a particular Competitive Bid Rate if the
Company has rejected a Competitive Bid made at a lower Competitive Bid Rate,
(x) the aggregate principal amount of the Competitive Borrowing to be made may
not exceed the principal amount of Competitive Loans requested by the Company
pursuant to the related Competitive Bid Request, (y) if the Company shall accept
Competitive Bids made at a particular Competitive Bid Rate but shall be
restricted by other conditions hereof from borrowing the aggregate principal
amount of Competitive Loans in respect of which Competitive Bids at such
Competitive Bid Rate have been made, then, to the extent of the aggregate
principal amount of the Competitive Borrowing to be made, the Company shall
accept a pro rata portion of each Competitive Bid made at such Competitive Bid
Rate based as nearly as possible on the respective principal amounts of
Competitive Loans for which such Competitive Bids were made (provided that if
the available principal amount of Competitive Loans to be so allocated is not
sufficient to enable Competitive Loans to be so allocated to each such
Competitive Bid Bank in a minimum principal amount of $5,000,000 and in integral
multiples of $1,000,000, the Company shall select the Competitive Bid Banks to
be allocated such Competitive Loans and shall round allocations up or down to
the next higher or lower multiple of $1,000,000 as it shall deem appropriate),
and (z) no Competitive Bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a minimum principal amount of $5,000,000 and an integral
multiple of $1,000,000.  If telephonic notice of acceptance or rejection of a
Competitive Bid is given by the Company to the Administrative Agent pursuant to
the immediately preceding sentence, such notice shall be confirmed in writing no
later than (A) in the case of Eurodollar Loans, 5:00 p.m., New York City time,
on the day such notice is given, or (B) in the case of Fixed Rate Loans,
1:00 p.m., New York City time, on the day such notice is given.  Except as
provided in Section 2.08(e)(i), Section 2.12(c)(iii), and Section 4.03(b)(i)
hereof, a notice given by the Company pursuant to this Section 2.02(e) shall be
irrevocable.


25

--------------------------------------------------------------------------------

(f)  The Administrative Agent shall promptly notify by facsimile or e-mail each
of the Competitive Bid Banks which has submitted a Competitive Bid whether or
not their Competitive Bids have been accepted (and if so, in what amount and at
what Competitive Bid Rate), and each successful Competitive Bid Bank shall
thereupon become bound to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.


(g)  A Competitive Borrowing shall not be made within five Business Days of the
Borrowing Date of any other Competitive Borrowing, unless the Company and the
Administrative Agent shall mutually agree otherwise.


(h)  If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Competitive Bid Bank, it shall submit such bid to the Company one
quarter of an hour earlier than the latest time at which the other Competitive
Bid Banks are required to submit their bids to the Administrative Agent pursuant
to Section 2.02(c) hereof.


SECTION 2.03.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Company may request any Issuing Bank to issue
Letters of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time and from time to time on
and after the Effective Date and until the fifth Business Day prior to the
Maturity Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, an Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.  Notwithstanding anything
to the contrary set forth herein, no Issuing Bank shall be required to issue,
amend, renew or extend any Letters of Credit in contravention of the customary
procedures of the applicable Issuing Bank, and no Issuing Bank shall be required
to issue any commercial Letter of Credit if such issuance is inconsistent with
such Issuing Bank’s internal policies.


(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to Section 2.03(c) hereof)), the Company shall hand deliver,
fax or e-mail to an Issuing Bank and the Administrative Agent, reasonably in
advance of the requested date of issuance, amendment, renewal or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
Section 2.03(c) hereof), the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Company also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall


26

--------------------------------------------------------------------------------

not exceed $2,000,000,000, (ii) the portion of the LC Exposure attributable to
Letters of Credit issued by the applicable Issuing Bank shall not exceed such
Issuing Bank’s LC Commitment and (iii) the sum of the outstanding aggregate
principal amount of all Revolving Credit Loans and Competitive Loans made by all
Banks and the LC Exposure shall not exceed the Total Commitments.  At the
request of any Bank at any time, each Issuing Bank will advise such Bank of the
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank at such time.  If the Required Banks notify an Issuing Bank (with a
copy to the Administrative Agent) that an Event of Default or an Unmatured Event
of Default exists and instruct such Issuing Bank to suspend the issuance,
amendment, renewal or extension of Letters of Credit, such Issuing Bank shall
not issue, amend, renew (except pursuant to an automatic renewal permitted
pursuant to Section 2.03(c) hereof unless such notice is received at least one
Business Day prior to the date by which the election not to renew must be made
by such Issuing Bank) or extend any Letter of Credit without the consent of the
Required Banks until such notice is withdrawn by the Required Banks (and each
Bank that shall have delivered such notice agrees promptly to withdraw it at
such time as no Event of Default or Unmatured Event of Default exists).


(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may provide for automatic renewals thereof for additional periods of one
year in the absence of a notice from the applicable Issuing Bank to the contrary
so long as the final expiry of such Letter of Credit is not later than the date
referred to in clause (ii) of this sentence (and the applicable Issuing Bank is
hereby directed to give any notice required in order that the expiry of any
Letter of Credit will not be later than such date); provided further that no
Letter of Credit may expire after the Existing Maturity Date applicable to any
Declining Bank if, after giving effect to such issuance, renewal or extension
the aggregate Commitments of the Consenting Banks (including any Replacement
Lenders) that will be in effect following such Existing Maturity Date would be
less than the portion of the LC Exposure attributable to Letters of Credit
expiring after such Existing Maturity Date.


(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Banks, such Issuing Bank
hereby grants to each Bank, and each Bank hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Bank’s Proportional
Share of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Bank hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Bank’s Proportional Share of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in Section 2.03(e) hereof, or of any reimbursement payment
required to be refunded to the Company for any reason.  Each Bank acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit, the occurrence and continuance of
an Event of Default or Unmatured Event of Default or reduction or termination of
the Revolving Credit


27

--------------------------------------------------------------------------------

Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Company receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $10,000,000, the Company may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.01 that such payment be financed with a Borrowing consisting of
Alternate Base Rate Loans in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing.  If the Company fails to make such payment
when due, the Administrative Agent shall notify each Bank of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Bank’s Proportional Share thereof.  Promptly following receipt of such notice,
each Bank shall pay to the Administrative Agent its Proportional Share of the
payment then due from the Company, in the same manner as provided in
Section 2.04 with respect to Loans made by such Bank (and Section 2.04 shall
apply, mutatis mutandis, to the payment obligations of the Banks), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Banks.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Banks have made payments pursuant to this paragraph
to reimburse such Issuing Bank, then to such Banks and such Issuing Bank as
their interests may appear.  Any payment made by a Bank pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of Alternate Base Rate Loans as contemplated above) shall not constitute
a Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.


(f)  Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in Section 2.03(e) hereof shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations


28

--------------------------------------------------------------------------------

hereunder.  None of the Administrative Agent, the Banks or any Issuing Bank, or
any of their affiliates, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Company to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Company to the extent
permitted by applicable law) suffered by the Company that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, unless a court of competent
jurisdiction shall have determined in a final, non-appealable judgement that an
Issuing Bank acted (or failed to act) in gross negligence or willful misconduct,
such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g)  Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Such Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by facsimile or
e-mail) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse such Issuing Bank and the Banks with respect to any such LC
Disbursement.


(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to Alternate Base Rate Loans; provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to Section 2.03(e)
hereof, then Section 3.02 hereof shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Bank pursuant to
Section 2.03(e) hereof to reimburse such Issuing Bank shall be for the account
of such Bank to the extent of such payment.


29

--------------------------------------------------------------------------------

(i)  Replacement of Issuing Banks.  Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Banks of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.07(b)
hereof.  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and such previous Issuing Bank, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Banks (or, if the maturity of the Loans has
been accelerated, Banks with LC Exposures representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the Banks,
an amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (e) or (f) of Article VIII.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option of the
Administrative Agent, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Banks with LC Exposures representing greater than 50% of the total LC Exposure),
be applied to satisfy other obligations of the Company under this Agreement.  If
the Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three Business
Days after all Events of Default have been cured or waived.


(k)  Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on
each Business Day on which such Issuing Bank issues, amends, renews or extends
any Letter of


30

--------------------------------------------------------------------------------

Credit, the date of such issuance, amendment, renewal or extension and the
aggregate face amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amount thereof shall have changed), it
being understood that no Issuing Bank shall effect any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit without first obtaining written confirmation from the Administrative
Agent that such increase is then permitted under this Agreement, (ii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iii) on any Business Day on which the Company
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank, the date of such failure and the amount of such LC Disbursement and (iv)
on any other Business Day, such other information as the Administrative Agent
shall reasonably request as to the Letters of Credit issued by such Issuing
Bank.


(l)  Applicability of International Standby Practices and Uniform Customs and
Practice.  Unless otherwise expressly agreed by an Issuing Bank and the Company
at the time a Letter of Credit is issued, (i) the rules of the International
Standby Practices shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice shall apply to Documentary Credits, in
each case, as most recently published by the International Chamber of Commerce.


SECTION 2.04.  General Terms Relating to the Loans.  (a)  Each Borrowing made by
the Company on any Borrowing Date shall be (i) in the case of Competitive Loans,
in an integral multiple of $1,000,000 and in a minimum aggregate principal
amount of $5,000,000 and (ii) in the case of Revolving Credit Loans, in an
integral multiple of $10,000,000 and in a minimum aggregate principal amount of
$50,000,000; provided that a Borrowing of Revolving Credit Loans that are
Alternate Base Rate Loans may be in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.03(e) hereof.  Competitive Loans shall be made by the Competitive Bid Banks in
accordance with Section 2.02(e) hereof, and Revolving Credit Loans shall be made
by the Banks ratably in accordance with their respective Revolving Credit
Commitments on the Borrowing Date of the Revolving Credit Borrowing; provided,
however, that the failure of any Bank to make any Loan shall not in itself
relieve any other Bank of its obligation to lend hereunder.


(b)  Each Competitive Loan shall be a Eurodollar Loan or a Fixed Rate Loan, and
each Revolving Credit Loan shall be a Eurodollar Loan or an Alternate Base Rate
Loan, as the Company may request subject to and in accordance with Section 2.01
or Section 2.02 hereof, as applicable.  Each Bank may at its option make any
Eurodollar Loan by causing a foreign branch or affiliate of such Bank to make
such Loan; provided, however, that (i) any exercise of such option shall not
affect the obligation of the Company to repay such Loan to such Bank in
accordance with the terms of this Agreement and any applicable Note, (ii) such
Bank shall promptly advise the Company of the exercise of such option, the name
and address of such foreign branch or affiliate and such other information with
respect to such branch or affiliate as the Company may reasonably request, and
(iii) the exercise of such option, as of the time of such exercise, shall not
materially increase the amounts which would have been payable by the Company to
such Bank under this Agreement and any applicable Notes.  Revolving Credit Loans
of more than one interest rate option may be outstanding at


31

--------------------------------------------------------------------------------

the same time; provided, however, that, unless the Administrative Agent and the
Company shall otherwise agree, the Company shall not be entitled to request any
Revolving Credit Loan or Competitive Loan which, if made, would result in an
aggregate of more than ten separate Revolving Credit Loans of any Bank and ten
separate Competitive Loans being outstanding hereunder at any one time.  For
purposes of the foregoing, Revolving Credit Loans having different Interest
Periods, regardless of whether they commence on the same date, and Revolving
Credit Loans having different interest rate options, shall be considered
separate Loans.


(c)  Subject to Section 2.06 hereof, each Bank shall make available its portion,
as appropriate, of each Competitive Borrowing and Revolving Credit Borrowing on
the proposed Borrowing Date thereof by paying the amount required to the
Administrative Agent in New York, New York, in Dollars, in immediately available
funds not later than 11:00 a.m. (or 12:00 noon in the case of Fixed Rate Loans
or 2:00 p.m. in the case of Alternate Base Rate Loans), New York City time, and
the Administrative Agent shall by 1:00 p.m. (or 3:00 p.m. in the case of
Alternate Base Rate Loans), New York City time, credit the amounts so received
(or, subject to Section 2.04(d) hereof, its own funds but, in either case, in
Dollars in immediately available funds) to such account of the Company as it
shall designate in writing to the Administrative Agent or, if Loans are not made
on such date because any condition precedent to a Borrowing herein specified
shall not have been met, promptly return the amounts so received to the
respective Banks.


(d)  Unless the Administrative Agent shall have been notified by a Bank prior to
the Borrowing Date of any Loan that such Bank does not intend to make available
to the Administrative Agent such Bank’s portion of the Loan to be made on such
Borrowing Date, the Administrative Agent may assume that such Bank has made such
proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Company a corresponding amount.  If, and only
if, such notice is not given and such corresponding amount is not in fact made
available to the Administrative Agent by such Bank, the Administrative Agent
shall be entitled to recover such amount on demand from such Bank (or, if such
Bank fails to pay such amount forthwith upon such demand, from the Company)
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Company and ending
on (but excluding) the date the Administrative Agent recovers such amount at a
rate per annum equal to (i) in the case of such Bank, the Federal Funds
Effective Rate and (ii) in the case of the Company, the applicable Interest Rate
in respect of such Loan.


SECTION 2.05.  Repayment of Loans; Evidence of Indebtedness.  (a)  The Company
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Bank the then unpaid principal amount of each Revolving Credit
Loan and Competitive Loan of such Bank on the last day of the Interest Period
applicable to such Loan (in the case of any Revolving Credit Loan, subject to
the final sentence of Section 2.06 hereof) and, in any event, on the Maturity
Date.


(b)  Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Company to such Bank resulting
from each


32

--------------------------------------------------------------------------------

Loan made by such Bank, including the amounts of principal and interest payable
and paid to such Bank from time to time hereunder.


(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Banks and each Bank’s share thereof.


(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section 2.05 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Bank or the Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Company to repay the Loans
in accordance with the terms of this Agreement.


(e)  Any Bank may request (i) that the Revolving Credit Loans made by it be
evidenced by a Revolving Credit Note duly executed on behalf of the Company,
dated the date of this Agreement, in substantially the form attached hereto as
Exhibit A-2 with the blanks appropriately filled, payable to such Bank (or, if
requested by such Bank, to such Bank or its registered assigns) in a principal
amount equal to the Revolving Credit Commitment of such Bank, and (ii) that the
Competitive Loans made by it be evidenced by a Competitive Note duly executed on
behalf of the Company, dated the date of this Agreement, in substantially the
form attached hereto as Exhibit A-1 with the blanks appropriately filled,
payable to such Bank (or, if requested by such Bank, to such Bank or its
registered assigns) in a principal amount equal to the Total Commitment.  In
such event, the Company shall prepare, execute and deliver to such Bank the
applicable Note or Notes.  Thereafter, the Loans evidenced by each such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.06) be represented by one or more Notes in such form payable to the
payee named therein (or, if required by such payee, to such payee or its
registered assigns).  Each Bank shall, and is hereby authorized by the Company
to, record on the schedule attached to the relevant Note held by such Bank (or
on a continuation of such schedule attached to each such Note and made a part
thereof) an appropriate notation evidencing the Borrowing Date and amount of
each Loan of such Bank, each payment or prepayment (including any deemed
repayment pursuant to Section 2.06 hereof) of principal of any Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Bank to make such a notation or any error therein shall not in
any manner affect the obligation of the Company to repay the Loans made by such
Bank in accordance with the terms of the relevant Note. Upon Payment in Full,
each Note or, with respect to any Bank, on the date on which such Bank no longer
holds any outstanding Loans or Revolving Credit Commitment, such Bank’s Note(s),
shall be automatically deemed of no further force and effect and, upon the
request of the Company, shall be promptly returned by the relevant Bank to the
Company.


SECTION 2.06.  Refinancings.  The Company may refinance all or any part of any
Loan with a Loan or Loans of the same or a different type made pursuant to
Section 2.01 or


33

--------------------------------------------------------------------------------

Section 2.02 hereof; provided, however, that the aggregate principal amount of
the new Borrowings shall not exceed the aggregate principal amount of the Loans
being refinanced.  Any Loan or part thereof so refinanced shall be deemed to be
repaid in accordance with Section 2.05 hereof with the proceeds of a new
Borrowing hereunder; provided, however, that with respect to any new Borrowing
which results in any Bank extending a Loan in a different principal amount than
such Bank extended in the Loan being refinanced (e.g., the refinancing of a
Revolving Credit Loan with a Competitive Loan), (i) if the principal amount
extended by a Bank in a refinancing is greater than the principal amount
extended by such Bank in the Borrowing being refinanced, such Bank shall pay
such difference to the Administrative Agent for distribution to the Banks
described in clause (ii) below, and (ii) if the principal amount extended by a
Bank in the Borrowing being refinanced is greater than the principal amount
being extended by such Bank in the refinancing, the Administrative Agent shall
return the difference to such Bank out of amounts received pursuant to
clause (i) above. If the Company shall not have repaid any Revolving Credit Loan
on the last day of the Interest Period with respect thereto and shall not have
given notice with respect to the refinancing of such Loan in accordance with the
applicable provisions of Section 2.01 or Section 2.02 hereof, as appropriate, it
shall be deemed to have elected to refinance such Loan with a Revolving Credit
Loan which is an Alternate Base Rate Loan to be made on the last day of the
Interest Period of the Loan so refinanced.


SECTION 2.07.  Fees.  (a)  Facility Fee.  The Company agrees to pay to each
Bank, through the Administrative Agent, on each March 31, June 30, September 30
and December 31 (the first such payment to be made on March 31, 2018) and on the
date on which the Revolving Credit Commitment (including any Additional
Commitment) of such Bank shall be terminated or the Maturity Date, whichever
shall first occur, in immediately available funds, a facility fee (a “Facility
Fee”) at a rate per annum equal to the Applicable Facility Fee Percentage from
time to time in effect on the average daily amount of the Revolving Credit
Commitment of such Bank, whether used or unused, during the Calendar Quarter (or
shorter period beginning on the Effective Date or ending on March 31, 2018 or
the Maturity Date, as the case may be) then ended; provided, that if any Bank
continues to have any Revolving Credit Exposure after its Revolving Credit
Commitment terminates (including after the Maturity Date), then such Facility
Fee shall continue to accrue on the daily amount of such Bank’s Revolving Credit
Exposure from and including the date on which such Revolving Credit Commitment
terminates to but excluding the date on which such Bank ceases to have any
Revolving Credit Exposure; provided, further, that the amount payable by the
Company under this paragraph shall be reduced by any amounts paid on account of
the Facility Fees pursuant to Section 4.01(a) hereof and provided, further, that
the Facility Fee shall not accrue with respect to the Additional Commitments
prior to July 8, 2019.  All Facility Fees shall be computed on the basis of the
actual number of days elapsed (including the first day but excluding the last
day) in a year of 365 or 366 days, as the case may be, and shall commence to
accrue on the Effective Date.


(b)  Letter of Credit Fees.  The Company agrees to pay (i) to the Administrative
Agent, for the account of each Bank, a participation fee with respect to its
participations in Letters of Credit (the “LC Participation Fee”), which shall
accrue at the Applicable Margin used to determine the interest rate applicable
to Revolving Credit Loans that are Eurodollar Loans, on the average daily amount
of such Bank’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which


34

--------------------------------------------------------------------------------

such Bank’s Revolving Credit Commitment terminates and the date on which such
Bank ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.150% per annum on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any such LC Exposure, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder (the fees provided for in this clause (ii) being
collectively referred to as the “Issuing Bank Fees”).  Accrued participation
fees and fronting fees shall be payable on each March 31, June 30, September 30
and December 31 (the first such payment to be made on March 31, 2018); provided
that all such fees shall be payable on the date on which the Revolving Credit
Commitments terminate and any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


SECTION 2.08.  Reserve Requirements; Change in Circumstances.  (a)  If after the
date of this Agreement (or as provided in the last sentence of this Section
2.08(a)) any adoption, issuance or change in applicable law, rule or regulation,
guideline, request or directive or in the interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law but with respect
to which similarly situated banks generally comply) (i) shall impose on any Bank
or any Issuing Bank any Taxes (other than Indemnified Taxes and Excluded Taxes)
on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, (ii) shall impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank or any Issuing Bank or (iii)  shall impose on any Bank or any Issuing
Bank or on the London interbank market any other cost or condition (other than
Taxes), however denominated, affecting this Agreement or any Loan made by such
Bank or any Letter of Credit issued by such Issuing Bank or any participations
therein (any change referred to in any of the preceding clauses (i), (ii), or
(iii) being called an “Increased Cost Change”), and the result of any of the
foregoing shall be to increase the cost to such Bank or Issuing Bank of making
or maintaining any Loan (or maintaining a Revolving Credit Commitment) or
issuing or maintaining any Letter of Credit (or maintaining its obligation to
issue Letters of Credit) or to reduce the amount of any sum received or
receivable by such Bank or Issuing Bank hereunder (whether of principal,
interest or otherwise) in respect thereof by an amount deemed in good faith by
such Bank or Issuing Bank to be material, then, subject to Section 2.08(d)
hereof, such additional amount or amounts as will compensate such Bank or
Issuing Bank for such increase or reduction will be paid by the Company to such
Bank or Issuing Bank as provided in Section 2.08(c) hereof.  Any such amount
determined pursuant to this Section 2.08(a) shall be computed on the basis of
the net effect of any Increased Cost Changes incurred by such Bank or Issuing
Bank from time to time after the Effective Date of this Agreement.  For all
purposes of this Section 2.08, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank 


35

--------------------------------------------------------------------------------

for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
shall in each case, if they shall have any of the effects referred to in clauses
(i), (ii) or (iii) of this Section 2.08(a), be deemed to be an “Increased Cost
Change”, whether enacted, adopted, promulgated or issued before or after the
date of this Agreement.


(b)  If any Bank or Issuing Bank shall have determined in good faith that the
adoption or issuance, after the date of this Agreement, of any applicable law,
rule, regulation, guideline, request or directive regarding capital adequacy or
liquidity (whether or not having the force of law but with respect to which
similarly situated banks generally comply) (a “Capital Adequacy or Liquidity
Rule”), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such
adoption, issuance or change of a Capital Adequacy or Liquidity Rule being
called a “Capital Adequacy or Liquidity Change”), or compliance therewith by any
Bank or Issuing Bank (or any lending office of such Bank or Issuing Bank or any
corporation controlling such Bank or Issuing Bank), has the net effect of
reducing the rate of return on such Bank’s or Issuing Bank’s (or such
controlling corporation’s) capital as a consequence of such Bank’s commitment to
make, or the making or maintaining of, any Loans hereunder or such Bank’s
participations in Letters of Credit, or such Issuing Bank’s issuance of Letters
of Credit, or obligation to issue Letters of Credit, to a level below that which
such Bank or Issuing Bank (or any such corporation controlling such Bank or
Issuing Bank) would have achieved but for such adoption, change or compliance
(taking into consideration such Bank’s or Issuing Bank’s (or such controlling
corporation’s) policies with respect to capital adequacy or liquidity and any
Capital Adequacy or Liquidity Rule in effect as of the date of this Agreement)
by an amount deemed by such Bank or Issuing Bank to be material, then from time
to time the Company shall, subject to Section 2.08(d) hereof, pay to such Bank
or Issuing Bank such additional amount or amounts as will compensate such Bank
or Issuing Bank (or such controlling corporation) for such reduction as provided
in Section 2.08(c) hereof; provided, however, that to the extent (i) a Bank or
Issuing Bank (or such controlling corporation) shall increase its level of
capital or liquidity above the level maintained by such Bank or Issuing Bank (or
such controlling corporation) on the date of this Agreement and there has not
been a Capital Adequacy or Liquidity Change, or (ii) there has been a Capital
Adequacy or Liquidity Change and a Bank or Issuing Bank (or such controlling
corporation) shall increase its level of capital or liquidity by an amount
greater than the increase attributable (taking into consideration the same
variables taken into consideration in determining the level of capital or
liquidity maintained by such Bank or Issuing Bank (or such controlling
corporation) on the date of this Agreement) to such Capital Adequacy or
Liquidity Change, the Company shall not be required to pay any amount or amounts
under this Agreement with respect to any such increase in capital or liquidity. 
Thus, for example, a Bank which is “adequately capitalized” (as such term or any
similar term is used by any applicable bank regulatory agency having authority
with respect to such Bank) may not require the Company to make payments in
respect of increases in such Bank’s level of capital made under the
circumstances described in clause (i) or (ii) above which improve its capital
position from “adequately capitalized” to “well capitalized” (as such term or
any similar term is used by any applicable bank regulatory agency having
authority with respect to such


36

--------------------------------------------------------------------------------

Bank).  For all purposes of this Section 2.08, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor similar authority) or the United States or foreign
financial regulatory authorities, in each case pursuant to Basel III, shall in
each case, if they shall have any of the effects referred to in the first
sentence of this Section 2.08(b), be deemed to be a “Capital Adequacy Change”,
whether enacted, adopted, promulgated or issued before or after the date of this
Agreement.


(c)  A certificate of each Bank or Issuing Bank setting forth such amount or
amounts as shall be necessary to compensate such Bank or Issuing Bank (or a
Participant pursuant to Section 10.06(b) hereof) as specified in paragraph (a)
or (b) of this Section 2.08, as the case may be, shall be delivered to the
Company at the end of each Calendar Quarter during which such Bank is an
Affected Bank or such Issuing Bank is affected by the events referred to in
paragraph (a) or (b) of this Section 2.08, and upon the taking by the Company in
respect of such Bank or Issuing Bank of one of the actions described in
paragraph (e)(ii) or (e)(iv) of this Section 2.08 and shall, if submitted in
good faith, be conclusive absent manifest error; provided that any certificate
delivered by a Bank or Issuing Bank pursuant to this Section 2.08(c) shall
(i) in the case of a certificate in respect of amounts payable pursuant to
paragraph (a) of this Section 2.08, set forth in reasonable detail the basis for
and the calculation of such amounts, and (ii) in the case of a certificate in
respect of amounts payable pursuant to paragraph (b) of this Section 2.08,
(A) set forth at least the same amount of detail in respect of the calculation
of such amount as such Bank or Issuing Bank provides in similar circumstances to
other similarly situated borrowers from such Bank or Issuing Bank, and
(B) include a statement by such Bank or Issuing Bank that it has allocated to
its Revolving Credit Commitment or outstanding Loans a proportionately equal
amount of any reduction of the rate of return on such Bank’s or Issuing Bank’s
capital or liquidity due to a Capital Adequacy or Liquidity Rule as it has
allocated to each of its other commitments to lend or to each of its other
outstanding loans that are affected similarly by such Capital Adequacy or
Liquidity Rule.  The Company shall pay each Bank or Issuing Bank the amount
shown as due on any such certificate upon the earlier of (i) the date on which
the Company takes one of the actions in respect of any such Bank or Issuing Bank
described in paragraph (e)(ii) or (e)(iv) of this Section 2.08 and (ii) 30 days
after receipt by the Company of such certificate.


(d)  Subject to the following provisions of this Section 2.08(d), failure on the
part of any Bank or Issuing Bank to demand compensation for any amounts payable
pursuant to paragraphs (a) or (b) of this Section 2.08 with respect to any
Interest Period or other period shall not constitute a waiver of such Bank’s or
Issuing Bank’s rights to demand compensation for any such amounts with respect
to any other Interest Period or other period.  In the case of any Increased Cost
Change which is given retroactive effect to a date prior to the adoption
thereof, a Bank or Issuing Bank shall be entitled to seek compensation in
respect thereof pursuant to paragraph (a) of this Section 2.08 for the period
commencing on such retroactive effective date and, in the case of any Bank,
ending on the date on which the Company takes one of the actions in respect of
such Bank described in paragraph (e)(ii) or (e)(iv) of this Section 2.08;
provided, however, that (i) if such Bank or Issuing Bank shall fail


37

--------------------------------------------------------------------------------

to notify the Company within 30 days after the date of official promulgation of
such Increased Cost Change occurring after the date hereof that it will demand
such compensation, the period for which such Bank or Issuing Bank shall be
entitled to seek compensation in respect thereof shall commence on the date
which is 30 days prior to such Bank’s or Issuing Bank’s notice that it will
demand compensation, and (ii) if any Increased Cost Change occurring after the
date hereof is given retroactive effect to a date which is more than three
months prior to the date of adoption thereof, the Company’s liability to pay
compensation to such Bank or Issuing Bank in respect thereof for any period
prior to the date which is three months prior to the adoption thereof shall,
subject to the foregoing clause (i) of this proviso, be equal to 50% of the
amount required to compensate such Bank or Issuing Bank in respect of such
Increased Cost Change with respect to such period.  In the case of any Increased
Cost Change occurring after the date hereof which is given only prospective
effect, a Bank or Issuing Bank shall be entitled to seek compensation in respect
thereof pursuant to paragraph (a) of this Section 2.08 for the period commencing
on the later of (A) the date on which such Increased Cost Change becomes
effective and (B) the date 30 days prior to the notice by such Bank or Issuing
Bank that it will demand such compensation, and, in the case of any Bank, ending
on the date on which the Company takes one of the actions in respect of such
Bank described in paragraph (e)(ii) or (e)(iv) of this Section 2.08.  In the
case of any Capital Adequacy or Liquidity Change occurring after the date
hereof, a Bank or Issuing Bank shall be entitled to seek compensation in respect
thereof pursuant to paragraph (b) of this Section 2.08 only with respect to
costs or reductions commencing on the later of (A) the date on which such
Capital Adequacy or Liquidity Rule becomes effective and (B) the date 45 days
prior to the notice by such Bank or Issuing Bank that it will demand such
compensation, and, in the case of any Bank, ending on the date on which the
Company takes one of the actions in respect of such Bank described in
paragraph (e)(ii) or (e)(iv) of this Section 2.08.


(e)  In the event that any Affected Bank shall have given notice that it is
entitled to claim compensation pursuant to this Section 2.08, the Company may
exercise any one or more of the following options:


(i)  If any such claim for compensation relates to Loans then being requested by
the Company pursuant to a notice of Borrowing as provided in this Article II
(or, in the case of claims for compensation pursuant to paragraph (f) of this
Section 2.08, any such claim relates to Loans outstanding during the Interest
Period most recently ended and the Company has requested Eurodollar Loans
pursuant to such a notice of Borrowing), the Company may, not later than
12:00 noon, New York City time, on the day which is three (3) Business Days
prior to the date on which the requested Loans were to have been made, in the
case of Eurodollar Loans, or not later than 9:00 a.m., New York City time, on
the date on which the requested Loans were to have been made, in the case of
Alternate Base Rate Loans, by giving notice (by telephone (confirmed in writing
promptly thereafter), facsimile or e-mail) to the Administrative Agent (which
notice the Administrative Agent shall transmit to each of the Banks otherwise
required to participate in the requested Loans as soon as practicable
thereafter) irrevocably withdraw such notice of Borrowing.


38

--------------------------------------------------------------------------------

(ii)  The Company may request one or more of the non-Affected Banks to take over
all (but not part) of each or any Affected Bank’s then outstanding Loan(s) and
to assume all (but not part) of each or any Affected Bank’s Revolving Credit
Commitment and obligations hereunder.  If one or more Banks shall so agree in
writing (in this Section 2.08(e)(ii), in Section 2.12(c)(i) hereof, in
Section 2.13(i) hereof and in Section 4.03(b)(ii) hereof, collectively called
the “Assenting Banks” and individually called an “Assenting Bank”) with respect
to an Affected Bank, (x) the Revolving Credit Commitment of each Assenting Bank
and the obligations of such Assenting Bank under this Agreement shall be
increased by its respective Allocable Share of the Revolving Credit Commitment
and of the obligations of such Affected Bank under this Agreement, and (y) each
Assenting Bank shall make Loans to the Company, according to such Assenting
Bank’s respective Allocable Share, in an aggregate principal amount equal to the
outstanding principal amount of the Loan(s) of such Affected Bank, on a date
mutually acceptable to the Assenting Banks and the Company.  The proceeds of
such Loans, together with funds of the Company, shall be used to prepay the
Loan(s) of such Affected Bank, together with all interest accrued thereon and
all other amounts owing to such Affected Bank hereunder (including any amounts
payable pursuant to Section 3.04 hereof in connection with such prepayment),
and, upon such assumption by the Assenting Bank and prepayment by the Company,
such Affected Bank shall cease to be a “Bank” for purposes of this Agreement and
shall no longer have any rights or obligations hereunder (except as provided in
Section 2.08, Section 2.12, Section 10.02, Section 10.04 and Section 10.07
hereof).


(iii)  Upon notice (by telephone (confirmed in writing promptly thereafter), 
facsimile or e-mail) to the Administrative Agent (which shall advise each Bank
thereof as soon as practicable thereafter), the Company may terminate the
obligations of the Banks to make or maintain Loans which result in the Affected
Banks making a demand for compensation pursuant to this Section 2.08 and, in
such event, the Company shall refinance all such Loans with Loans which, at the
time of such refinancing, would not result in such Banks making such demand for
compensation, such refinancing to be conducted in the manner contemplated by and
pursuant to Section 2.06 or Section 4.02 hereof.


(iv)  (A)  The Company may designate one or more Replacement Lenders mutually
acceptable to the Company and the Administrative Agent and each Issuing Bank
(whose consent shall not be unreasonably withheld) to assume the Revolving
Credit Commitment and the obligations of any such Affected Bank hereunder, and
to purchase the outstanding Loans and Notes of such Affected Bank and such
Affected Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Affected Bank, for a purchase price
equal to the outstanding principal amount of the Loan(s) of such Affected Bank
plus all interest accrued and unpaid thereon and all other amounts owing to such
Affected Bank hereunder (including the amount which would be payable to such
Affected Bank pursuant to Section 3.04 hereof if the purchase of its Loans and
Notes constituted a prepayment thereof contemplated by clause (ii) of the first
sentence of Section 3.04 hereof), and upon such assumption and purchase by the
Replacement Lenders, each such Replacement Lender shall be deemed to be a “Bank”
for purposes of this Agreement and such Affected Bank shall cease to be a “Bank”
for


39

--------------------------------------------------------------------------------

purposes of this Agreement and shall no longer have any rights or obligations
hereunder (except as provided in Section 2.08, Section 2.12, Section 10.02,
Section 10.04 and Section 10.07 hereof).


(B)  As an alternative, the Company may designate one or more Replacement
Lenders mutually acceptable to the Company and the Administrative Agent (whose
consent shall not be unreasonably withheld) which shall upon a date mutually
agreed upon by the Company and such Replacement Lenders assume the Revolving
Credit Commitment and the obligations of such Affected Bank under this Agreement
and shall upon such date make Loans to the Company in an aggregate principal
amount equal to the outstanding principal amount of the Loan(s) of such Affected
Bank.  The proceeds of such Loans, together with funds of the Company, shall be
used to prepay the Loan(s) of such Affected Bank, together with all interest
accrued thereon and all other amounts owing to such Affected Bank hereunder
(including any amounts payable pursuant to Section 3.04 hereof in connection
with such prepayment), and, upon such Replacement Lenders making such Loans and
such prepayment by the Company, such Replacement Lenders shall be deemed to be
“Banks” for purposes of this Agreement and such Affected Bank shall cease to be
a “Bank” for purposes of this Agreement and shall no longer have any rights or
obligations hereunder (except as provided in Section 2.08, Section 2.12,
Section 10.02, Section 10.04 and Section 10.07 hereof).  Each such Replacement
Lender shall execute and deliver to the Administrative Agent such documentation
to evidence its status as a “Bank” hereunder as shall be mutually acceptable to
the Company and the Administrative Agent.  The effectiveness of each Replacement
Lender’s Revolving Credit Commitment, the making of such Loans by such
Replacement Lenders and the prepayment by the Company of the Loan(s) of such
Affected Bank shall be deemed to have occurred simultaneously for all purposes
hereof.


(f)  If in respect of any Interest Period for a Eurodollar Loan made by a Bank
under Section 2.01 hereof such Bank shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D, the Company shall pay to
such Bank in accordance with this Section 2.08(f) an additional amount
representing such Bank’s actual costs, if any, incurred during such Interest
Period as a result of the applicability of the foregoing reserves to such
Eurodollar Loan, which amount (i) shall be based on the effective rate at which
such reserve requirements are imposed on such Bank for such Interest Period,
(ii) shall be allocated to the Company in no proportionately greater amount than
such Bank would allocate such costs to its other borrowers of Eurodollar Loans
to which such costs are applicable if the provisions of this Section 2.08(f)
applied to all such borrowers, and (iii) in any event shall not exceed the
product of the following for each day of such Interest Period:


(A)  the principal amount of the Eurodollar Loan outstanding on such day made by
such Bank to which such Interest Period relates; and


(B)  a percentage equal to (x) the result obtained by dividing the Eurodollar
Rate applicable to such Eurodollar Loan by the number one minus the maximum rate
(expressed as a decimal) at which such reserve requirements are imposed by the
Board on such date, minus (y) the Eurodollar Rate applicable to such Eurodollar
Loan; and


40

--------------------------------------------------------------------------------

(C)  a fraction the numerator of which is one and the denominator of which is
360.


To be entitled to compensation pursuant to this Section 2.08(f) in respect of
any Interest Period, such Bank must notify the Company of its demand for such
compensation within 30 days after the end of such Interest Period.  A
certificate of such Bank setting forth in reasonable detail the basis for and
the calculation of such amount necessary to compensate such Bank pursuant to
this Section 2.08(f) shall be delivered to the Company with such notice and
shall be conclusive absent manifest error.  In no event shall the Company be
obligated to make any payment to any Bank pursuant to this Section 2.08(f) if
such payment would result in a duplication of payments pursuant to this
Section 2.08(f) and any other provision of this Section 2.08.


(g)  In the event that any Affected Bank shall have given notice that it is
entitled to claim compensation pursuant to paragraph (f) of this Section 2.08,
the Company may exercise any one or more of the options set forth in
Section 2.08(e) hereof.


(h)  In the event that the Company shall take any of the actions contemplated by
Section 2.08(e)(ii) or Section 2.08(e)(iv) hereof, the Company shall provide
replacement Notes at the request of any Assenting Bank or any Replacement
Lender, as the case may be, to reflect the identity of, and/or the outstanding
amount of the Loans of, and/or the principal amount of such Notes issued to,
such Assenting Bank or such Replacement Lender, and Schedule I and Schedule II
hereto shall be deemed amended to reflect the addition of such Replacement
Lender and any increases or decreases in the Revolving Credit Commitments of the
Affected Banks and the Assenting Banks, as the case may be.


SECTION 2.09.  Pro Rata Treatment.  Except as permitted under Section 2.06,
Section 2.08, Section 2.12, Section 2.13, Section 4.01(b) and 4.01(c) and
Section 4.03 hereof, (i) each payment by the Company on account of any fees
pursuant to Section 2.07 hereof shall be made pro rata in accordance with the
respective amounts due and owing, (ii) each payment by the Company on account of
principal of and interest on the Loans shall be made pro rata according to the
respective amounts due and owing, and (iii) each prepayment on account of
principal of the Loans shall be applied to the Revolving Credit Loans and the
Competitive Loans, as directed by the Company, pro rata according to the
respective amounts outstanding.


SECTION 2.10.  Payments.  Except for payments made directly to a Bank or Banks
or to an Issuing Bank under other provisions of this Agreement, the Company
shall make each payment hereunder and under any instrument delivered hereunder
not later than 12:00 noon, New York City time, on the day when due, in Dollars,
to the Administrative Agent at its offices at 383 Madison Avenue, New York, NY
10179, for the account of the Banks, in immediately available funds (or to the
applicable Issuing Bank, in the case of fees payable to it).  The Administrative
Agent shall promptly distribute to each Bank its proper share of each payment so
received.


SECTION 2.11.  Payments on Business Days.  Whenever any payment to be made
hereunder shall be due on a day which is not a Business Day, then such payment
shall be made on the next succeeding Business Day (unless, with respect to a
payment relating to a


41

--------------------------------------------------------------------------------

Eurodollar Loan, such day would fall in another calendar month, in which event
payment shall be made on the next preceding Business Day).


SECTION 2.12.  Net Payments.  (a)   All payments under this Agreement shall be
made without setoff or counterclaim and in such amounts as may be necessary in
order that all such payments (after deduction or withholding by the Company or
the Administrative Agent for or on account of any present or future taxes,
levies, imposts, duties or other charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof (herein
collectively called the “Taxes”)) shall not be less than the amounts otherwise
specified to be paid under this Agreement and the Notes had no such deduction or
withholding been made on account of any Indemnified Taxes.  The Company shall
indemnify the Administrative Agent for any Indemnified Taxes that are paid by
the Administrative Agent in connection with this Agreement (including
Indemnified Taxes imposed on payments made under this second sentence of this
Section 2.12(a)) and any reasonable and necessary expenses  incurred.  For the
Administrative Agent, a Bank or an Issuing Bank to be entitled to compensation
for Indemnified Taxes pursuant to this Section 2.12, (i) in the case of
compensation for United States Federal income or withholding Taxes in respect of
any Interest Period, the Administrative Agent, such Bank or such Issuing Bank
must notify the Company by the later of (x) 30 days after the end of such
Interest Period or (y) 30 days after the Administrative Agent, such Bank or such
Issuing Bank receives a written claim for such Tax from any government,
political subdivision or taxing authority with respect to such Interest Period
and (ii) in the case of compensation for any United States Tax other than a
United States Federal income or withholding Tax in respect of any Interest
Period, the Administrative Agent, such Bank or the Issuing Bank must notify the
Company within 30 days after the Administrative Agent, such Bank or such Issuing
Bank receives a written claim for such Tax from any government, political
subdivision or taxing authority with respect to such Interest Period.  A
certificate as to any additional amounts payable to the Administrative Agent,
any Bank or any Issuing Bank under this Section 2.12 submitted to the Company by
the Administrative Agent, such Bank or such Issuing Bank shall show in
reasonable detail the amount payable and the calculations used to determine such
amount and shall be conclusive and binding upon the parties hereto, in the
absence of manifest error.  With respect to each deduction or withholding by the
Company for or on account of any Taxes, the Company shall promptly (and in any
event not later than 45 days thereafter) furnish to the Administrative Agent
such certificates, receipts and other documents as may be required (in the
reasonable judgment of the Administrative Agent) to establish evidence of such
payment of Taxes.


(b)  (i)  Each Bank and Issuing Bank agrees to deliver to the Administrative
Agent and the Company, in duplicate, (A) on or before the later of (x) the
Effective Date and (y) the date such Bank or Issuing Bank becomes a Bank or
Issuing Bank under this Agreement and (B) thereafter, for each third taxable
year of such Bank or Issuing Bank during which interest or fees arising under
this Agreement are received, unless not legally able to do so as a result of a
change in United States income tax law enacted, or treaty promulgated, after the
date specified in the preceding clause (A), on or prior to the immediately
following due date of any payment by the Company hereunder (or at any other time
as required under United States income tax law or as reasonably requested by the
Company or the Administrative Agent), a properly completed and executed copy of
either Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or
Internal Revenue


42

--------------------------------------------------------------------------------

Service Form W-8ECI or Internal Revenue Service Form W-9 establishing an
exemption from United States backup withholding tax and any additional form
required by applicable law or reasonably requested by the Company or the
Administrative Agent for claiming complete exemption from United States
withholding taxes (or such other form as is required to claim complete exemption
from or reduction in United States withholding taxes), if and as provided by the
Code, regulations or other pronouncements of the United States Internal Revenue
Service, and the Bank or Issuing Bank warrants to the Company that the form so
filed will be true and complete.  In the event that the Company is required, or
has been notified by the relevant taxing authority that it will be required, to
either withhold or make payment of Taxes with respect to any payments to be made
by the Company under this Agreement or the Notes to any transferor Bank and such
requirement or notice arises as a result of the sale of a participation by such
transferor Bank pursuant to Section 10.06(b) hereof, such transferor Bank shall,
upon request by the Company, accompanied by a certificate setting forth in
reasonable detail the basis for such request, provide to the Company copies of
all tax forms required to be provided to such transferor Bank pursuant to
Section 10.06(g) hereof by the Participant which purchased such participation. 
The obligation of each transferor Bank to provide to the Company such tax forms
shall survive the termination of this Agreement or, if earlier, the termination
of the Revolving Credit Commitment of such transferor Bank. Each Bank and
Issuing Bank agrees that if any form or certificate if previously delivered
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.


(ii)  On or before the date on which JPMorgan Chase Bank, N.A., (and any
successor or replacement Administrative Agent) becomes the Administrative Agent
hereunder, it shall deliver to the Company two duly executed copies of either
(A) Internal Revenue Service Form W-9, or (B) Internal Revenue Service Form
W-8ECI with respect to any payments to be received on its own behalf and
Internal Revenue Service Form W-8IMY (certifying that it is either a “qualified
intermediary” within the meaning of Treasury Regulation Section 1.1441-1(e)(5)
that has assumed primary withholding obligations under the Code, including
Chapters 3 and 4 of the Code, or a “U.S. branch” within the meaning of Treasury
Regulation Section 1.1441-1(b)(2)(iv) that is treated as a U.S. person for
purposes of withholding obligations under the Code) for the amounts the
Administrative Agent receives for the account of others.  The Administrative
Agent (or, upon assignment or replacement, any assignee or successor) agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any material respect, it shall update such form or
certification or promptly notify the Company in writing of its inability do so.


(iii)  If a payment made to any Bank or any Issuing Bank under this Agreement or
the Notes would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Bank or such Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank or such Issuing Bank, as
applicable, shall deliver to the Administrative Agent and the Company, in
duplicate and at the time or times prescribed by law and at such time or times
reasonably requested by the Administrative Agent or the Company, such
documentation prescribed by applicable law (including as prescribed by


43

--------------------------------------------------------------------------------

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Company as may be
necessary for the Administrative Agent and the Company to comply with their
respective obligations under FATCA, to determine that such Bank or such Issuing
Bank. as applicable, has or has not complied with its obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.12(b)(ii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


(c)  In the event that any Affected Bank shall have given notice that it is
entitled to claim compensation pursuant to this Section 2.12, the Company may at
any time thereafter exercise any one or more of the following options:


(i)  The Company may request one or more of the non-Affected Banks to take over
all (but not part) of each or any Affected Bank’s then outstanding Loan(s) and
to assume all (but not part) of each or any Affected Bank’s Revolving Credit
Commitment and obligations hereunder.  If one or more Banks shall so agree in
writing with respect to an Affected Bank, (x) the Revolving Credit Commitment of
each Assenting Bank and the obligations of such Assenting Bank under this
Agreement shall be increased by its respective Allocable Share of the Revolving
Credit Commitment and of the obligations of such Affected Bank under this
Agreement, and (y) each Assenting Bank shall make Loans to the Company,
according to such Assenting Bank’s respective Allocable Share, in an aggregate
principal amount equal to the outstanding principal amount of the Loan(s) of
such Affected Bank, on a date mutually acceptable to the Assenting Banks and the
Company.  The proceeds of such Loans, together with funds of the Company, shall
be used to prepay the Loan(s) of such Affected Bank, together with all interest
accrued thereon, and all other amounts owing to such Affected Bank hereunder
(including any amounts payable pursuant to Section 3.04 hereof in connection
with such prepayment), and, upon such assumption by the Assenting Banks and
prepayment by the Company, such Affected Bank shall cease to be a “Bank” for
purposes of this Agreement and shall no longer have any rights or obligations
hereunder (except as provided in Section 2.08, Section 2.12, Section 10.02,
Section 10.04 and Section 10.07 hereof).


(ii)  (A)  The Company may designate one or more Replacement Lenders mutually
acceptable to the Company and the Administrative Agent (whose consent shall not
be unreasonably withheld) to assume the Revolving Credit Commitment and the
obligations of any such Affected Bank hereunder, and to purchase the outstanding
Loans and Notes of such Affected Bank and such Affected Bank’s rights hereunder
and with respect thereto, without recourse upon, or warranty by, or expense to,
such Affected Bank, for a purchase price equal to the outstanding principal
amount of the Loan(s) of such Affected Bank plus all interest accrued thereon
and all other amounts owing to such Affected Bank hereunder (including the
amount which would be payable to such Affected Bank pursuant to Section 3.04
hereof if the purchase of its Loans and Notes constituted a prepayment thereof
contemplated by clause (ii) of the first sentence of Section 3.04 hereof), and
upon such assumption and purchase by the Replacement Lenders, each such
Replacement Lender shall be declared to be a “Bank” for purposes of this
Agreement and such Affected Bank shall cease to be a “Bank” for purposes of this


44

--------------------------------------------------------------------------------

Agreement and shall no longer have any rights or obligations hereunder (except
as provided in Section 2.08, Section 2.12, Section 10.02, Section 10.04 and
Section 10.07 hereof).


(B)  As an alternative, the Company may designate one or more Replacement
Lenders mutually acceptable to the Company and the Administrative Agent (whose
consent shall not be unreasonably withheld) which shall upon a date mutually
agreed upon by the Company and such Replacement Lenders assume the Revolving
Credit Commitment and the obligations of such Affected Bank under this Agreement
and shall upon such date make Loans to the Company in an aggregate principal
amount equal to the outstanding principal amount of the Loan(s) of such Affected
Bank.  The proceeds of such Loans, together with funds of the Company, shall be
used to prepay the Loan(s) of such Affected Bank, together with all interest
accrued thereon and all other amounts owing to such Affected Bank hereunder
(including any amounts payable pursuant to Section 3.04 hereof in connection
with such prepayment), and, upon such Replacement Lenders making such Loans and
such prepayment by the Company, such Replacement Lenders shall be deemed to be
“Banks” for purposes of this Agreement and such Affected Bank shall cease to be
a “Bank” for purposes of this Agreement and shall no longer have any rights or
obligations hereunder (except as provided in Section 2.08, Section 2.12,
Section 10.02, Section 10.04 and Section 10.07 hereof).  Each such Replacement
Lender shall execute and deliver to the Administrative Agent such documentation
to evidence its status as a “Bank” hereunder as shall be mutually acceptable to
the Company and the Administrative Agent.  The effectiveness of each Replacement
Lender’s Revolving Credit Commitment, the making of such Loans by such
Replacement Lenders and the prepayment by the Company of the Loan(s) of such
Affected Bank shall be deemed to have occurred simultaneously for all purposes
hereof.


(iii)  If any such claim for compensation relates to Loans then being requested
by the Company pursuant to a notice of Borrowing as provided in Article II
hereof, the Company may, not later than 12:00 noon, New York City time, on the
day which is three (3) Business Days prior to the date on which the requested
Loans were to have been made, in the case of Eurodollar Loans, or not later than
9:00 a.m., New York City time, on the date on which the requested Loans were to
have been made, in the case of Alternate Base Rate Loans, by giving notice (by
telephone (confirmed in writing promptly thereafter), facsimile or e-mail) to
the Administrative Agent (which notice the Administrative Agent shall transmit
to each of the Banks otherwise required to participate in the requested Loans as
soon as practicable thereafter) irrevocably withdraw such notice of Borrowing.


(d)  The Company shall provide replacement Notes at the request of any Assenting
Bank or any Replacement Lender, as the case may be, to reflect the identity of,
and/or the outstanding amount of the Loans of, and/or the principal amount of
such Notes issued to, such Assenting Bank or such Replacement Lender, and
Schedule I and Schedule II hereto shall be deemed amended to reflect the
addition of such Replacement Lender and any increases or decreases in the
Revolving Credit Commitments of the Affected Banks and the Assenting Banks, as
the case may be.


45

--------------------------------------------------------------------------------

(e)  Each Bank and each Issuing Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Company has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Company to do so) attributable to such Bank or such Issuing Bank, as applicable,
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant government, political subdivision or taxing authority.  The indemnity
under this Section 2.12(e) shall be paid within 10 days after the Administrative
Agent delivers to the applicable Bank or such Issuing Bank a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.


(f)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph (f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


SECTION 2.13.  Defaulting Banks; Failed and Credit-Impaired Banks; Declining
Banks.  If (a) a Bank shall be a Defaulting Bank, (b) either of Moody’s or S&P
shall assign a rating to the senior, unsecured, non-credit-enhanced, long-term
indebtedness for borrowed money of a Bank which shall be classified by such
rating agency as below investment grade, (c) Fitch shall assign an individual
bank rating to a Bank which shall fall below C/D, (d) the Company shall deliver
to the Administrative Agent a notice stating, as to any Bank which has senior,
unsecured, non-credit-enhanced, long-term indebtedness for borrowed money which
is not rated by any of the rating agencies referred to in the preceding
clause (b), that it reasonably believes such Bank will become a Defaulting Bank
or become unable to perform its obligations as a Bank hereunder or (e) a Bank
shall become a Declining Bank, then the Company may at any time thereafter,
subject to applicable law, exercise any one or more of the following options:


46

--------------------------------------------------------------------------------

(i)  The Company may request one or more of the non-Affected Banks to take over
all (but not part) of each or any Affected Bank’s then outstanding Loan(s) and
to assume all (but not part) of each or any Affected Bank’s Revolving Credit
Commitment and obligations hereunder.  If one or more Banks shall so agree in
writing with respect to an Affected Bank, (x) the Revolving Credit Commitment of
each Assenting Bank and the obligations of such Assenting Bank under this
Agreement shall be increased by its respective Allocable Share of the Revolving
Credit Commitment and of the obligations of such Affected Bank under this
Agreement, and (y) each Assenting Bank shall make Loans to the Company,
according to such Assenting Bank’s respective Allocable Share, in an aggregate
principal amount equal to the outstanding principal amount of the Loan(s) of
such Affected Bank, on a date mutually acceptable to the Assenting Banks and the
Company.  The proceeds of such Loans, together with funds of the Company, shall
be used to prepay the Loan(s) of such Affected Bank, together with all interest
accrued thereon and all other amounts owing to such Affected Bank hereunder
(excluding, in the case of an event referred to in clause (a) of this
Section 2.13, any amounts payable pursuant to Section 3.04 hereof in connection
with such prepayment), and, upon such assumption by the Assenting Bank and
prepayment by the Company, such Affected Bank shall cease to be a “Bank” for
purposes of this Agreement and shall no longer have any rights or obligations
hereunder (except as provided in Section 2.08, Section 2.12, Section 10.02,
Section 10.04 and Section 10.07 hereof).


(ii)  (A)  The Company may designate one or more Replacement Lenders mutually
acceptable to the Company and the Administrative Agent (whose consent shall not
be unreasonably withheld) to assume the Revolving Credit Commitment and the
obligations of any such Affected Bank hereunder, and to purchase the outstanding
Loans and Notes of such Affected Bank and such Affected Bank’s rights hereunder
and with respect thereto, without recourse upon, or warranty by, or expense to,
such Affected Bank, for a purchase price equal to the outstanding principal
amount of the Loan(s) of such Affected Bank plus all interest accrued and unpaid
thereon and all other amounts owing to such Affected Bank hereunder (including
the amount which would be payable to such Affected Bank pursuant to Section 3.04
hereof if the purchase of its Loans and Notes constituted a prepayment thereof
contemplated by clause (ii) of the first sentence of Section 3.04 hereof), and
upon such assumption and purchase by the Replacement Lenders, each such
Replacement Lender shall be deemed to be a “Bank” for purposes of this Agreement
and such Affected Bank shall cease to be a “Bank” for purposes of this Agreement
and shall no longer have any rights or obligations hereunder (except as provided
in Section 2.08, Section 2.12, Section 10.02, Section 10.04 and Section 10.07
hereof).


(B)  As an alternative, the Company may designate one or more Replacement
Lenders mutually acceptable to the Company and the Administrative Agent (whose
consent shall not be unreasonably withheld) which shall upon a date mutually
agreed upon by the Company and such Replacement Lenders assume the Revolving
Credit Commitment and the obligations of such Affected Bank under this Agreement
and shall upon such date make Loans to the Company in an aggregate principal
amount equal to the outstanding principal amount of the Loan(s) of such Affected
Bank.  The proceeds of such Loans, together with funds of the Company, shall be
used to prepay the Loan(s) of


47

--------------------------------------------------------------------------------

such Affected Bank, together with all interest accrued thereon and all other
amounts owing to such Affected Bank hereunder (including any amounts payable
pursuant to Section 3.04 hereof in connection with such prepayment), and, upon
such Replacement Lenders making such Loans and such prepayment by the Company,
such Replacement Lenders shall be deemed to be “Banks” for purposes of this
Agreement and such Affected Bank shall cease to be a “Bank” for purposes of this
Agreement and shall no longer have any rights or obligations hereunder (except
as provided in Section 2.08, Section 2.12, Section 10.02, Section 10.04 and
Section 10.07 hereof).  Each such Replacement Lender shall execute and deliver
to the Administrative Agent such documentation to evidence its status as a
“Bank” hereunder as shall be mutually acceptable to the Company and the
Administrative Agent.  The effectiveness of each Replacement Lender’s Revolving
Credit Commitment, the making of such Loans by such Replacement Lenders and the
prepayment by the Company of the Loan(s) of such Affected Bank shall be deemed
to have occurred simultaneously for all purposes hereof.


The Company shall provide replacement Notes at the request of any Assenting Bank
or any Replacement Lender, as the case may be, to reflect the identity of,
and/or the outstanding amount of the Loans of, and/or the principal amount of
such Notes issued to, such Assenting Bank or such Replacement Lender, and
Schedule I and Schedule II hereto shall be deemed amended to reflect the
addition of such Replacement Lender and any increases or decreases in the
Revolving Credit Commitments of the Affected Banks and the Assenting Banks, as
the case may be.


SECTION 2.14.  Defaulting Banks.  Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:


(a)  Facility Fees shall cease to accrue on the unused amount of the Revolving
Credit Commitment of such Defaulting Bank pursuant to Section 2.07(a);


(b)  the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Bank shall not be included in determining whether the Required Banks
or any other requisite Banks have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided that any amendment, waiver or other modification
requiring the consent of all Banks or all Banks affected thereby shall, except
as otherwise provided in Section 10.01, require the consent of such Defaulting
Bank in accordance with the terms hereof;


(c)  if any LC Exposure exists at the time such Bank becomes a Defaulting Bank
then:


(i)  the LC Exposure of such Defaulting Bank (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Bank shall have funded its participation as contemplated by Sections
2.03(d) and 2.03(e)) shall be reallocated among the Non-Defaulting Banks in
accordance with their respective Proportional Shares but only to the extent that
the sum of all Non-Defaulting Banks’ Revolving Credit Exposures plus such
Defaulting Bank’s LC Exposure (excluding the


48

--------------------------------------------------------------------------------

portion thereof referred to above) does not exceed the sum of all Non-Defaulting
Banks’ Revolving Credit Commitments;


(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Bank’s LC Exposure (other than any
portion thereof referred to in the parenthetical in such clause (i)) that has
not been reallocated, in accordance with the procedures set forth in
Section 2.03(j), for so long as such LC Exposure is outstanding;


(iii)  if the Company cash collateralizes any portion of such Defaulting Bank’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay participation fees to such Defaulting Bank pursuant to Section 2.07(b) with
respect to such portion of such Defaulting Bank’s LC Exposure for so long as
such Defaulting Bank’s LC Exposure is cash collateralized;


(iv)  if any portion of the LC Exposure of such Defaulting Bank is reallocated
pursuant to clause (i) above, then the participation fees payable to the Banks
pursuant to Section 2.07(b) shall be adjusted to give effect to such
reallocation; and


(v)  if all or any portion of such Defaulting Bank’s LC Exposure (other than any
portion thereof referred to in the parenthetical in clause (i) above) is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Bank hereunder, all participation fees payable under Section 2.07(b) with
respect to such Defaulting Bank’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Bank’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and


(vi)  so long as such Bank is a Defaulting Bank, no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit unless it is
satisfied that the related exposure and the Defaulting Bank’s then outstanding
LC Exposure will be fully covered by the Revolving Credit Commitments of the
Non-Defaulting Banks and/or cash collateral provided by the Company in
accordance with Section 2.03(j), and participating interests in any such issued,
amended, renewed or extended Letter of Credit will be allocated among the
Non-Defaulting Banks in a manner consistent with Section 2.14(c)(i) (and such
Defaulting Bank shall not participate therein).


In the event that the Administrative Agent, the Company and each Issuing Bank
each agree that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the LC Exposures of the Banks
shall be readjusted to reflect the inclusion of such Bank’s Revolving Credit
Commitment and on such date such Bank shall purchase at par such of the Loans of
the other Banks (other than Competitive Loans) as the Administrative Agent shall
determine may be necessary in order for such Bank to hold such Loans in
accordance with its Proportional Share.  Subject to Section 10.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a


49

--------------------------------------------------------------------------------

Defaulting Bank arising from that Bank having become a Defaulting Bank,
including any claim of a Non-Defaulting Bank as a result of such Non-Defaulting
Bank’s increased exposure following such reallocation.


ARTICLE III

INTEREST PROVISIONS


SECTION 3.01.  Interest on Loans.  (a)  Subject to the provisions of
Section 3.02 hereof, each Eurodollar Loan shall bear interest at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days) equal to the Eurodollar Rate for the Interest Period in effect for
such Loan plus (i) in the case of each Competitive Loan, the Margin specified by
a Bank with respect to such Loan in its Competitive Bid submitted pursuant to
Section 2.02(c) hereof, and (ii) in the case of each Revolving Credit Loan, the
Applicable Margin.  Interest on each Eurodollar Loan shall be payable on each
Interest Payment Date applicable thereto.


(b)  Subject to the provisions of Section 3.02 hereof, each Alternate Base Rate
Loan shall bear interest at a rate per annum (computed on the basis of the
actual number of days elapsed (i) over a year of 365 or 366 days, as the case
may be, if the Alternate Base Rate is based on the Prime Rate, and (ii) over a
year of 360 days if the Alternate Base Rate is based on the NYFRB Rate or the
Eurodollar Rate) equal to the Alternate Base Rate plus the Applicable Margin. 
Interest on each Alternate Base Rate Loan shall be payable on each Interest
Payment Date applicable thereto.


(c)  Subject to the provisions of Section 3.02 hereof, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Competitive Bid Bank making such Loan and accepted by
the Company pursuant to Section 2.02 hereof.  Interest on each Fixed Rate Loan
shall be payable on each Interest Payment Date applicable thereto.


(d)  Interest on each Loan shall accrue from and including the first day of the
Interest Period with respect to such Loan to but excluding the last day of such
Interest Period.


SECTION 3.02.  Interest on Overdue Amounts.  If the Company shall default in the
payment when due of the principal of any Loan or of any other amount due
hereunder (other than any amount not paid as a result of a Bank Funding Default
for the period from which such Bank Funding Default commences to the date on
which the failure to pay such amount due would become an Event of Default), the
Company shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount from the date such amount shall have become due
up to (but not including) the date of actual payment thereof (x) for other than
Eurodollar Loans, accruing on a daily basis, at a rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, if the Alternate
Base Rate is based on the Prime Rate or on the basis of a year of 360 days if
the Alternate Base Rate is based on the NYFRB Rate or the Eurodollar Rate) which
is equal to the sum of (i) the Alternate Base Rate from time to time in effect,
plus (ii) the Applicable Margin applicable to Alternate Base Rate Loans plus
(iii) two percent (2%) per annum, or (y) for any Eurodollar Loan, until the last
day of the Interest Period therefor, accruing on a daily basis at a rate per
annum (computed on the basis of a year of 360 days) which is equal to the sum of
(i) the Interest Rate applicable thereto determined in accordance with the
provisions of Section 3.01(a) hereof plus (ii) two


50

--------------------------------------------------------------------------------

percent (2%) per annum and, thereafter, in accordance with clause (x) above.  If
the Company shall default in the payment when due of the principal of any Loan
or of any other amount due hereunder as a result of a Bank Funding Default, for
the period from which such Bank Funding Default commences to the date on which
the failure to pay such amount due would become an Event of Default or, if
earlier, to (but not including) the date of actual payment thereof, the Company
shall on demand from time to time pay interest, to the extent permitted by law,
on such defaulted amount at a rate per annum equal to (x) for other than
Eurodollar Loans, the Alternate Base Rate plus the Applicable Margin applicable
to Alternate Base Rate Loans (computed on the basis of a year of 365 or
366 days, as the case may be, if the Alternate Base Rate is based on the Prime
Rate or on the basis of a year of 360 days if the Alternate Base Rate is based
on the NYFRB Rate or the Eurodollar Rate), or (y) for any Eurodollar Loan, until
the last day of the Interest Period therefor, at the Interest Rate applicable to
such Eurodollar Loan determined in accordance with the provisions of
Section 3.01(a) hereof, and thereafter, in accordance with clause (x) above;
provided, however, that interest payable by the Company for the period set forth
above on defaulted amounts not paid to a Bank as a result of such Bank’s Bank
Funding Default shall be payable at a rate per annum equal to the lesser of
(i) the Interest Rate that would have been applicable to the Loan or Loans that
were the subject of such Bank’s Bank Funding Default, and (ii) the applicable
Interest Rate set forth in clause (x) or (y) above, as the case may be.


SECTION 3.03.  Inability to Determine Eurodollar Rate.  (a)  In the event, and
on each occasion, that the Company has accepted a Competitive Bid with respect
to a Eurodollar Loan and, on or before the date on which the Eurodollar Rate for
the Interest Period relating to such Loan is to be determined, the
Administrative Agent shall have determined that by reason of circumstances
affecting the London Interbank Eurodollar market adequate and fair means do not
exist for ascertaining the Interest Rate applicable to such Loan during such
Interest Period, then, and in any such event, the Competitive Bid Request
submitted by the Company with respect to such Loan and the Competitive Bid
submitted by the Competitive Bid Bank and accepted by the Company with respect
to such Loan shall both be deemed to be rescinded and of no force and effect
whatsoever.  The Administrative Agent shall immediately give notice of such
determination by telephone (confirmed by facsimile or e-mail) to the Company and
to such Competitive Bid Bank.  Each such determination by the Administrative
Agent shall be conclusive and binding upon the parties hereto in the absence of
manifest error.


(b)  In the event, and on each occasion, that on or prior to the first day of
any Interest Period for any Revolving Credit Loan that is a Eurodollar Loan:


(i)  the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that adequate and fair means do not exist
for ascertaining the Eurodollar Rate (including, without limitation, because the
Eurodollar Screen Rate is not available or published on a current basis) for
such Interest Period; or


51

--------------------------------------------------------------------------------

(ii)  the Required Banks advise the Administrative Agent that the Eurodollar
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Banks of funding Revolving Credit Loans that are Eurodollar Loans for such
Interest Period;


the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon, until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (A) any
request for the conversion of any Revolving Credit Loan to, or continuation of
any Revolving Credit Loan as, a Eurodollar Loan (including any such conversion
or continuation arising from the refinancing provisions of Section 2.06 hereof)
shall be ineffective, (B) any Eurodollar Loan that is requested to be continued
(including any such continuation arising from the refinancing provisions of
Section 2.06 hereof) shall be continued as an Alternate Base Rate Loan and
(C) any request for a Revolving Credit Loan that is a Eurodollar Loan shall be
(1) in the case of any such request or deemed request pursuant to Section 2.06
hereof, deemed to be a request for an Alternate Base Rate Loan and (2)
otherwise, deemed to be rescinded and of no force and effect whatsoever.


(c)  If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (b)(i) of this Section 3.03 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in paragraph (b)(i)
of this Section 3.03 have not arisen but the supervisor for the administrator of
the Eurodollar Screen Rate or a governmental authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to that based on the
Eurodollar Screen Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans
denominated in Dollars in the United States at such time, and shall enter into
an amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as the Administrative Agent and the
Company may determine to be appropriate (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement. 
Notwithstanding anything to the contrary in Section 10.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Banks, a written notice from the Required Banks stating that such Required
Banks object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this paragraph (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
paragraph (c), only to the extent the Eurodollar Screen Rate for such Interest
Period is not available or published at such time on a current basis), clauses
(A), (B) and (C) of paragraph (b) of this Section 3.03 shall be applicable.


SECTION 3.04.  Indemnity.  The Company shall compensate each Bank, upon written
request by such Bank (which request shall set forth the basis for requesting
such amounts), for all reasonable losses and expenses in respect of any interest
paid by such Bank (or


52

--------------------------------------------------------------------------------

its lending branch or affiliate) to lenders of funds borrowed by it or deposited
with it to make or maintain its Loans (other than Alternate Base Rate Loans)
which such Bank (or its lending branch or affiliate) may sustain, to the extent
not otherwise compensated for hereunder and not mitigated by the reemployment of
such funds:  (i) if for any reason (other than a default by such Bank) a
Borrowing of any Loan does not occur on a date specified therefor in a notice of
Borrowing given pursuant to Article II hereof, (ii) if any prepayment (other
than a prepayment under Section 2.13(i) resulting from an event referred to in
clause (a) of Section 2.13 hereof) or repayment of its Loans (other than
Alternate Base Rate Loans) occurs on a date which is not the expiration date of
the relevant Interest Period, (iii) if any prepayment of its Loans (other than
Alternate Base Rate Loans) is not made on any date specified in a notice of
prepayment given by the Company (regardless of whether such notice may be
revoked under Section 4.01 and is revoked in accordance therewith), or (iv) as a
consequence of any default by the Company under this Agreement.  Without
prejudice to the foregoing, the Company shall indemnify each Bank against any
loss or expense which such Bank (or its lending branch or affiliate) may sustain
or incur as a consequence of the default by the Company in payment of principal
of or interest on any Loan (other than any Alternate Base Rate Loan), or any
part thereof, or of any amount due under this Agreement, including, but not
limited to, any premium or penalty incurred by such Bank (or its lending branch
or affiliate), in respect of funds borrowed by it or deposited with it for the
purpose of making or maintaining such Loan (other than any Alternate Base Rate
Loan), as determined by such Bank in the exercise of its sole discretion.  A
certificate as to any such loss or expense (including calculations, in
reasonable detail, showing how such Bank computed such loss or expense) shall be
promptly submitted by such Bank to the Company (with a copy to the
Administrative Agent) and shall, in the absence of manifest error, be conclusive
and binding as to the amount thereof.


SECTION 3.05.  Rate Determination Conclusive.  The applicable Interest Rate for
each Interest Period with respect to each Loan (other than any Fixed Rate Loan)
shall be determined by the Administrative Agent and shall be conclusive and,
subject to Section 3.03 and Section 4.03 hereof, binding upon the parties
hereto, in the absence of manifest error.  The Administrative Agent shall, at
the request in writing of the Company or any Bank, deliver to the Company or
such Bank a statement showing the computations used by the Administrative Agent
in determining any Interest Rate in respect of the Loans payable by the Company.


ARTICLE IV

REDUCTION, TERMINATION, INCREASE OR EXTENSION OF THE REVOLVING CREDIT
COMMITMENTS AND PREPAYMENTS


SECTION 4.01.  Reduction, Termination, Increase or Extension of the Total
Commitment.  (a)  The Company may, from time to time on at least five (5)
Business Days’ prior notice (by telephone (confirmed in writing promptly
thereafter) facsimile or e-mail) received by the Administrative Agent (which
shall advise each Bank thereof as soon as practicable thereafter), permanently
reduce the Total Commitment (such reduction shall reduce each Bank’s Revolving
Credit Commitment ratably according to its respective Proportional Share of the
amount of such reduction and Schedule I hereto shall be deemed amended to
reflect the reduction in such Revolving Credit Commitments) but only upon
(a) repayment of that portion of the aggregate unpaid principal amount of all
Revolving Credit Loans which, together


53

--------------------------------------------------------------------------------

with the aggregate principal amount of all Competitive Loans then outstanding
and the LC Exposure, exceeds the amount of the Total Commitment as so reduced
(such repayment to be applied to each Bank’s Revolving Credit Loans in the same
proportion as its Revolving Credit Commitment is reduced), and (b) payment to
the Administrative Agent, for the ratable account of the Banks, of the Facility
Fees on the portion of the Total Commitment so reduced which have accrued
through the date of such reduction; provided, however, the Company may not so
reduce the Total Commitment at any time to an amount less than the aggregate
principal amount of all Competitive Loans then outstanding and the LC Exposure. 
Any such reduction shall be in an aggregate amount of $50,000,000 or an integral
multiple of $10,000,000 in excess of $50,000,000.  The Company may at any time,
on like notice, terminate the Total Commitment (and each Bank’s Revolving Credit
Commitment) upon payment in full of all Loans and the accrued interest thereon
and the Facility Fees accrued through the date of such termination; provided,
however, that the Company may not terminate the Total Commitment at any time
that Competitive Loans are outstanding or there is any LC Exposure (unless
arrangements satisfactory to the applicable Issuing Banks shall have been made
with respect thereto).  Each notice delivered by the Company pursuant to this
Section 4.01(a) shall be irrevocable; provided that a notice of termination of
the Total Commitment delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.


(b)  (i)  The Company may, on one or more occasions, by written notice to the
Administrative Agent, executed by the Company, each Issuing Bank and one or more
financial institutions (any such financial institution referred to in this
Section 4.01(b) being called an “Increasing Bank”), which may include any Bank,
cause new Revolving Credit Commitments to be extended by the Increasing Banks or
cause the existing Revolving Credit Commitments of the Increasing Banks to be
increased, as the case may be (any such extension or increase, a “Commitment
Increase”), in an amount for each Increasing Bank set forth in such notice;
provided, that (A) the aggregate amount by which the Total Commitment is
increased as a result of any Commitment Increase shall be an integral multiple
of $50,000,000, (B) at no time shall the aggregate amount of all increases in
the Total Commitment effected under this Section 4.01(b) exceed $1,000,000,000,
(C) each Increasing Bank, if not already a Bank hereunder, shall be subject to
the approval of the Administrative Agent and each Issuing Bank (which approval
shall not be unreasonably withheld or delayed) and (D) each Increasing Bank, if
not already a Bank hereunder, shall become a party to this Agreement by
completing and delivering to the Administrative Agent a duly executed accession
agreement in a form satisfactory to the Administrative Agent and the Company (an
“Accession Agreement”).  New Revolving Credit Commitments and increases in
Revolving Credit Commitments under this Section 4.01(b) shall become effective
on the date specified in the applicable notice delivered pursuant to this
paragraph.  Upon the effectiveness of any Accession Agreement to which any
Increasing Bank is a party, (A) such Increasing Bank shall thereafter be deemed
to be a party to this Agreement and shall be entitled to all rights, benefits
and privileges accorded a Bank hereunder and subject to all obligations of a
Bank hereunder and (B) Schedule I shall be deemed to have been amended to
reflect the Revolving Credit Commitment of such Increasing Bank as provided in
such Accession Agreement.  Upon the effectiveness of any increase pursuant to
this Section in the


54

--------------------------------------------------------------------------------

Revolving Credit Commitment of a Bank already a party hereto, Schedule I shall
be deemed to have been amended to reflect the increased Revolving Credit
Commitment of such Bank.


(ii)  On the effective date of any Commitment Increase pursuant to this
paragraph (b) (the “Increase Effective Date”), (A) the aggregate principal
amount of the Revolving Credit Loans outstanding (for the purposes of this
Section 4.01(b)(ii), the “Initial Loans”) immediately prior to giving effect to
the applicable Commitment Increase on the Increase Effective Date shall be
deemed to be repaid, (B) after the effectiveness of the Commitment Increase, the
Company shall be deemed to have made new Revolving Credit Borrowings (for the
purposes of this Section 4.01(b)(ii), the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the types and for the Interest Periods specified in a
notice delivered to the Administrative Agent in accordance with Section 2.01,
(C) each Bank shall pay to the Administrative Agent in same day funds an amount
equal to the difference, if positive, between (x) such Bank’s Proportional Share
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (y) such Bank’s Proportional Share (calculated without giving
effect to the Commitment Increase) of the Initial Loans, (D) after the
Administrative Agent receives the funds specified in clause (C) above, the
Administrative Agent shall pay to each Bank the portion of such funds that is
equal to the difference, if positive, between (1) such Bank’s Proportional Share
(calculated without giving effect to the Commitment Increase) of the Initial
Loans and (2) such Bank’s Proportional Share (calculated after giving effect to
the Commitment Increase) of the amount of the Subsequent Borrowings, (E) each
Increasing Bank and each other Bank shall be deemed to hold its Proportional
Share of each Subsequent Borrowing (each calculated after giving effect to the
Commitment Increase) and (F) the Company shall pay each Increasing Bank and each
other Bank any and all accrued but unpaid interest on the Initial Loans.  The
deemed payments made pursuant to clause (A) above in respect of each Eurodollar
Loan shall be subject to indemnification by the Company pursuant to the
provisions of Section 3.04 if the Increase Effective Date occurs other than on
the last day of the Interest Period relating thereto and breakage costs result.


(iii)  Notwithstanding the foregoing, no increase in the Total Commitment (or in
the Revolving Credit Commitment of any Bank) shall become effective under this
paragraph (b) unless, on the date of such increase, (A) the conditions set forth
in paragraphs (a) and (c) of Section 7.02 shall be satisfied (with all
references in such paragraphs to the making of Loans being deemed to be
references to such increase) and (B) the Administrative Agent shall have
received an Officers’ Certificate to that effect dated such date.


(c)  The Company may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Banks) within the period not less than 30
days and not more than 90 days prior to any anniversary of the date hereof, but
on not more than two occasions during the term of this Agreement, request that
the Banks extend the Maturity Date and the Revolving Credit Commitments for an
additional period of one year.  Each Bank shall, by notice to the Company and
the Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s extension request, advise the
Company whether or not it agrees to the requested extension (each Bank


55

--------------------------------------------------------------------------------

agreeing to a requested extension being called a “Consenting Bank” and each Bank
declining to agree to a requested extension being called a “Declining Bank”). 
Any Bank that has not so advised the Administrative Agent by such day shall be
deemed to have declined to agree to such extension and shall be a Declining
Bank.  If Banks constituting the Required Banks shall have agreed to an
extension request, then the Maturity Date shall, as to the Consenting Banks, be
extended to the first anniversary of the Maturity Date theretofore in effect. 
The decision to agree or withhold agreement to any Maturity Date extension shall
be at the sole discretion of each Bank.  The Commitment of any Declining Bank
shall terminate on the Maturity Date in effect as to such Bank prior to giving
effect to any such extension (such Maturity Date being called the “Existing
Maturity Date”).  The principal amount of any outstanding Loans made by
Declining Banks, together with any accrued interest thereon and any accrued fees
and other amounts payable to or for the accounts of such Declining Banks
hereunder, shall be due and payable on the Existing Maturity Date, and on the
Existing Maturity Date the Company shall also make such other prepayments of
Loans as shall be required in order that, after giving effect to the termination
of the Revolving Credit Commitments of, and all payments to, Declining Banks
pursuant to this sentence, the sum of (A) the outstanding aggregate principal
amount of all Revolving Credit Loans and Competitive Loans and (B) the LC
Exposure will not exceed the Total Commitment.  Notwithstanding the foregoing
provisions of this paragraph, the Company shall have the right, at any time
prior to the Existing Maturity Date, to take any of the actions set forth in
Section 2.13 with respect to any Declining Bank, and any such Assenting Bank or
Replacement Lender that shall have consented to the Company’s extension request
shall for all purposes constitute a Consenting Bank.  Notwithstanding the
foregoing, (A) the Maturity Date (without taking into consideration any
extension pursuant to this paragraph (c)), as such term is used in reference to
any Issuing Bank or any Letters of Credit issued by such Issuing Bank, may not
be extended without the prior written consent of such Issuing Bank (it being
understood and agreed that, in the event any Issuing Bank shall not have
consented to any such extension, (i) such Issuing Bank shall continue to have
all the rights and obligations of an Issuing Bank hereunder through the Existing
Maturity Date, and thereafter shall have no obligation to issue, amend, extend
or renew any Letter of Credit (but shall, in each case, continue to be entitled
to the benefits hereof as to Letters of Credit issued by it prior to such time),
and (ii) the Company shall cause the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank to be zero no later than the day on which
such LC Exposure would have been required to have been reduced to zero in
accordance with the terms hereof without giving effect to any effectiveness of
the extension of the applicable Existing Maturity Date pursuant to this
paragraph (c) (and, in any event, no later than the Existing Maturity Date)) and
(B) no extension of the Maturity Date pursuant to this paragraph (c) shall
become effective unless (i) on the anniversary of the date hereof that
immediately follows the date on which the Company delivers the applicable
request for extension of the Maturity Date, the conditions set forth in
paragraphs (a) and (c) of Section 7.02 shall be satisfied (with all references
in such paragraphs to the making of Loans being deemed to be references to such
extension) and (ii) the Administrative Agent shall have received an Officers’
Certificate to that effect dated such date.


SECTION 4.02.  Prepayments.  (a)  The Company may from time to time, upon at
least (i) one (1) Business Day’s prior notice (in the event such notice pertains
to Alternate Base Rate Loans) or (ii) three (3) Business Days’ prior notice (in
the event such notice pertains


56

--------------------------------------------------------------------------------

to Eurodollar Loans) (by telephone (confirmed in writing promptly thereafter),
facsimile or e-mail) received by the Administrative Agent (prior to 12:00 noon,
New York City time, in the event such notice pertains to Alternate Base Rate
Loans) (which shall advise each Bank thereof as soon as practicable thereafter),
prepay any Revolving Credit Borrowing in whole or in part, without, except as
provided in Section 3.04 hereof, premium or penalty (such prepayment to be
pro rata to the Banks according to the respective unpaid principal amounts of
the Revolving Credit Loans made by them); provided, however, that each such
partial prepayment shall be in an aggregate amount of $50,000,000 or an integral
multiple of $10,000,000 in excess of $50,000,000.  Except as provided in
Section 2.08(e)(ii), Section 2.08(e)(iii), Section 2.12(c)(i),
Section 2.12(c)(ii), Section 2.13(i), Section 2.13(ii), Section 4.03(a),
Section 4.03(b)(ii) or Section 4.03(b)(iii) hereof, the Company shall not have
the right to prepay any Competitive Borrowing.


(b)  Each notice of prepayment shall specify the Borrowing to be prepaid, the
prepayment date and the aggregate principal to be prepaid, and shall be
irrevocable; provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Total Commitment as contemplated
by Section 4.01(a), then such notice of prepayment may be revoked if such notice
of termination is revoked in accordance with Section 4.01(a).  All prepayments
under this Section 4.02 shall be accompanied by accrued interest on the
principal amount being prepaid to the date of prepayment.


SECTION 4.03.  Required Termination of the Revolving Credit Commitments and
Prepayment.  (a)  In the event that at any time any Affected Bank shall have
reasonably determined in good faith (which determination shall be conclusive and
binding upon the parties hereto, in the absence of manifest error) that the
making or continuation of its Revolving Credit Commitment to make Eurodollar
Loans or its Eurodollar Loans have become unlawful under any applicable law,
governmental rule, requirement, regulation, guideline or order, then, and in any
such event, such Affected Bank shall as soon as practicable give notice (by
telephone (confirmed in writing promptly thereafter), facsimile or e-mail) to
the Company and to the Administrative Agent (which shall transmit such notice to
each of the Banks as soon as practicable thereafter), of such determination. 
Thereupon, the Revolving Credit Commitment of such Affected Bank and the
obligation of such Affected Bank to make or maintain its Loan(s) shall be
terminated and the Company shall forthwith, and in any event no later than the
earlier of (x) the next succeeding Interest Payment Date with respect to such
Loan(s) or (y) ten (10) days after receipt of notice from such Affected Bank
under this Section 4.03(a), prepay the outstanding Loan(s) of such Affected Bank
without premium or penalty, together with all interest accrued thereon and all
other amounts owing to such Affected Bank hereunder (including any amounts
payable pursuant to Section 3.04 hereof in connection with such prepayment).


(b)  In lieu of prepaying the Loan(s) of the Affected Bank as required by
Section 4.03(a) hereof, the Company may exercise any one or more of the
following options:


(i)  If such determination by an Affected Bank relates to Eurodollar Loans then
being requested by the Company pursuant to a notice of Borrowing as provided in
Section 2.01, 2.02 or 2.06 hereof, the Company may, not later than 9:00 a.m.,
New York City time, on the day which is three (3) Business Days prior to the
date on which such Loans were to have been made by giving notice (by telephone
(confirmed in writing


57

--------------------------------------------------------------------------------

promptly thereafter), facsimile or e-mail) to the Administrative Agent (which
shall transmit such notice to each of the Banks otherwise required to
participate in such Loans as soon as practicable thereafter) irrevocably
withdraw such notice of Borrowing.


(ii)  The Company may request one or more of the non-Affected Banks to take over
all (but not part) of each Affected Bank’s then outstanding Loan(s) and to
assume all (but not part) of each Affected Bank’s Revolving Credit Commitment
and obligations hereunder.  If one or more Banks shall so agree in writing with
respect to an Affected Bank, (x) the Revolving Credit Commitment of each
Assenting Bank and the obligations of such Assenting Bank under this Agreement
shall be increased by its respective Allocable Share of the Revolving Credit
Commitment and of the obligations of such Affected Bank under this Agreement,
and (y) each Assenting Bank shall make Loans to the Company, according to such
Assenting Bank’s respective Allocable Share, in an aggregate principal amount
equal to the outstanding principal amount of the Loan(s) of such Affected Bank,
on a date mutually acceptable to the Assenting Banks, such Affected Bank and the
Company.  The proceeds of such Loans, together with funds of the Company, shall
be used to prepay the Loan(s) of such Affected Bank, together with all interest
accrued thereon, and all other amounts owing to such Affected Bank hereunder
(including any amounts payable pursuant to Section 3.04 hereof in connection
with such prepayment), and, upon such assumption by the Assenting Banks and
prepayment by the Company, such Affected Bank shall cease to be a “Bank” for
purposes of this Agreement and shall no longer have any rights or obligations
hereunder (except as provided in Section 2.08, Section 2.12, Section 10.02,
Section 10.04 and Section 10.07 hereof).  Any such prepayment shall occur prior
to the time any prepayment pursuant to Section 4.03(a) hereof is required to be
made.


(iii)  Upon notice (by telephone (confirmed in writing promptly thereafter),
facsimile or e-mail) to the Administrative Agent (which shall advise each Bank
thereof as soon as practicable thereafter), the Company may terminate the
obligations of the Banks to make or maintain Loans as Eurodollar Loans and, in
such event, the Company shall, prior to the time any prepayment pursuant to
Section 4.03(a) hereof is required to be made, refinance all of the Eurodollar
Loans with Alternate Base Rate Loans, or prepay such Eurodollar Loans, in the
manner contemplated by and pursuant to Section 2.06 or Section 4.02 hereof,
respectively.


(iv)  (A)  The Company may designate one or more Replacement Lenders mutually
acceptable to the Company and the Administrative Agent (whose consent shall not
be unreasonably withheld) to assume the Revolving Credit Commitment and the
obligations of each such Affected Bank hereunder, and to purchase, prior to the
time any prepayment pursuant to Section 4.03(a) hereof is required to be made,
the outstanding Loans and Notes of such Affected Bank and such Affected Bank’s
rights hereunder and with respect thereto, without recourse upon, or warranty
by, or expense to, such Affected Bank, for a purchase price equal to the
outstanding principal amount of the Loan(s) of such Affected Bank plus all
interest accrued thereon and all other amounts owing to such Affected Bank
hereunder (including the amount which would be payable to such Affected Bank
pursuant to Section 3.04 hereof if the purchase of its Loans and Notes
constituted a prepayment thereof contemplated by clause (ii) of the first
sentence of


58

--------------------------------------------------------------------------------

Section 3.04 hereof), and upon such assumption and purchase by the Replacement
Lenders, each such Replacement Lender shall be deemed to be a “Bank” for
purposes of this Agreement and such Affected Bank shall cease to be a “Bank” for
purposes of this Agreement and shall no longer have any rights or obligations
hereunder (except as provided in Section 2.08, Section 2.12, Section 10.02,
Section 10.04 and Section 10.07 hereof).


(B)  As an alternative, the Company may designate one or more Replacement
Lenders mutually acceptable to the Company and the Administrative Agent (whose
consent shall not be unreasonably withheld) which shall upon a date mutually
agreed upon by the Company and such Replacement Lenders assume the Revolving
Credit Commitment and the obligations of such Affected Bank under this Agreement
and shall upon such date make Loans to the Company in an aggregate principal
amount equal to the outstanding principal amount of the Loan(s) of such Affected
Bank.  The proceeds of such Loans, together with funds of the Company, shall be
used to prepay the Loan(s) of such Affected Bank, together with all interest
accrued thereon and all other amounts owing to such Affected Bank hereunder
(including any amounts payable pursuant to Section 3.04 hereof in connection
with such prepayment), and, upon such Replacement Lenders making such Loans and
such prepayment by the Company, such Replacement Lenders shall be deemed to be
“Banks” for purposes of this Agreement and such Affected Bank shall cease to be
a “Bank” for purposes of this Agreement and shall no longer have any rights or
obligations hereunder (except as provided in Section 2.08, Section 2.12,
Section 10.02, Section 10.04 and Section 10.07 hereof).  Each such Replacement
Lender shall execute and deliver to the Administrative Agent such documentation
to evidence its status as a “Bank” hereunder as shall be mutually acceptable to
the Company and the Administrative Agent.  The effectiveness of each Replacement
Lender’s Revolving Credit Commitment, the making of such Loans by such
Replacement Lenders and the prepayment by the Company of the Loan(s) of such
Affected Bank shall be deemed to have occurred simultaneously for all purposes
hereof.


The Company shall provide replacement Notes at the request of any Assenting Bank
or any Replacement Lender, as the case may be, to reflect the identity of,
and/or the outstanding amount of the Loans of, and/or the principal amount of
such Notes issued to, such Assenting Bank or such Replacement Lender, and
Schedule I and Schedule II hereto shall be deemed amended to reflect the
addition of such Replacement Lender and any increases or decreases in the
Revolving Credit Commitments of the Affected Banks and the Assenting Banks, as
the case may be.


SECTION 4.04.  Mandatory Termination of the Additional Commitments upon the
Additional Commitment Termination Date.  (a) Unless previously terminated, the
Additional Commitments shall automatically terminate on the Additional
Commitment Termination Date.


(b)  Any termination of the Additional Commitments pursuant to this Section 4.04
shall be permanent. The Company shall notify the Administrative Agent within one
Business Day of the termination of the Additional Commitments pursuant to this
Section 4.04 and the Administrative Agent shall promptly notify each Bank upon
receipt of such notice.


59

--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES


SECTION 5.01.  Representations and Warranties of the Company.  The Company
represents and warrants to the Banks, the Issuing Banks and the Agents as
follows:


(a)  Company’s Organization; Corporate Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware; the Company is duly qualified or licensed and in good standing as a
foreign corporation authorized to do business in each other jurisdiction where,
because of the nature of its activities or properties, such qualification or
licensing is required, except for such jurisdictions where the failure to be so
qualified or licensed will not materially adversely affect the financial
condition, business or operations of the Company and its Consolidated
Subsidiaries, taken as a whole, or prevent the enforcement of contracts to which
the Company is a party; and the Company has all requisite corporate power and
authority (i) to own its assets and to carry on the business in which it is
engaged, (ii) to execute, deliver and perform its obligations under this
Agreement and the Notes, (iii) to borrow in the manner and for the purpose
contemplated by this Agreement, (iv) to issue Notes in the manner and for the
purpose contemplated by this Agreement, and (v) to execute, deliver and perform
its obligations under all other agreements and instruments executed and
delivered by the Company pursuant to or in connection with this Agreement.


(b)  Domestic Specified Subsidiaries; Organization; Corporate Power.  As of the
Effective Date, each domestic Specified Subsidiary is a corporation or other
entity (as the case may be) duly incorporated or formed, validly existing and in
good standing under the laws of the state or jurisdiction of its incorporation
or formation; and, as of the Effective Date, each domestic Specified Subsidiary
has all requisite corporate power and authority to own its assets and to carry
on the business in which it is engaged.


(c)  Company’s Corporate Authority; No Conflict.  The execution and delivery by
the Company of this Agreement and the Notes, the performance by the Company of
its obligations under this Agreement and the Notes, the Borrowings by the
Company in the manner and for the purpose contemplated by this Agreement, the
issuance by the Company of the Notes in the manner and for the purpose
contemplated by this Agreement, the execution and delivery by the Company of all
other agreements and instruments which shall have been executed and delivered by
the Company pursuant hereto or in connection herewith, and the performance by
the Company of its obligations under all other agreements and instruments which
shall have been executed and delivered by the Company pursuant hereto or in
connection herewith, have been duly authorized by all necessary corporate action
(including any necessary stockholder action) on the part of the Company, and do
not and will not (i) violate any provision of any law, rule or regulation
(including, without limitation, Regulation U and Regulation X) presently in
effect having applicability to the Company (or any Specified Subsidiary), or of
any order, writ, judgment, decree, determination or award (which is,
individually or in the aggregate, material to the consolidated financial
condition, business or operations of the Company and its Consolidated
Subsidiaries) presently in effect having applicability to the Company (or any
Specified Subsidiary) or of the charter or by-


60

--------------------------------------------------------------------------------

laws of the Company (or any Specified Subsidiary), or (ii) subject to the
Company’s compliance with any applicable covenants pertaining to its incurrence
of unsecured indebtedness, result in a breach of or constitute a default under
any indenture or loan or credit agreement, or result in a breach of or
constitute a default under any other agreement or instrument (which is,
individually or in the aggregate, material to the consolidated financial
condition, business or operations of the Company and its Consolidated
Subsidiaries), to which the Company or any Specified Subsidiary is a party or by
which the Company or any Specified Subsidiary or its respective properties may
be bound or affected, or (iii) result in, or require, the creation or imposition
of any Lien of any nature upon or with respect to any of the properties now
owned or hereafter acquired by the Company (other than any right of setoff or
banker’s lien or attachment that any Bank or other holder of a Note may have
under applicable law), and the Company is not in default under or in violation
of its charter or by-laws.


(d)  Valid and Binding Obligations of the Company.  This Agreement constitutes,
and (when executed and delivered by the Company) the Notes and each other
agreement or instrument executed and delivered by the Company pursuant hereto or
in connection herewith will each constitute, the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing and the possible unavailability of specific performance
or injunctive relief (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(e)  Company’s Financial Condition.  The Company’s audited consolidated
financial statements as at December 31, 2018, copies of which have been
furnished to each Bank, have been prepared in conformity with United States
generally accepted accounting principles applied on a basis consistent with that
of the preceding fiscal year and fairly present the consolidated financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the results of their operations for the period then ended.  As of the Effective
Date, since December 31, 2018, there has been no material adverse change in the
consolidated financial condition, business or operations of the Company and its
Consolidated Subsidiaries, except as set forth in the Company’s annual report on
Form 10-K for the year ended December 31, 2018, or its quarterly report on
Form 10-Q for the quarter ended March 31, 2019 in each case to the Securities
and Exchange Commission (copies of each of which have been furnished to each
Bank) or as disclosed in writing to the Banks prior to the Effective Date.


(f)  Litigation with Respect to the Company or Its Subsidiaries.  As of the
Effective Date, no litigation (including, without limitation, derivative
actions), arbitration proceedings or governmental proceedings are pending or, to
the knowledge of the Company, threatened against the Company or any Subsidiary
of the Company which are likely (to the extent not covered by insurance)
materially and adversely to affect the consolidated financial condition of the
Company and its Consolidated Subsidiaries or materially to impair the Company’s
ability to perform its obligations under this Agreement and the Notes, except as


61

--------------------------------------------------------------------------------

set forth in the Company’s annual report on Form 10-K for the year ended
December 31, 2016, or its quarterly reports on Form 10-Q for the quarters ended
March 31, 2017, June 30, 2017 and September 30, 2017, to the Securities and
Exchange Commission, or as disclosed in writing to the Banks prior to the
Effective Date.


(g)  Regulatory Approvals with Respect to This Agreement.  No authorization,
consent, approval, license or formal exemption from, nor any filing, declaration
or registration with, any court, governmental agency or regulatory authority
(Federal, state, local or foreign), including, without limitation, the
Securities and Exchange Commission, or with any securities exchange, is or will
be required in connection with the execution and delivery by the Company of this
Agreement or the Notes, the performance by the Company of its obligations under
this Agreement and the Notes, the Borrowings by the Company in the manner and
for the purpose contemplated by this Agreement, or the issuance by the Company
of the Notes in the manner and for the purpose contemplated by this Agreement
(except for such authorizations, consents, approvals, licenses, exemptions,
filings, declarations or registrations, if any, which may be required to be
obtained or made subsequent to the Effective Date, all of which, if then
required, will have been duly obtained or made on or before each date on which
the foregoing representation and warranty shall be made, deemed made or
reaffirmed, as the case may be, will be sufficient for all purposes thereof and
will be in full force and effect on each such date).


(h)  ERISA.  As of the Effective Date, no material liability to the PBGC has
been, or is expected by the Company or any Related Person to the Company to be,
incurred by the Company or any Related Person to the Company.  No Reportable
Event which presents a material risk of termination of any Plan maintained by
the Company or a Related Person to the Company has occurred and is continuing at
the Effective Date.  No Plan maintained by the Company or a Related Person to
the Company has failed to meet the applicable Minimum Funding Standard, whether
or not waived, as of the last day of the most recent fiscal year of such Plan
ending prior to the Effective Date.  Neither the Company nor any Related Person
to the Company has engaged in a Prohibited Transaction prior to the Effective
Date.


(i)  Investment Company Act.  The Company is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.


(j)  Regulation U; Regulation X.  The Company is not engaged principally, or as
one of its important activities, in the business of extending, or arranging for
the extension of, credit for the purpose of purchasing or carrying any margin
stock within the meaning of Regulation U, and no part of the proceeds of any
Loan will be used for any purpose which would be in violation of such
regulations or in violation of Regulation U or Regulation X.


(k)  Company’s Tax Returns and Tax Liability.  The Company and its Subsidiaries,
except for any Subsidiary (x) incorporated under the laws of any jurisdiction
other than the United States or any State thereof or the District of Columbia or
(y) having substantially all of its properties and assets or conducting
substantially all of its business outside the United States and having assets
immaterial in comparison to the assets of the


62

--------------------------------------------------------------------------------

Company and its Consolidated Subsidiaries, have filed all tax returns required
to be filed by them and have paid or provided adequate reserves or obtained
adequate indemnity for the payment of all taxes and assessments payable by them
which have become due, other than (i) those not yet delinquent, (ii) those the
nonpayment of which would not be reasonably likely to result in a material
adverse effect on the consolidated financial condition of the Company and its
Consolidated Subsidiaries, (iii) those being contested in good faith or
(iv) those involving foreign taxes and assessments which are involved in a good
faith dispute.


(l)  Environmental and Public and Employee Health and Safety Matters.  As of the
Effective Date, the Company and each Subsidiary has complied with all applicable
Federal, state, and other laws, rules and regulations relating to environmental
pollution or to environmental regulation or control or to public or employee
health or safety, except (i) to the extent that the failure to so comply would
not be reasonably likely to result in a material and adverse effect on the
consolidated financial condition of the Company and its Consolidated
Subsidiaries or (ii) as set forth in the Company’s annual report on Form 10-K
for the year ended December 31, 2016, or its quarterly reports on Form 10-Q for
the quarters ended March 31, 2017, June 30, 2017 and September 30, 2017, to the
Securities and Exchange Commission, or as disclosed in writing to the Banks
prior to the Effective Date.  As of the Effective Date, the Company’s and the
Subsidiaries’ facilities do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants regulated
under the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act or any other applicable law relating to environmental pollution
or public or employee health and safety, in violation of any such law, or any
rules or regulations promulgated pursuant thereto, except (A) for violations
that would not be reasonably likely to result in a material and adverse effect
on the consolidated financial condition of the Company and its Consolidated
Subsidiaries or (B) as set forth in the Company’s annual report on Form 10-K for
the year ended December 31, 2016, or its quarterly reports on Form 10-Q for the
quarters ended March 31, 2017, June 30, 2017 and September 30, 2017, to the
Securities and Exchange Commission, or as disclosed in writing to the Banks
prior to the Effective Date.  As of the Effective Date, the Company is aware of
no events, conditions or circumstances involving environmental pollution or
contamination or public or employee health or safety, in each case applicable to
it or its Subsidiaries, that would be reasonably likely to result in a material
and adverse effect on the consolidated financial condition of the Company and
its Consolidated Subsidiaries except as set forth in the Company’s annual report
on Form 10-K for the year ended December 31, 2016, or its quarterly reports on
Form 10-Q for the quarters ended March 31, 2017, June 30, 2017 and September 30,
2017, to the Securities and Exchange Commission, or as disclosed in writing to
the Banks prior to the Effective Date.


(m)  True and Complete Disclosure.  To the best of the Company’s knowledge and
belief, all factual information heretofore or contemporaneously furnished by or
on behalf of the Company or any Subsidiary of the Company to any Bank, any
Issuing Bank or any Agent for purposes of or in connection with this Agreement
or any transaction contemplated hereby is, and all other such factual
information hereafter furnished by or on behalf of the Company or any Subsidiary
of the Company to any Bank, any Issuing Bank or any Agent will be, true and
accurate (taken as a whole) on the date as of which such


63

--------------------------------------------------------------------------------

information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time.


(n)  Anti-Corruption Laws and Sanctions.  The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and authorized agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Company, its directors and
authorized agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of the Company, any of its
Subsidiaries or any of their respective directors or officers or, to the
knowledge of the Company, employees is a Sanctioned Person.  The Company has not
directly or, to the Company’s knowledge, indirectly used the proceeds of the
Loans or any Letters of Credit, or loaned, contributed or otherwise made
available such proceeds to any of its Subsidiaries, any joint venture, any
partner or other Person (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is or
was, or whose government is or was, the subject of Sanctions, or (ii) to fund
payments to any officer or employee of a governmental authority, or any Person
controlled by a governmental authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity on behalf of any of the foregoing that, at the time of such
funding was, in violation of applicable Anti-Corruption Laws.


ARTICLE VI

COVENANTS


SECTION 6.01.  Affirmative Covenants of the Company.  So long as any Loan or LC
Disbursement shall remain unpaid, any Bank shall have any Revolving Credit
Commitment hereunder or any Letter of Credit shall remain outstanding, the
Company will, unless the Required Banks shall have otherwise consented in
writing:


(a)  Reports, Certificates and Other Information.  Furnish to each Bank:


(i)  Interim Reports.  Within 15 days after the date by which the Company is
required to file any periodic report containing the financial statements
referred to in this Section 6.01(a)(i) with the Securities and Exchange
Commission for each of the first three quarterly fiscal periods in each fiscal
year of the Company, a consolidated balance sheet of the Company as at the end
of such period (setting forth in comparative form the consolidated figures as of
the end of the previous fiscal year), the related consolidated statement of
operations for such period and (in the case of the second and third quarterly
periods) for the period from the beginning of the current fiscal year to the end
of such quarterly period (setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year)
and the related consolidated statement of cash flows for the period from the
beginning of the current fiscal year to the end of such quarterly period
(setting forth in comparative form the consolidated figures from the
corresponding period of the previous fiscal year), all in reasonable detail and
certified, subject to changes resulting from year-end audit adjustments, by a
financial


64

--------------------------------------------------------------------------------

officer of the Company (it being understood that the delivery of (A) the
Company’s Form 10-Q setting forth such statements for each such period and (B) a
certification by a financial officer of the Company to the effect that such
statements fairly present in all material respects the financial condition and
results of operations of the Company on a consolidated basis in accordance with
the United States generally accepted accounting principles (subject to changes
resulting from year-end audit adjustments) shall satisfy the requirements of
this Section 6.01(a)(i)).


(ii)  Annual Reports.  Within 15 days after the date by which the Company is
required to file any periodic report containing the financial statements
referred to in this Section 6.01(a)(ii) with the Securities and Exchange
Commission for each fiscal year of the Company, a consolidated balance sheet of
the Company as at the end of such year, and the related consolidated statements
of operations and cash flows for such year, setting forth in each case in
comparative form the consolidated figures for the previous fiscal year,
accompanied by the opinion thereon of independent public accountants of
recognized national standing selected by the Company, which opinion shall be
prepared in accordance with United States generally accepted auditing standards
relating to reporting and shall be based upon an audit by such accountants of
the relevant accounts (it being understood that the delivery of the Company’s
Form 10-K setting forth such statements for such year shall satisfy the
requirements of this Section 6.01(a)(ii)).


(iii)  Officers’ Certificates.  Within 30 days after each date by which the
Company is required to file financial statements referred to in
Section 6.01(a)(i) or 6.01(a)(ii) hereof with the Securities and Exchange
Commission, an Officers’ Certificate (A) stating that the signers have reviewed
the relevant terms of this Agreement and of the form of Notes and have made, or
caused to be made under their supervision, a review of the transactions and
condition of the corporation or corporations covered by such financial
statements during the accounting period in question, and that such review has
not disclosed the existence during such accounting period, and that the signers
do not otherwise have knowledge of the existence as at the date of such
Officers’ Certificate, of any Event of Default or Unmatured Event of Default,
or, if any such Event of Default or Unmatured Event of Default existed or
exists, specifying the nature and period of existence thereof and what action
the Company has taken or is taking or proposes to take with respect thereto and
(B) demonstrating in reasonable detail compliance during such accounting period
with Sections 6.02(b), 6.02(c) and 6.02(d) hereof.


(iv)  Accountants’ Reports.  Within 30 days after each date by which the Company
is required to file financial statements referred to in Section 6.01(a)(ii)
hereof with the Securities and Exchange Commission, a report signed by the
independent public accountants reporting thereon (A) briefly setting forth the
scope of their examination of such financial statements and the information
provided pursuant to Section 6.01(a)(iii)(B) above and (B) stating whether or
not such examination has disclosed any failure by the Company to comply with the
terms, covenants, provisions and conditions of this Section 6.01(a) and of
Sections 6.01(b), 6.01(e), and 6.02 (other than Section 6.02(e)) insofar as they
relate to accounting matters.


65

--------------------------------------------------------------------------------

(v)  Reports to SEC and to Stockholders.  Promptly upon their becoming publicly
available, copies of all financial statements, reports, notices and proxy
statements sent by the Company to its stockholders, and of all regular and
periodic reports filed by the Company or any of its Specified Subsidiaries with
the Securities and Exchange Commission or any governmental authority succeeding
to any of its functions, which in each case have not been delivered under
paragraph (a)(i) or (a)(ii) of this Section 6.01.


(vi)  Officers’ Certificates as to Status of Excepted Subsidiaries. 
(A)  Promptly after the designation of a Subsidiary of the Company as an
Excepted Subsidiary or the withdrawal of such designation, an Officers’
Certificate setting forth the name of the Subsidiary and whether it is being
designated as, or withdrawn from designation as, an Excepted Subsidiary, and
(B) as soon as practicable after the designation of a Subsidiary of the Company
as an Excepted Subsidiary or the withdrawal of such designation, or, at the
option of the Company, together with the next delivery of any financial
statements to the Banks pursuant to Section 6.01(a)(i) or Section 6.01(a)(ii)
hereof, an Officers’ Certificate setting forth in reasonable detail, and
certifying the correctness of, all facts and computations required in order to
establish that such designation or withdrawal of designation is permitted in
accordance with this Agreement, and listing all Subsidiaries of the Company that
are designated as Excepted Subsidiaries at such time.


(vii)  Notice of Default.  Forthwith upon any principal officer of the Company
obtaining knowledge of the occurrence of an Event of Default or an Unmatured
Event of Default, an Officers’ Certificate specifying the nature and period of
existence thereof and what action the Company has taken or is taking or proposes
to take with respect thereto.


(viii)  USA Patriot Act. Promptly following a request therefor, all
documentation and other information that a Bank reasonably requests as necessary
in order for it to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.


(ix)  Other Information.  With reasonable promptness, such other information and
data with respect to the Company or any of its Specified Subsidiaries as from
time to time may be reasonably requested by any Bank.


Information required to be delivered pursuant to this Section 6.01(a) shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Banks have
been granted access (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Banks providing notice of such
posting or availability) or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov.  Information required to be
delivered pursuant to this Section 6.01(a) may also be delivered by electronic
communications pursuant to procedures to be approved by the Administrative
Agent.


(b)  Taxes.  Pay or provide adequate reserves or obtain adequate indemnity for
the payment of, and cause each Subsidiary to pay or provide adequate reserves or
obtain adequate indemnity for the payment of, all taxes and assessments payable
by it which


66

--------------------------------------------------------------------------------

become due, other than (i) those not yet delinquent, (ii) those the nonpayment
of which would not be reasonably likely to result in a material adverse effect
on the consolidated financial condition of the Company and its Consolidated
Subsidiaries, (iii) those being contested in good faith or (iv) those involving
foreign taxes and assessments which are involved in a good faith dispute with
respect to tax or other matters.


(c)  Preservation of Corporate Existence, etc.  Subject to Section 6.02(a)
hereof, do or cause to be done all things necessary to preserve and keep in full
force and effect the corporate existence and the rights (charter and statutory)
of the Company and each Specified Subsidiary; provided, however, that the
Company shall not be required to preserve any such existence (in the case of any
Specified Subsidiary), right or franchise if the Company shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company or any Specified Subsidiary and that the loss thereof is not
disadvantageous in any material respect to the Banks under this Agreement.


(d)  Inspections; Discussions.  Permit any authorized representatives designated
by a Bank, at such Bank’s expense, to make reasonable inspections of any of the
properties of the Company or any of its Specified Subsidiaries, including its
and their books of account, and to discuss its and their affairs, finances and
accounts with its and their officers, all at such reasonable times and as often
as may be reasonably requested by such Bank; provided that if required by the
Company, any such Bank shall, as a condition to being permitted to make any such
inspection, certify to the Company that the same is being made solely in order
to assist such Bank in evaluating its extension of credit to the Company
hereunder.


(e)  Books and Records.  Maintain, and cause each of its Consolidated
Subsidiaries to maintain, a system of accounting established and administered in
accordance with United States generally accepted accounting principles applied
on a consistent basis, and set aside, and cause each of its Consolidated
Subsidiaries to set aside, on its books all such proper reserves as shall be
required by United States generally accepted accounting principles.


(f)  Maintenance of Properties.  Cause all properties used or useful in the
conduct of its business or the business of a Specified Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, and cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 6.01(f) shall prevent the
Company from discontinuing the operation or maintenance, or both the operation
and maintenance, of any of such properties if such discontinuance is, in the
judgment of the Company, desirable in the conduct of its business or the
business of any Specified Subsidiary and not disadvantageous in any material
respect to the Banks under this Agreement.


(g)  Maintenance of Insurance.  Insure and keep insured, and cause each
Specified Subsidiary to insure and keep insured, with reputable insurance
companies, so much of its respective properties, to such an extent and against
such risk (including fire), as


67

--------------------------------------------------------------------------------

companies engaged in similar businesses and of similar size customarily insure
properties of a similar character; or, in lieu thereof, in the case of itself or
of any one or more of its Specified Subsidiaries, maintain or cause to be
maintained a system or systems of self-insurance which will accord with the
approved practices of companies owning or operating properties of a similar
character in maintaining such systems.


(h)  Compliance with Laws, etc. Not violate any laws, rules, regulations, or
governmental orders to which it is subject (including Anti-Corruption Laws and
Sanctions and any such laws, rules, regulations or governmental orders relating
to the protection of the environment or to public or employee health or safety),
which violation would be reasonably likely to result in a material adverse
effect on the consolidated financial condition of the Company and its
Consolidated Subsidiaries; and not permit any Subsidiary of the Company to
violate any laws, rules, regulations, or governmental orders of Federal, state
or local governmental entities within the United States to which it is subject
(including Anti-Corruption Laws and Sanctions and any such laws, rules,
regulations or governmental orders relating to the protection of the environment
or to public or employee health or safety), which violation would be reasonably
likely to result in a material adverse effect on the consolidated financial
condition of the Company and its Consolidated Subsidiaries.


(i)  Delivery of Certain Documentation with Respect to Plans.  (i)  As soon as
possible and in any event within 30 days after it knows or has reason to know
that, regarding any Plan with respect to the Company or a Related Person to the
Company, a Prohibited Transaction or a Reportable Event which presents a
material risk of termination of any Plan maintained by the Company or a Related
Person to the Company has occurred (whether or not the requirement for notice of
such Reportable Event has been waived by the PBGC), deliver to the
Administrative Agent and each Bank a certificate of a responsible officer of the
Company setting forth the details of such Prohibited Transaction or Reportable
Event, (ii) upon request of the Administrative Agent or any Bank made from time
to time after the occurrence of any such Prohibited Transaction or Reportable
Event, deliver to the Administrative Agent and each Bank a copy of the most
recent actuarial report and annual report completed with respect to any Plan
maintained by the Company or a Related Person to the Company, and (iii) as soon
as possible, and in any event within 10 days, after it knows or has reason to
know that any of the following have occurred with respect to any Plan maintained
by the Company or a Related Person to the Company:  (A) any such Plan has been
terminated, (B) the Plan Sponsor intends to terminate any such Plan, (C) the
PBGC has instituted or will institute proceedings under Section 4042 of ERISA to
terminate any such Plan, or (D) the Company or any Related Person to the Company
withdraws from any such Plan, deliver to the Administrative Agent and each Bank
a written notice thereof.  For purposes of this Section 6.01(i), the Company
shall be deemed to have knowledge of all facts known by the Plan Administrator
of any Plan or Employee Benefit Plan of which the Company or any Related Person
to the Company is the Plan Sponsor.


(j)  Contributions to Plans.  Pay, and use its best efforts to cause each
Related Person with respect to the Company to pay, when due, all contributions
required to meet the minimum funding standards set forth in Sections 302 through
308 of ERISA with respect to each Plan maintained by the Company or a Related
Person to the Company.


68

--------------------------------------------------------------------------------

(k)  Use of Proceeds.  (i) Use the proceeds of the Loans for general corporate
purposes, and not for any purpose which is in violation of Regulation U or
Regulation X and (ii) not use the proceeds of any Loans or Letters of Credit
directly or, to the Company’s knowledge, indirectly or loan, contribute or
otherwise make available such proceeds to any of its Subsidiaries, joint
ventures, partners or any other Person (x) to fund any activities or business of
any Person, or in any country, region or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions or (y) to fund
payments to any officer or employee of a governmental authority, or any Person
controlled by any governmental authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity on behalf of any of the foregoing that, at the time of such
funding, is in violation of applicable Anti-Corruption Laws.


SECTION 6.02.  Negative Covenants of the Company.  So long as any Loan or LC
Disbursement shall remain unpaid, any Bank shall have any Revolving Credit
Commitment hereunder or any Letter of Credit shall remain outstanding, the
Company will not, without the prior written consent of the Required Banks:


(a)  Mergers, Consolidations, Sales.  Consolidate with or merge into any other
Business Entity or convey or transfer its properties and assets substantially as
an entirety to any Business Entity, unless:


(i)  the Business Entity formed by such consolidation or into which the Company
is merged or the Business Entity that acquires by conveyance or transfer the
properties and assets of the Company substantially as an entirety, shall be a
Business Entity organized and existing under the laws of the United States or
any state thereof or the District of Columbia, and shall expressly assume the
due and punctual payment of the principal of and interest on all the Loans and
the performance of every covenant of this Agreement on the part of the Company
to be performed or observed; and


(ii)  immediately after giving effect to such transaction, no Event of Default
or Unmatured Event of Default shall have occurred and be continuing.


Upon any consolidation or merger by the Company with or into any other Business
Entity, or any conveyance or transfer of the properties and assets of the
Company substantially as an entirety to any Business Entity which is permitted
by this Section 6.02(a), the successor Business Entity formed by such
consolidation or into which the Company is merged or the Business Entity to
which such conveyance or transfer is made shall, upon receipt by the
Administrative Agent of documentation of the type described in Sections 7.01(b),
7.01(c), 7.01(d) and Section 7.01(i) with respect to such Business Entity,
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Agreement with the same effect as if such successor
Business Entity had been named as the Company herein; and, in the event of such
conveyance or transfer, the Company (which term shall for this purpose mean the
Person named as the “Company” in the introduction to this Agreement or any
successor corporation which shall theretofore become such in the manner
described in this Section 6.02(a)) shall be discharged from all obligations and
covenants under this Agreement and the Notes, if any.


69

--------------------------------------------------------------------------------

(b)  Limitation on Liens.  The Company will not, and will not permit any
Consolidated Subsidiary to, incur, create, assume, guarantee or otherwise become
liable with respect to any Secured Debt, unless (x) the Company secures or
causes such Consolidated Subsidiary to secure the Obligations equally and
ratably with (or prior to) such Secured Debt or (y) after giving effect thereto,
the aggregate amount of all Secured Debt, together with all Discounted Rental
Value in respect of sale and leaseback transactions involving Principal Domestic
Properties (excluding sale and leaseback transactions exempted from the
prohibition of Section 6.02(c)(i) hereof by Section 6.02(c)(ii) hereof), would
not exceed 15% of Consolidated Net Tangible Assets; provided, however, that for
purposes of this Section there shall be excluded from Secured Debt all
Indebtedness secured by:


(i)  Liens existing on the Effective Date;


(ii)  Liens existing on property of, or on any shares of Capital Stock or
Indebtedness of, any Business Entity at the time such Business Entity becomes a
Consolidated Subsidiary or at the time such Business Entity is merged into or
consolidated with the Company or any Consolidated Subsidiary or at the time of
sale, lease or other disposition of the properties of such Business Entity (or a
division of such Business Entity) to the Company or a Consolidated Subsidiary as
an entirety or substantially as an entirety;


(iii)  Liens in favor of the Company or a Consolidated Subsidiary;


(iv)  Liens in favor of governmental bodies to secure progress, advance or other
payments pursuant to any contract or provision of any statute;


(v)  Liens existing on property, shares of Capital Stock or Indebtedness at the
time of acquisition thereof (including acquisition through merger or
consolidation) or Liens (A) to secure the payment of all or any part of the
purchase price thereof or the cost of construction, installation, expansion,
renovation, improvement or development on or of such property or (B) to secure
any Indebtedness incurred prior to, at the time of, or within two years after
the later of the acquisition, the completion of such construction, installation,
expansion, renovation, improvement or development or the commencement of full
operation of such property or within two years after the acquisition of such
shares or Indebtedness for the purpose of financing all or any part of the
purchase price or cost thereof;


(vi)  Liens on any specific oil or gas property to secure Indebtedness incurred
by the Company or any Consolidated Subsidiary to provide funds for all or any
portion of the cost of exploration, production, gathering, processing,
marketing, drilling or development of such property;


(vii)  Liens on any Principal Domestic Property securing Indebtedness incurred
under industrial development, pollution control or other revenue bonds issued or
guaranteed by the United States or any State thereof or any department, agency,
instrumentality or political subdivision of either;


70

--------------------------------------------------------------------------------

(viii)  Liens on any Principal Domestic Property securing Indebtedness arising
in connection with the sale of accounts receivable resulting from the sale of
oil or gas at the wellhead;


(ix)  any extension, renewal or refunding of any Liens referred to in the
foregoing clauses (i) through (viii), inclusive, provided, however, that (A)
such extension, renewal or refunding Lien shall be limited to all or part of the
same property, shares of Capital Stock or Indebtedness that secured the Lien
extended, renewed or refunded (plus improvements on or replacements of such
property) and (B) such Secured Debt at such time is not increased; and


(x)  Liens existing on property or shares of Capital Stock of any WES Entity.


(c)  Restrictions on Sale and Leaseback Transactions. (i)  The Company will not,
and will not permit any Consolidated Subsidiary to, sell or transfer any
Principal Domestic Property, with the Company or any Consolidated Subsidiary
taking back a lease of such Principal Domestic Property, unless: (x) such
Principal Domestic Property is sold within 360 days from the date of acquisition
of such Principal Domestic Property or the date of the completion of
construction or commencement of full operations on such Principal Domestic
Property, whichever is later; or (y) the Company or such Consolidated Subsidiary
could subject such Principal Domestic Property to a Lien pursuant to Section
6.02(b) in an amount equal to the Discounted Rental Value with respect to such
sale and leaseback transaction without equally and ratably securing the
Obligations; or (z) the Company or such Consolidated Subsidiary, within 360 days
after such sale, applies or causes to be applied to the retirement of its Funded
Debt an amount not less than the greater of (A) the net proceeds of the sale of
such Principal Domestic Property or (B) the fair value (as determined in any
manner approved by the Board of Directors) of such Principal Domestic Property;
provided, however, that the amount to be applied to the retirement of Funded
Debt of the Company or such Consolidated Subsidiary shall be reduced by the
principal amount of Funded Debt of the Company or such Consolidated Subsidiary
voluntarily retired by the Company or such Consolidated Subsidiary within 360
days after such sale.


(ii)  The provisions of this clause (c) shall not prevent (i) a sale and
leaseback transaction between the Company and a Consolidated Subsidiary or
between Consolidated Subsidiaries or (ii) a sale or transfer of any Principal
Domestic Property with a lease for a period, including renewals, of not more
than 36 months.


(d)  Total Debt to Total Capitalization.  Permit, as of the last day of each
fiscal quarter, the ratio of Total Debt as of such date to Total Capitalization
as of such date to exceed 0.65:1.00.


(e)  Change in Control.  Permit any Person or group (within the meaning of
Rule 13d-5 of the Securities and Exchange Commission as in effect on the date
hereof) beneficially to own more than 50% (by number of votes) of the Voting
Securities of the Company unless such Voting Securities shall have been acquired
in a transaction or series of transactions approved prior to such acquisition by
the Board of Directors of the Company, and the directors so approving shall
include directors who constitute a majority of the Board of


71

--------------------------------------------------------------------------------

Directors and who are persons either (i) who are directors on the date hereof or
(ii) who were nominated or elected by a majority of the directors who (A) are
directors on the date hereof or (B) shall have been nominated or elected as
described in this clause (ii).


ARTICLE VII

CONDITIONS OF CREDIT


The obligations of the Banks to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to (a) the Revolving Credit Commitments
having become effective as provided in Section 7.01 below, (b) the satisfaction
of the conditions set forth in Section 7.02 below and (c) with respect to any
Loans or Letters of Credit utilizing the Additional Commitment, the satisfaction
(or waiver pursuant to Section 10.1) of the conditions set forth in Section 7.03
below on or prior to the Additional Commitment Termination Date.


SECTION 7.01.  Conditions to Effectiveness of Commitments.  The Revolving Credit
Commitments shall become effective at such time as the following conditions
shall have been satisfied:


(a)  The Company shall have executed and delivered to the Administrative Agent
for the account of each Bank that shall have requested the same at least three
Business Days prior to the date hereof in accordance with Section 2.05 a
Revolving Credit Note and Competitive Note (appropriately completed).


(b)  The Administrative Agent shall have received the signed Certificate or
Certificates of the Secretary of State of the State of Delaware, in regular form
(as of a date shortly before the Effective Date), listing the Restated
Certificate of Incorporation of the Company and each amendment, if any, thereto,
together with the certificates of designation of preferences of preferred stock
and the certificates of merger or ownership, on file in the office of such
Secretary of State and stating that such documents are the only charter
documents of the Company on file in such office filed on the date the Restated
Certificate of Incorporation was filed or thereafter and that the Company is
duly incorporated and in good standing in the State of Delaware.


(c)  The Administrative Agent shall have received the signed certificate of the
President or a Vice President and the Secretary or an Assistant Secretary of the
Company, dated the Effective Date in form and substance reasonably acceptable to
the Administrative Agent and special counsel to the Administrative Agent,
certifying, among other things, (i) a true and correct copy and/or extract of
resolutions adopted by the Board of Directors of the Company which authorize,
among other credit arrangements, the execution, delivery and performance by the
Company of this Agreement and the Notes and authorizing the issuance by the
Company of Notes in the manner and for the purpose contemplated by this
Agreement, (ii) a true and complete copy of the Restated Certificate of
Incorporation of the Company as in effect on the Effective Date, (iii) a true
and complete copy of the By-laws of the Company as in effect on the Effective
Date, and (iv) the incumbency and specimen signatures of officers of the Company
executing (x) the documents specified in clause (i)


72

--------------------------------------------------------------------------------

above and (y) any other documents delivered to the Administrative Agent on the
Effective Date.


(d)  The Administrative Agent shall have received the signed opinion of Cravath,
Swaine & Moore LLP, dated the Effective Date and given upon the express
instructions of the Company, as to the enforceability of this Agreement and the
Notes to be delivered on the Effective Date (if any) and as to such other
matters as the Administrative Agent may reasonably request, in form and
substance reasonably acceptable to the Administrative Agent and special counsel
to the Administrative Agent.


(e)  The Administrative Agent shall have received such other instruments and
documents as the Administrative Agent may have reasonably requested at least
three Business Days prior to the date hereof.


(f)  Each of the Agents, the Banks and the Company shall have executed one or
more counterparts of this Agreement.


(g)  The Administrative Agent shall have received satisfactory evidence that
banks with Revolving Credit Commitments which cause the Total Commitment
(including the Additional Commitments) to equal $5,000,000,000 have executed one
or more counterparts of this Agreement.


(h)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Company hereunder or under any other agreement entered into by any of the
Joint Lead Arrangers, the Agents and the Banks, on the one hand, and the Company
or any of its Subsidiaries, on the other hand.


(i)  The Banks shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
that shall have been reasonably requested at least five Business Days prior to
the Effective Date.


SECTION 7.02.  Conditions Precedent to All Extensions of Credit.  The obligation
of each Bank to make each Loan, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, shall be subject to the fulfillment at or prior
to the time of the making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit of each of the following further conditions;
provided that the initial Loan or Letter of Credit utilizing the Additional
Commitments shall also be subject to the conditions precedent set forth in
Section 7.03:


(a)  The representations and warranties on the part of the Company contained in
this Agreement (other than, after the Effective Date, the representations and
warranties set forth in the second sentence of Section 5.01(e) hereof, in
Section 5.01(f) hereof and in Section 5.01(l) hereof) shall be true and correct
in all material respects at and as of the Borrowing Date for such Loan (other
than any Refinancing Loan) or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, as though made on


73

--------------------------------------------------------------------------------

and as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).


(b)  Both before and after giving effect to such Loan or such issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, the
Company shall be in compliance with the requirements of any applicable covenants
pertaining to its incurrence of unsecured indebtedness.


(c)  No Event of Default and no Unmatured Event of Default (other than any
Unmatured Event of Default which occurs as a result of a Bank Funding Default)
shall have occurred and be continuing on the Borrowing Date for such Loan (other
than any Refinancing Loan) or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or would result from the
making of such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to be a representation and warranty by the Company on the
date of such Borrowing or such issuance, amendment, renewal or extension that
each of the conditions contained in this Section 7.02 has been satisfied.


SECTION 7.03.  Additional Conditions Precedent to Additional Commitment
Utilization.  The initial utilization of the Additional Commitments for the
making of Loans or issuance, amendment, renewal or extension of any Letter of
Credit shall be subject to the fulfillment (or waiver pursuant to Section 10.01)
of the following further conditions on or prior to the Additional Commitment
Termination Date:


(a)  The Anadarko Acquisition shall have been consummated in all material
respects in accordance with the Anadarko Acquisition Agreement, and no provision
of the Anadarko Acquisition Agreement as in effect on May 9, 2019 shall have
been amended or modified by the Company, and no condition therein shall have
been waived or consent granted by the Company, in each case, in any respect that
is materially adverse to the Banks in their capacities as such without the prior
written consent (which consent shall not be unreasonably withheld or delayed) of
the Administrative Agent; provided, that (i) any increase in the purchase price
shall not be deemed to be materially adverse to the interests of the Banks and
shall not require the consent of the Administrative Agent if such purchase price
increase does not exceed 10.0% in aggregate (other than increases in the
purchase price in the form of common stock of the Company, which shall not be
deemed to be materially adverse to the interests of the Banks and shall not
require the consent of the Administrative Agent) and (ii) no decrease below the
purchase price in the Anadarko Acquisition Agreement shall, in and of itself, be
deemed to be materially adverse to the interests of the Banks and shall not
require the consent of the Administrative Agent.


74

--------------------------------------------------------------------------------

(b)  Except as disclosed (i) in the Company SEC Documents or the MLP SEC
Documents filed or furnished to the Joint Lead Arrangers prior to May 14, 2019
(excluding any disclosures in such Company SEC Documents or MLP SEC Documents in
any risk factors section, in any section related to forward looking statements
and other disclosures that are predictive or forward-looking in nature) or (ii)
in the correspondingly numbered section of the disclosure schedules delivered by
Anadarko to the Company simultaneously with the execution of the Anadarko
Acquisition Agreement (the “Anadarako Disclosure Schedules”) (it being agreed
that disclosure of any item in any section or subsection of the Anadarko
Disclosure Schedules shall be deemed disclosure with respect to any other
section or subsection of the Anadarko Acquisition Agreement as in effect on May
9, 2019 to which the relevance of such item is reasonably apparent,
notwithstanding the omission of a cross-reference to such other section or
subsection), from December 31, 2018, there shall not have been any event,
occurrence, change or development of a state of circumstances or facts which,
individually or in the aggregate, has had, or would reasonably be expected to
have, a Company Material Adverse Effect (terms used in this clause (b) but not
defined herein shall have the meaning assigned to such terms in the Anadarko
Acquisition Agreement as in effect on May 9, 2019).


(c)  The Administrative Agent shall have received (to the extent also provided
to the lead arrangers under the Anadarko Bridge Facility) (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company and the Anadarko, in each case, as of and
for each of the last three full fiscal years ended at least 60 days prior to the
Additional Commitment Availability Date, and unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Company and Anadarko, in each case, as of and for each subsequent fiscal
quarter (other than any fourth fiscal quarter) ended at least 40 days prior to
the Additional Commitment Availability Date (and the corresponding period(s) of
the prior fiscal year), in each case prepared in accordance with United States
generally accepted accounting principles (it being understood that, with respect
to such financial information for each such fiscal period, such condition shall
be deemed satisfied through the public filing of financial statements complying
with the foregoing requirements on Form 10-K or Form 10-Q, as the case may be,
by the Company or Anadarko with the SEC); and (ii) pro forma financial
statements of the Company giving effect to the Transactions and any other
recent, probable or pending acquisitions or Dispositions, in each case under
this clause (ii), solely to the extent required by Rule 3.05 and Article 11 of
Regulation S-X (“Regulation S-X”), and only to the extent the Company will be
required to file such financial statements with the SEC, regardless of the
timing of such filing, which, pro forma financial


75

--------------------------------------------------------------------------------

statements shall be prepared in accordance with Regulation S-X and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
registration statements on Form S-3. The condition precedent set forth in this
clause (c) shall be deemed to have been satisfied on the date on which the Form
S-4 to be filed by the Company under the Securities Act of 1933, as amended,
relating to its issuance of common stock in connection with the Anadarko
Acquisition, is declared effective by the SEC until such time as more current
financial statements are required as set forth in this clause (c).


(d)  The Administrative Agent shall have received (i) the signed Certificate or
Certificates of the Secretary of State of the State of Delaware, in regular form
(as of a date shortly before the Additional Commitment Availability Date),
listing the Restated Certificate of Incorporation of the Company and each
amendment, if any, thereto, together with the certificates of designation of
preferences of preferred stock and the certificates of merger or ownership, on
file in the office of such Secretary of State and stating that such documents
are the only charter documents of the Company on file in such office filed on
the date the Restated Certificate of Incorporation was filed or thereafter and
that the Company is duly incorporated and in good standing in the State of
Delaware and (ii) the signed certificate of the President or a Vice President
and the Secretary or an Assistant Secretary of the Company, dated the Additional
Commitment Availability Date in form and substance reasonably acceptable to the
Administrative Agent and special counsel to the Administrative Agent,
certifying, (A) that there has been no change to the matters previously
certified pursuant to Section 7.01(c) (or otherwise providing updates to such
certifications) and (B) that the conditions precedent contained in Sections
7.03(a) and (g) have been satisfied as of the Additional Commitment Availability
Date (each of the foregoing to be in form and substance that is customary for
financings of this type).


(e)  The Administrative Agent shall have received a solvency certificate from
the treasurer or another financial officer of the Company substantially in the
form of Exhibit G hereto.


(f)  The Joint Lead Arrangers, the Administrative Agent and the Banks shall have
received all fees and invoiced expenses required to be paid on or prior to the
Additional Commitment Availability Date pursuant to each Fee Letter or this
Agreement (solely with respect to expenses) to the extent invoiced at least two
business days prior to the Additional Commitment Availability Date.


(g)  (i) No Event of Default and no Unmatured Event of Default (other than any
Unmatured Event of Default which occurs as a result of a Bank Funding Default)
shall have occurred and be continuing,


76

--------------------------------------------------------------------------------

or would result from the Additional Commitment Availability Date occurring and
(ii) the representations and warranties on the part of the Company contained in
this Agreement shall be true and correct in all material respects on the
Additional Commitment Availability Date, as though made on and as of such date
(except to the extent that such representations and warranties expressly relate
solely to an earlier date).


ARTICLE VIII

EVENTS OF DEFAULT


SECTION 8.01.  Events of Default.  If any of the following events, acts or
occurrences (herein called an “Event of Default”) shall occur and be continuing:


(a)  default, and continuance thereof for three (3) Business Days or, in the
case of any default which results from a Bank Funding Default, five (5) Business
Days after the Company shall have been advised by the Administrative Agent of
such Bank Funding Default, in the payment when due of any amount owing by the
Company hereunder or under the Notes in respect of the principal of, or interest
on, any Loan or in respect of any Fee or any LC Disbursement; or


(b)  any representation or warranty on the part of the Company contained in this
Agreement or in any certificate, letter or other writing or instrument furnished
or delivered to any Bank or the Administrative Agent pursuant hereto or in
connection herewith shall at any time prove to have been incorrect in any
material respect when made, deemed made or reaffirmed, as the case may be; or


(c)  the Company shall default in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed under
Section 6.02(b), 6.02(c), 6.02(d) or 6.02(e) hereof (other than a default which
would not have occurred or would not be continuing if the calculations pursuant
to the aforesaid Sections were made without giving effect to changes in
United States generally accepted accounting principles which require
implementation after the Effective Date); or


(d)  the Company shall default in any material respect in the performance or
observance of any other term, covenant, condition or agreement on its part to be
performed or observed hereunder (and not constituting an Event of Default under
any other clause of this Section 8.01), and such default shall continue
unremedied for thirty (30) days after written notice thereof shall have been
given to the Company by the Administrative Agent, any Bank or any Issuing Bank;
or


(e)  either (i) the Company or any Specified Subsidiary shall generally fail to
pay, or admit in writing its inability to pay, its debts as they become due, or
shall voluntarily commence any case or proceeding or file any petition under any
bankruptcy, insolvency or similar law or seeking dissolution, liquidation or
reorganization or the appointment of a receiver, trustee, custodian or
liquidator for itself or a substantial portion of its property, assets or
business or to effect a plan or other arrangement with its creditors (except the


77

--------------------------------------------------------------------------------

voluntary dissolution, not under any bankruptcy or insolvency law, of a
Specified Subsidiary), or shall file any answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition filed against
it in any bankruptcy, insolvency or similar case or proceeding, or shall be
adjudicated bankrupt, or shall make a general assignment for the benefit of
creditors, or shall consent to, or acquiesce in the appointment of, a receiver,
trustee, custodian or liquidator for itself or a substantial portion of its
property, assets or business, or (ii) corporate action shall be taken by the
Company or any Specified Subsidiary for the purpose of effectuating any of the
foregoing; or


(f)  involuntary proceedings or an involuntary petition shall be commenced or
filed against the Company or any Specified Subsidiary under any bankruptcy,
insolvency or similar law or seeking the dissolution, liquidation or
reorganization of the Company or such Specified Subsidiary (as the case may be)
or the appointment of a receiver, trustee, custodian or liquidator for the
Company or such Specified Subsidiary (as the case may be) or of a substantial
part of the property, assets or business of the Company or such Specified
Subsidiary (as the case may be), or any writ, judgment, warrant of attachment,
execution or similar process shall be issued or levied against a substantial
part of the property, assets or business of the Company or any Specified
Subsidiary, and such proceedings or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded, within sixty (60) days after commencement,
filing or levy, as the case may be; or


(g)  (i) the Company or any Specified Subsidiary shall default (as principal or
guarantor or other surety) in the payment when due (subject to any applicable
notice or grace period), whether at stated maturity or otherwise, of any
principal of or interest on (howsoever designated) any Indebtedness for borrowed
money, whether such Indebtedness now exists or shall hereafter be created, or
(ii) an event of default (of the Company or any Specified Subsidiary) as defined
in any mortgage, indenture or instrument under which there may be issued, or by
which there may be secured or evidenced, any Indebtedness for borrowed money of,
or guaranteed by, the Company or any Specified Subsidiary, whether such
Indebtedness now exists or shall hereafter be created, shall occur and shall
permit such Indebtedness to become due and payable prior to its stated maturity
or due date; provided that no default under this subsection (g) shall be deemed
to exist as a result of a default or event of default (as described in
clause (i) or clause (ii) above) in respect of any such Indebtedness (1) which
is payable solely out of the property or assets of a partnership, joint venture
or similar entity of which the Company or any Specified Subsidiary is a
participant (but which is not itself a Specified Subsidiary), or is secured by a
mortgage on, or other security interest in, the property or assets owned or held
by such entity, in either case without any further recourse to or liability of
the Company or any Specified Subsidiary as a participant in such entity, (2)(x)
in respect of which the only liability of the Company or any Specified
Subsidiary is under a guarantee of obligations under a joint venture agreement
in favor of a Person which is, or whose affiliate is, party to such joint
venture agreement and (y) owed to lenders which have agreed that they will not
have recourse to such guarantee, or (3) if the principal of and interest on such
Indebtedness, when added to the principal of and interest on all other such
Indebtedness then in default (exclusive of Indebtedness under clauses (1) and
(2) above), does not exceed $200,000,000; or


78

--------------------------------------------------------------------------------

(h)  with respect to any Plan (other than a Multiemployer Plan) as to which the
Company or any Related Person to the Company may have any liability, there shall
exist an unfunded current liability under the Code which is material to the
consolidated financial condition of the Company and its Consolidated
Subsidiaries, and (x) steps are undertaken to terminate such Plan or (y) such
Plan is terminated or (z) any Reportable Event which presents a material risk of
termination with respect to such Plan shall occur;


then, and in any such event (x) if such event relates to the Company and is
described in clause (e) or clause (f) of this Section 8.01, (i) the Revolving
Credit Commitments shall immediately terminate, and (ii) all sums then owing by
the Company hereunder and under the Notes (and, in the event payment is to be
made on a day which is not the expiration date of the relevant Interest Period,
together with such amounts as will compensate each Bank in such Bank’s sole
discretion for any losses incurred by it (or its lending branch or affiliate) in
respect of funds borrowed by it or deposited with it for the purpose of making
or maintaining its Loans hereunder) shall become and be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Company, and (y) in the case of any
other such event, the Administrative Agent shall, at the direction of the
Required Banks, at the same or different times, take one or more of the
following actions:  (i) declare the Revolving Credit Commitments to be
terminated, whereupon the Revolving Credit Commitments shall forthwith
terminate, or (ii) declare all sums then owing by the Company hereunder and
under the Notes to be forthwith due and payable, whereupon all such sums (and,
in the event payment is to be made on a day which is not the expiration date of
the relevant Interest Period, together with such amounts as will compensate each
Bank in such Bank’s sole discretion for any losses incurred by it (or its
lending branch or affiliate) in respect of funds borrowed by it or deposited
with it for the purpose of making or maintaining its Loans hereunder) shall
become and be immediately due and payable without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived by the Company. 
Promptly following the making of any such declaration, the Administrative Agent
shall give notice thereof to the Company and each Bank, but failure to do so or
any delay in so doing shall not impair the effect of such declaration.


ARTICLE IX

THE AGENTS, THE BANKS AND THE ISSUING BANKS


SECTION 9.01.  Appointment and Powers of the Administrative Agent.  Each Bank
and Issuing Bank hereby irrevocably designates and appoints the Administrative
Agent its agent hereunder and hereby authorizes the Administrative Agent to take
such action on its behalf and to exercise such rights, remedies, powers and
privileges hereunder as are specifically authorized to be exercised by the
Administrative Agent by the terms hereof, together with such rights, remedies,
powers and privileges as are reasonably incidental thereto.  The Administrative
Agent may execute any of its respective duties as the Administrative Agent
hereunder by or through agents or attorneys-in-fact and shall be entitled to
retain counsel and to act in reliance upon the advice of such counsel concerning
all matters pertaining to the agency hereby created and its duties hereunder,
and shall not be liable for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative
Agent, the Syndication Agent and the Documentation Agents shall have no duties
or responsibilities to any Bank or


79

--------------------------------------------------------------------------------

Issuing Bank, except those expressly set forth in this Agreement, or any
fiduciary relationship with any Bank or Issuing Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent, the
Syndication Agent or any Documentation Agent.


SECTION 9.02.  Exculpatory Provisions.  Neither any Bank, Issuing Bank or Agent,
nor any of their respective directors, officers or employees shall be liable for
any action taken or omitted to be taken by them hereunder or in connection
herewith, except for their own gross negligence or willful misconduct, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction; nor shall any Bank, Issuing Bank or Agent be responsible in any
manner to any Person for the representations, warranties or other statements
made by any other Person or for the due execution or delivery, validity,
effectiveness, genuineness, value, sufficiency or enforceability against the
Company or any other obligor of this Agreement, the Notes or any other document
furnished pursuant thereto or in connection herewith.  Neither the Agents nor
any of their respective officers shall be under any obligation to any Bank or
Issuing Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Company or any of its
Subsidiaries.


SECTION 9.03.  Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
Note, writing, resolution, notice, consent, certificate, affidavit, letter,
facsimile, statement, order, electronic communication or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Company),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other documents executed and delivered in
connection herewith unless it shall first receive such advice or concurrence of
the Required Banks as it deems appropriate or it shall first be indemnified to
its satisfaction by the Banks against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall not be liable to any Bank or Issuing
Bank for acting, or refraining from acting, under this Agreement or any other
documents executed and delivered in connection herewith in accordance with a
request of the Required Banks, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Banks and all future
holders of the Notes.


SECTION 9.04.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default hereunder unless it has received notice from a Bank
or the Company referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice, it
shall give notice thereof to the Banks.  The Administrative Agent shall take
such action with respect to such Event of Default or Unmatured Event of Default
as shall be reasonably directed by the Required Banks; provided, however, that
unless and until the


80

--------------------------------------------------------------------------------

Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default or Unmatured Event of
Default as it shall deem advisable in the best interests of the Banks; provided
further that the Administrative Agent shall have the right, power and authority
to take the affirmative action specified in Section 8.01 hereof only upon the
direction of the Required Banks.


SECTION 9.05.  Indemnification.  Each Bank hereby agrees to indemnify and hold
harmless each Agent, as an agent hereunder, from and against such Bank’s
Proportional Share of any and all losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs and expenses
(including, without limitation, attorneys’ fees and expenses) incurred or
suffered by such Agent in such capacity as a result of any action taken or
omitted to be taken by such Agent in such capacity or otherwise incurred or
suffered by, made upon, or assessed against such Agent in such capacity;
provided that no Bank shall be liable for any portion of any such losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs or expenses resulting from or attributable to gross
negligence or willful misconduct on the part of such Agent or its officers,
employees or agents, as determined in a final, non-appealable judgment by a
court of competent jurisdiction.  Without limiting the generality of the
foregoing, to the extent each Agent is not otherwise reimbursed by the Company
pursuant to Section 10.07, each Bank hereby agrees to reimburse such Agent
promptly following its demand for such Bank’s Proportional Share of any
out-of-pocket expenses (including, without limitation, attorneys’ fees and
expenses) incurred by such Agent hereunder.  Each Bank’s obligations under this
paragraph shall survive the termination of this Agreement or, if earlier, the
termination of the Revolving Credit Commitment of such Bank, and the discharge
of the Company’s obligations hereunder.


SECTION 9.06.  Nonreliance on the Agents and Other Banks.  Each Bank expressly
acknowledges that neither any Agent nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by any such Agent hereafter
taken, including any review of the affairs of the Company, shall be deemed to
constitute any representation or warranty by such Agent to any Bank.  Each Bank
represents to each Agent that it has, independently and without reliance upon
any Agent or any other Bank, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Company and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Bank also represents that it
will, independently and without reliance upon any Agent or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Company.


SECTION 9.07.  The Agents in Their Individual Capacities.  Each of the Agents
and their affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Company as though such Agent were not an
Agent hereunder.  With respect to its Loans made or renewed by it, any Note
issued to it and any Letter of Credit issued by it, each Agent shall have the
same rights and powers under this Agreement as any Bank or


81

--------------------------------------------------------------------------------

Issuing Bank, as applicable and may exercise the same as though it were not an
Agent, and the terms “Bank” and “Banks” shall include each Agent in its
individual capacity.


SECTION 9.08.  Excess Payments.  Except for payments made pursuant to
Section 2.08, Section 2.12, Section 2.13 or Section 4.03 hereof, if any Bank
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise) on account of principal of or interest on
any Revolving Credit Loan or its participations in any Letter of Credit in
excess of its pro rata share of payments and other recoveries obtained by all
Banks on account of principal of and interest on Revolving Credit Loans and
participations in Letters of Credit then held by them, such Bank shall purchase
from the other Banks such participations in the Revolving Credit Loans and
subparticipations in Letters of Credit held by them as shall be necessary to
cause such purchasing Bank to share the excess payment or other recovery ratably
with each of them; provided, however, that (i) if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Bank, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by the Company
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
Person that is an Eligible Assignee.  The Company agrees that any Bank so
purchasing a participation from another Bank pursuant to this Section 9.08 may,
to the fullest extent permitted by law, exercise all its rights of payment
(including offset) with respect to such participation as fully as if such Bank
were the direct creditor of the Company in the amount of such participation.


SECTION 9.09.  Obligations Several.  The obligations of the Banks hereunder are
several, and neither any Bank nor the Agents shall be responsible for the
obligations of any other Person hereunder, nor will the failure of any Bank to
perform any of its obligations hereunder relieve the Administrative Agent or any
other Bank from the performance of its respective obligations hereunder. 
Nothing contained in this Agreement, and no action taken by the Banks or any
Agent pursuant hereto or in connection herewith or pursuant to or in connection
with the Notes, shall be deemed to constitute the Banks, together or with the
Agents, a partnership, association, joint venture or other entity.


SECTION 9.10.  Resignation by any Agent.  (a)  Any Agent may resign as such at
any time upon at least 30 days’ prior notice to the Company, the other Agents,
the Banks and the Issuing Banks.  In the event of such resignation by the
Administrative Agent, the Required Banks (with the consent of the Company (which
shall not be unreasonably withheld) in the event that there then does not exist
an Event of Default or Unmatured Event of Default), shall as promptly as
practicable appoint a successor Administrative Agent.


(b)  If the Person serving as the Administrative Agent (i) is a Defaulting Bank,
the Borrower may, or (ii) is a Defaulting Bank pursuant to clause (d) of the
definition thereof, the Required Banks may, in each case, to the extent
permitted by applicable law, by notice in writing to such Person (and to the
Company, if such removal is by the Required Banks) remove such Person as the
Administrative Agent. In such event, the Required Banks (with the consent of the
Company (which shall not be unreasonably withheld) in the event that


82

--------------------------------------------------------------------------------

there then does not exist an Event of Default or Unmatured Event of Default)
shall as promptly as practicable thereafter appoint a successor Administrative
Agent.


SECTION 9.11.  Titles.  The Documentation Agents and the Syndication Agent, in
their capacities as such, shall have no rights, powers, duties, liabilities,
fiduciary relationships or obligations under this Agreement.


SECTION 9.12.  ERISA Representations by the Banks.  (a)  Each Bank represents
and warrants, as of the date such Person became a Bank party hereto, to, and
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Agents and the Joint
Lead Arrangers and their respective affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Company, that at least one of the following
is and will be true:


(i)  such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments,


(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,


(iii)  (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Bank, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Bank’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or


(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.


(b)  In addition, unless sub-clause (i) in paragraph (a) of this Section 9.12 is
true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in
paragraph (a) of this Section 9.12, such Bank


83

--------------------------------------------------------------------------------

further (x) represents and warrants, as of the date such Person became a Bank
party hereto, to, and (y) covenants, from the date such Person became a Bank
party hereto to the date such Person ceases being a Bank party hereto, for the
benefit of, the Agents and the Joint Lead Arrangers and their respective
affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company, that:


(i)  none of the Agents or Joint Lead Arrangers or any of their respective
affiliates is a fiduciary with respect to the assets of such Bank (including in
connection with the reservation or exercise of any rights by any Agent under
this Agreement or any documents related to hereto or thereto),


(ii)  the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),


(iii)  the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies,


(iv)  the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and


(v)  no fee or other compensation is being paid directly to any Agent or Joint
Lead Arranger or any of their respective affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Revolving Credit Commitments or this Agreement.


(c)  The Agents and the Joint Lead Arrangers hereby inform the Banks that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (ii) may recognize
a gain if it extended the Loans, the Letters of Credit or the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Revolving Credit Commitments by such Bank or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby or otherwise, including structuring


84

--------------------------------------------------------------------------------

fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


ARTICLE X

MISCELLANEOUS


SECTION 10.01.  No Waiver; Modifications in Writing.  No failure or delay on the
part of the Administrative Agent, any other Agent, any Bank or any Issuing Bank
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the
Administrative Agent, any other Agent, any Bank or any Issuing Bank at law, in
equity or otherwise.  Each request by the Company for any amendment,
modification, supplement, termination or waiver of or to any provision of this
Agreement shall be directed to the Administrative Agent, and no such amendment,
modification, supplement, termination or waiver of or to any provision of this
Agreement, nor consent to any departure by the Company therefrom, shall be
effective unless the same shall be in writing and signed by the Company and by
or on behalf of the Administrative Agent and the Required Banks; provided,
however, that no such amendment, modification, supplement, termination, waiver
or consent, as the case may be, which has the effect of (x) reducing the rate or
amount, or extending the stated maturity or due date, of any sum payable by the
Company to any Bank hereunder or under such Bank’s Notes, or (y) except as
provided in Section 2.08(e)(ii), Section 2.12(c)(i), Section 2.13(i), Section
4.03(b)(ii) and Section 10.06(c) hereof, increasing the amount, or extending the
stated expiration or termination date, of any Bank’s Revolving Credit Commitment
hereunder, or (z) changing this Section 10.01, Section 10.06 or Section 10.07
hereof or the definitions of the terms “Allocable Share”, “Additional
Commitment”, “Applicable Facility Fee Percentage”, “Applicable Margin”, “Event
of Default”, “Proportional Share”, “Required Banks”, “Revolving Credit
Commitment”, “Total Commitment” and “Unmatured Event of Default”, or changing
the designation of the “Required Banks” as the Banks entitled to direct the
Administrative Agent pursuant to Section 8.01 hereof shall be effective unless
the same shall be signed by or on behalf of each Bank; provided further that (i)
no such amendment, modification, supplement, termination, waiver or consent, as
the case may be, which has the effect of (x) increasing the duties or
obligations of any Agent or any Issuing Bank hereunder, (y) increasing the
standard of care or performance required on the part of any Agent or Issuing
Bank hereunder, or (z) reducing or eliminating the indemnities or immunities to
which any Agent or Issuing Bank is entitled hereunder (including, without
limitation, any amendment or modification of this Section 10.01) shall be
effective unless the same shall be signed by or on behalf of the Agent or
Issuing Bank affected thereby, as the case may be and (ii) notwithstanding
anything to the contrary in this Section 10.01, this Agreement may be amended as
provided in Section 3.03(c).  Any waiver of any provision of this Agreement, and
any consent to any departure by the Company from the terms of any provision of
this Agreement, shall be effective only in the specific instance and for


85

--------------------------------------------------------------------------------

the specific purpose for which given.  No notice to or demand on the Company in
any case shall entitle the Company to any other or further notice or demand in
similar or other circumstances.


SECTION 10.02.  Confidentiality.  (a)  Each Bank and Issuing Bank shall maintain
in confidence and not publish, disseminate or disclose in any manner or to any
Person and shall not use (x) any material, nonpublic information relating to the
Company and its Subsidiaries or (y) any technical, nonfinancial information,
data or know-how which is identified in writing as confidential by the Company,
in either case which may be furnished pursuant to this Agreement, including any
such information which may be furnished pursuant to Article VI hereof
(hereinafter collectively called “Confidential Information”), in each case,
other than as permitted by the Company in writing and subject to each Bank’s and
Issuing Bank’s (A) obligation to disclose any such Confidential Information
pursuant to a request or order under applicable laws and regulations or pursuant
to a subpoena or other legal process, (B) right to disclose any such
Confidential Information to (i) bank examiners (and other regulatory authorities
having jurisdiction over it or its affiliates), (ii) its affiliates, auditors,
counsel, other professional advisors, other Banks, and other banks or other
entities in connection with an offer by such Bank to sell a Participation to
such other bank or other entity or to make an assignment pursuant to
Section 10.06(c) hereof or (iii) market data collectors, similar service
providers to the lending industry, and service providers to such Bank in
connection with the administration and management of this Agreement, (C) right
to use any such Confidential Information in connection with the transactions set
forth herein, and (D) right to disclose any such Confidential Information in
connection with (i) any litigation or dispute involving the Banks or the Issuing
Banks and the Company or any of its Subsidiaries or (ii) any transfer or other
disposition by such Bank of any of its loans or other extensions of credit to
the Company or any of the Company’s Subsidiaries; provided, however, that
Confidential Information disclosed pursuant to clause (B)(ii), (B)(iii) or
(D)(ii) of this sentence shall be so disclosed subject to such procedures as are
reasonably calculated to maintain the confidentiality thereof; and provided
further that Confidential Information disclosed pursuant to applicable laws,
regulations, subpoenas or other legal process shall be so disclosed subject to
such confidentiality provisions, if any, as may be provided under applicable
law.  The Banks and the Issuing Banks agree, to the extent permitted by
applicable law, to use their best efforts promptly to notify the Company in
writing of each order, subpoena or other legal process providing for the
disclosure and/or production of Confidential Information and shall, to the
extent permitted by applicable law, use their best efforts promptly to supply
the Company with a copy of such order, subpoena or other legal process, in order
that the Company may intervene in the relevant administrative or legal
proceeding or take other appropriate legal action to protect the confidentiality
of such Confidential Information.  Notwithstanding the foregoing provisions of
this Section 10.02, (i) the foregoing obligation of confidentiality shall not
apply to any such Confidential Information that was known to such Bank or
Issuing Bank or any of their affiliates prior to the time it received such
Confidential Information from the Company or its Subsidiaries pursuant to this
Agreement, other than as a result of the disclosure thereof by a Person who, to
the knowledge or reasonable belief of such Bank or Issuing Bank, was prohibited
from disclosing it by any duty of confidentiality arising (under this Agreement
or otherwise) by contract or law, and (ii) the foregoing obligation of
confidentiality shall not apply to any such Confidential Information that
becomes part of the public domain independently of any act of such Bank or
Issuing Bank not permitted hereunder (through publication, the issuance of a
patent disclosing such information or otherwise) or when identical or
substantially similar information is received by such Bank or Issuing Bank
without restriction as to its disclosure or


86

--------------------------------------------------------------------------------

use, from a Person who, to the knowledge or reasonable belief of such Bank or
Issuing Bank, was not prohibited from disclosing it by any duty of
confidentiality arising (under this Agreement or otherwise) by contract or law. 
The obligations of each Bank and Issuing Bank under this Section 10.02 shall
survive the termination of this Agreement or, if earlier, the termination of the
Revolving Credit Commitment of such Bank or the replacement of such Issuing
Bank.


(b)  Each Bank acknowledges that information furnished to it pursuant to this
Agreement may include material non‑public information concerning the Company and
its Subsidiaries or the Company’s or its Subsidiaries’ securities, and it will
handle such material non-public information in accordance with applicable law,
including Federal and state securities laws.  In addition, all information,
including requests for waivers and amendments, furnished by the Company or any
Agent pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
about the Company and its Subsidiaries or the Company’s or its Subsidiaries’
securities.  Each Bank hereby advises the Company and the Agents that (i) it has
developed compliance procedures regarding the use of material non‑public
information and that it will handle material non‑public information concerning
the Company and its Subsidiaries or the Company’s or its Subsidiaries’
securities in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive material
non‑public information concerning the Company and its Subsidiaries or the
Company’s or its Subsidiaries’ securities in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.


SECTION 10.03.  Notices, etc.  (a)  Except where telephonic instructions or
notices are authorized herein to be given, and except as provided in Section
10.03(c), all notices, demands, instructions and other communications required
or permitted to be given to or made upon any party hereto shall be in writing
and (except for financial statements and other documents to be furnished
pursuant to Article VI hereof (with the exception of notices of the occurrence
of an Event of Default or an Unmatured Event of Default which is continuing),
which, if sent by mail, may be sent by first-class mail, postage prepaid) shall
be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, or by facsimile or e-mail, and shall be
deemed to be given for purposes of this Agreement (i) on the day that such
writing is delivered or sent by facsimile to the intended recipient thereof in
accordance with the provisions of this Section 10.03 (except that, in the case
of facsimile, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient) and (ii) in the case of e-mail, except as provided in Section
10.03(c), upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment).  Unless otherwise specified in a
notice sent or delivered in accordance with the foregoing provisions of this
Section 10.03, notices, demands, instructions and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective facsimile numbers or e-mail
addresses) indicated on Schedule II hereto, and, in the case of telephonic
instructions or notices, by calling the telephone number or numbers indicated
for such party on such Schedule. Any notice delivered by e-mail shall be
accompanied by copy of such notice delivered by mail or by


87

--------------------------------------------------------------------------------

facsimile (provided that failure to deliver such copy shall not invalidate the
giving of such notice).


(b)  Anything herein to the contrary notwithstanding, notices from the Company
pursuant to Sections 2.01, 2.02, 2.03, 2.06, 2.08, 2.12, 2.13, 2.14, 4.01, 4.02
and 4.03 hereof shall be effective, for the purposes of this Agreement, only
when actually received by all Persons to whom such notices are required to be
sent or given.


(c)  Notices and other communications to the Banks or Issuing Banks hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or III unless otherwise agreed
by the Administrative Agent and the applicable Bank.  Each Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


(d)  Any party hereto may change its address, e-mail address or fax number for
notices, demands, instructions and other communications hereunder by notice to
the other parties hereto or, in the case of any Bank, the Company and the
Administrative Agent.


(e)  The Company agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication (as defined below) by posting such
Communication on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”).  The Platform is
provided “as is” and “as available”.  None of the Administrative Agent or any of
its affiliates warrants, or shall be deemed to warrant, the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its affiliates in connection with the Communications or the Platform.  In
no event shall the Administrative Agent or any of its affiliates have any
liability to the Company, any Bank, any Issuing Bank or any other Person for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of transmission of Communications through the
Platform.  For purposes of this paragraph, “Communications” means, collectively,
any notice, demand, instruction, other communication, information, document or
other material provided by or on behalf of the Company or the Administrative
Agent pursuant hereto or the transactions contemplated hereby.  Notwithstanding
the foregoing, in the event that the Platform is unavailable for any reason, the
Administrative Agent will provide Communications as provided in Section 10.03(a)
promptly after learning of the Platform’s unavailability; and, in such event,
any applicable notice period  with respect to such Communication will be begin
to run only when given pursuant to Section 10.03(a).


SECTION 10.04.  Costs, Expenses and Other Taxes.  The Company agrees to pay all
reasonable out-of-pocket costs and expenses of the Agents and the Joint Lead
Arrangers


88

--------------------------------------------------------------------------------

in connection with the arrangement of the credit facility provided for herein
and the negotiation, preparation, printing, reproduction, execution and delivery
of this Agreement, the Notes, any amendments or modifications of (or supplements
to) any of the foregoing and any and all other documents furnished in connection
with the execution and delivery of this Agreement, including the reasonable fees
and out-of-pocket expenses of outside counsel to the Agents and the Joint Lead
Arrangers relative thereto (limited, however, to such fees and expenses of only
one outside counsel who shall represent the Agents and the Joint Lead
Arrangers), and all costs and expenses (whether of the Agents and the Joint Lead
Arrangers or Issuing Bank or otherwise and including, without limitation,
attorneys’ fees and expenses), if any, in connection with the enforcement of
this Agreement, the Notes or any other agreement furnished pursuant hereto or in
connection herewith.  The Company further agrees to pay to each Issuing Bank all
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder.   The Company shall timely pay Other Taxes to the relevant
governmental authority in accordance with applicable law. If any action, suit or
proceeding arising from any of the foregoing is brought against any Agent, any
Bank, any Issuing Bank or any other Person indemnified or intended to be
indemnified pursuant to this Section 10.04, the Company, to the extent and in
the manner directed by the Person or Persons indemnified or intended to be
indemnified, will resist and defend such action, suit or proceeding or cause the
same to be resisted and defended by counsel designated by the Company (which
counsel shall be satisfactory to the Person or Persons indemnified or intended
to be indemnified).  If the Company shall fail to do any act or thing which it
has covenanted to do hereunder or any representation or warranty on the part of
the Company contained herein shall be breached, the Administrative Agent may
(but shall not be obligated to) do the same or cause it to be done or remedy any
such breach, and may expend its funds for such purpose.  Any and all amounts so
expended by the Administrative Agent shall be repayable to it by the Company
immediately upon the Administrative Agent’s demand therefor, with interest at a
rate per annum (computed on the basis of a year consisting of 365 or, when
appropriate, 366 days) equal to the sum of (i) the Alternate Base Rate in effect
from time to time during the period from and including the date so expended by
the Administrative Agent to the date of repayment, plus (ii) two percent (2%)
per annum.  The obligations of the Company under this Section 10.04 shall
survive the termination of this Agreement and the discharge of the Company’s
other obligations hereunder.


SECTION 10.05.  Confirmations.  The Company and each Bank agree from time to
time, upon written request received by one from the other, to confirm to the
other in writing the aggregate unpaid principal amount of the Loans of such Bank
then outstanding hereunder or under any Note or Notes held by it, and each such
Bank agrees from time to time, upon written request received by it from the
Company, to make any Note or Notes held by it (including the schedule attached
thereto) available for reasonable inspection by the Company at the office of
such Bank.


SECTION 10.06.  Successors and Assigns; Participations. (a)  This Agreement
shall be binding upon and inure to the benefit of the Company, the Banks, the
Agents, the Issuing Banks (including any affiliate of any Issuing Bank that
issues any Letter of Credit) and their respective successors and permitted
assigns; provided, however, that any assignment or transfer by a Bank of any or
all of its rights hereunder shall not materially increase the amount which would
have been payable to the Bank making such assignment or transfer by the Company
under this Agreement and the Notes in the absence of such assignment or
transfer; and provided


89

--------------------------------------------------------------------------------

further that except in accordance with the provisions of Section 6.02(a) hereof,
the Company may not assign its rights or obligations hereunder or in connection
herewith or any interest herein without the prior written consent of all of the
Banks.  This Agreement shall not be construed so as to confer any right or
benefit upon any Person, other than the parties to this Agreement, each of their
respective successors and permitted assigns, the Syndication Agent, the
Documentation Agents, the Joint Lead Arrangers and the other Indemnitees and, to
the extent set forth in Section 10.06(b), the Participants.


(b)  Any Bank may without the consent of the Company sell participations to one
or more banks or other entities that, in the ordinary course of their business,
regularly extend credit of the types and in the amounts extended by Banks under
this Agreement (such banks and other entities hereinafter referred to,
collectively, as “Participants”) in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment and the Loan or Loans owing to it and
any Note or Notes held by it); provided, however, that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Participants shall be entitled to the cost
protection provisions contained in Section 2.08, Section 2.12, and Section 3.04
hereof (provided that no Participant shall be entitled to receive any greater
amount pursuant to such provisions than the transferor Bank would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Bank to such Participant had no such transfer occurred and
provided further that, such Participant shall have fully complied with the
provisions of Section 10.06(g) hereof and the requirements and limitations set
forth in Section 2.12), (iv) the Company, the Agents, the Issuing Banks and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and in
connection with the cost protection provisions of this Agreement to which any
Participant is entitled pursuant to this Section 10.06(b), (v) such Bank shall
retain the sole right and responsibility to enforce the obligations of the
Company relating to the Loans, (vi) such Bank shall not, except with respect
only to changes in the amount of the Revolving Credit Commitment of such Bank,
or the principal amount of its Loans outstanding or amounts owed to it in
respect of LC Disbursements or the Interest Rate or Interest Period with respect
thereto, or the amount of any fees payable to it hereunder or extension of the
Maturity Date, enter into any agreement with any Participant that would require
the consent of such Participant with respect to the exercise by such Bank of its
voting rights under this Agreement, and (vii) each such sale shall be made in
the ordinary course of such Bank’s commercial banking business and in compliance
with all applicable laws.  Each Bank that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Credit
Commitments, Loans, Letters of Credit, Notes or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such Revolving Credit Commitment, Loan, Letter of Credit, Note
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or any other applicable or


90

--------------------------------------------------------------------------------

successor regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(c)  Any Bank may assign, with the prior written consent of the Company, the
Administrative Agent and each Issuing Bank (which consent shall not unreasonably
be withheld) and after using reasonable efforts to identify an Eligible Assignee
reasonably acceptable to the Company, to one or more Eligible Assignees, or
without the consent of the Company or the Administrative Agent but with the
consent of each Issuing Bank (which consent shall not unreasonably be withheld)
to one or more Banks, all or a portion of its interests, rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitment and the same portion of the applicable Loan or Loans
at the time owing to it and any applicable Note or Notes held by it, other than
any Competitive Loans or Competitive Notes held by it, which may, but need not,
be assigned); provided, however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Bank’s rights and
obligations under this Agreement, the Loan or Loans at the time owing to such
assigning Bank and any Note or Notes held by it, other than any Competitive
Loans or Competitive Notes held by it, which may, but need not, be assigned,
(ii) except in the case of an assignment of a Bank’s entire interest hereunder,
the amount of the Revolving Credit Commitment of the assigning Bank which it
retains shall be in a principal amount of not less than $15,000,000 and the
amount of such Revolving Credit Commitment which it assigns (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be an integral multiple of
$5,000,000; provided, however, that no assignment may be made that, taken
together with any simultaneous assignments, would result in any Bank having a
Revolving Credit Commitment which is less than $15,000,000, (iii) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance with
respect to such assignment, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 (except that such fee
shall not be payable if the Eligible Assignee is an affiliate of the assignor
Bank), (iv) each such assignment shall be made in the ordinary course of the
assigning Bank’s commercial banking business and in compliance with all
applicable laws, (v) no such assignment shall be effective unless the Eligible
Assignee to which such assignment is made has fully complied with the provisions
of Section 10.06(g) hereof, and (vi) the Company shall have received a copy of
the Assignment and Acceptance signed by the parties thereto.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five Business Days after the execution thereof, (x) the Eligible Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Bank hereunder,
(y) the assignor Bank thereunder shall, to the extent provided in such
Assignment and Acceptance, be released (except as provided in Section 2.12(b),
Section 10.02 and Section 10.07 hereof) from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Bank’s rights and obligations under this
Agreement, such Bank shall


91

--------------------------------------------------------------------------------

cease to be a party hereto, but shall continue to be entitled to the benefits of
Section 2.08, Section 2.12, Section 10.04 and Section 10.07 hereof), and
(z) Schedule I and Schedule II hereto shall be deemed amended to reflect the
assignment pursuant to this Section 10.06(c) and the decrease in the Revolving
Credit Commitment of the assignor Bank.  Each assignee of an interest under this
Agreement and any Note shall take such interest subject to any request made,
waiver or consent given or other action taken hereunder prior to the effective
date of the Assignment and Acceptance related to such assignment, and, until the
effective date of such Assignment and Acceptance, the Administrative Agent, the
Issuing Banks and the Company shall be entitled conclusively to assume that no
assignment of any interest under this Agreement and any Note has been made by
any Bank or any assignee.  Notwithstanding any other provision of this
Section 10.06, any Bank may at any time assign all or any portion of its rights
under this Agreement and any Note or Notes held by it to a Federal Reserve Bank
or other central bank authority; provided that no such assignment shall release
a Bank from any of its obligations hereunder.


(d)  By executing and delivering an Assignment and Acceptance, the assignor Bank
and the Eligible Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:  (i) the assignor Bank represents and
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, (ii) such assignor Bank
makes no representation or warranty, and assumes no responsibility with respect
to any statements, warranties or representations made by the Company in or in
connection with this Agreement or with the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto, (iii) such assignor Bank makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of its obligations under this Agreement or any other instrument or
document furnished pursuant hereto, (iv) such Eligible Assignee confirms that it
has received a copy of this Agreement together with copies of the financial
statements and other documents referred to in Section 5.01(e),
Section 6.01(a)(i), Section 6.01(a)(ii) and Section 6.01(a)(v) hereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance,
(v) such Eligible Assignee will, independently and without reliance upon any
Agent, such assignor Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (vi) such
Eligible Assignee appoints and authorizes the Administrative Agent to take such
action as the Administrative Agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto,
(vii) such Eligible Assignee agrees that it will perform all of the obligations,
in accordance with the terms thereof, of the assignor Bank under this Agreement
which are assumed by such Eligible Assignee under such Assignment and Acceptance
and (viii) such Eligible Assignee confirms that it is an Eligible Assignee.


(e)  The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at its address listed on Schedule II hereto
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Banks and the Revolving Credit
Commitment of, and


92

--------------------------------------------------------------------------------

principal amount (and stated interest) of the Loans owing to, each Bank from
time to time (the “Register”).  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Company, the Agents, the Banks and the
Issuing Banks may treat each Person whose name is recorded in the Register as a
Bank hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Company, any Bank or any Issuing Bank at any
reasonable time and from time to time upon reasonable prior notice.


(f)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an Eligible Assignee, together with any Note or Notes subject to such
assignment and the written consent of the Company to such assignment, if
required hereunder, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in the form of Exhibit F hereto (or as
agreed upon by the Company and the Administrative Agent), (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register, (iii) give prompt notice thereof to the Company, and (iv) deliver a
copy of such Assignment and Acceptance to the Company.  Within five Business
Days after receipt of such Assignment and Acceptance, the Company, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
any surrendered Note or Notes a new Note or Notes to such Eligible Assignee in
an amount equal to its portion of the Revolving Credit Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Bank has
retained any Revolving Credit Commitment hereunder, a new Note or Notes to the
assigning Bank in an amount equal to the Revolving Credit Commitment retained by
it hereunder.  Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A-1 or Exhibit A-2 hereto, as
appropriate.  Any Notes surrendered by the assigning Bank shall be marked
“canceled” and returned by the Administrative Agent or the assigning Bank to the
Company.


(g)  If, pursuant to this Section 10.06, any interest in this Agreement, any
Loan or any Note is transferred to any Participant (a “Transferee”) that is not
a “United States person” (within the meaning of Section 7701(a)(30) of the
Code), the transferor Bank shall cause such Transferee, concurrently with the
effectiveness of such transfer, (i) to represent to the transferor Bank (for the
benefit of the transferor Bank, the Administrative Agent and the Company) that
under applicable law and treaties no taxes will be required to be withheld by
the Administrative Agent, the Company or the transferor Bank with respect to any
payments to be made to such Transferee in respect of the Loans, (ii) to furnish
to the transferor Bank in duplicate, for each taxable year of such Transferee
during which interest arising under or in connection with this Agreement is
received, and before payment by the Company of any such interest during such
year (or at any other time as required under United States income tax law), a
properly completed and executed copy of either Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, or Internal Revenue Service Form W-8ECI
and any additional form (or such other form) as is necessary to claim complete
exemption from or reduction in United States withholding taxes (wherein such
Transferee claims entitlement to complete exemption from or reduction in United
States withholding taxes on all payments hereunder), (iii) to agree (for the
benefit of the transferor Bank, the Administrative Agent and the Company) to
provide to the transferor Bank a new Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or Internal Revenue Service


93

--------------------------------------------------------------------------------

Form W-8ECI and any such additional form (or any successor form or forms) upon
the expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable United States laws and regulations and
amendments duly executed and completed by such Transferee, and to comply from
time to time with all applicable United States laws and regulations with regard
to such withholding tax exemption, and (iv) to represent to the transferor Bank
(for the benefit of the transferor Bank, the Administrative Agent and the
Company) that the form or forms so filed will be true and complete.  If a
Transferee is a “United States person” (within the meaning of Section
7701(a)(30) of the Code), the transferor Bank shall cause such Transferee,
concurrently with the effectiveness of such transfer, (i) to furnish to the
transferor Bank in duplicate, for each taxable year of such Transferee during
which interest arising under or in connection with this Agreement is received,
and before payment by the Company of any such interest during such year (or at
any other time as required under United States income tax law), a properly
completed and executed copy of Internal Revenue Service Form W-9 establishing an
exemption from United States backup withholding, (ii) to agree (for the benefit
of the transferor Bank, the Administrative Agent and the Company) to provide to
the transferor Bank a new Internal Revenue Service Form W-9 and any such
additional form (or any successor form or forms) upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States laws and regulations and amendments
duly executed and completed by such Transferee, and to comply from time to time
with all applicable United States laws and regulations with regard to such
backup withholding tax exemption, and (iii) to represent to the transferor Bank
(for the benefit of the transferor Bank, the Administrative Agent and the
Company) that the form or forms so filed will be true and complete.


SECTION 10.07.  Indemnification.  In consideration of the execution and delivery
of this Agreement by the Banks and the Issuing Banks and the agreement to extend
and maintain the credit provided hereunder, the Company hereby agrees to
indemnify, exonerate and hold each of the Banks, the Agents, the Joint Lead
Arrangers, the Issuing Banks, their respective affiliates and each of the
officers, directors, employees and agents of each of the Banks, the Agents, the
Joint Lead Arrangers, the Issuing Banks and such affiliates (herein collectively
called the “Indemnitees” and individually called an “Indemnitee”), free and
harmless from and against any and all actions, claims, causes of action, suits,
losses, liabilities, damages and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements (herein collectively called the
“Indemnified Liabilities”), which may be incurred by or asserted against the
Indemnitees or any Indemnitee as a result of, or arising out of, or relating to,
or in connection with, any investigation, litigation or proceeding (whether
brought by a third party or by the Company or any of its affiliates, it being
understood that nothing herein shall relieve any Bank of liability for a breach
of its agreements contained herein) related to this Agreement, including (i) any
use made or proposed to be made by the Company of the proceeds of any Loan or
any Letter of Credit (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (ii) the consummation of the transactions contemplated by any such
use or proposed use, (iii) any untrue statement or alleged untrue statement of
any material fact made by the Company in connection therewith, or (iv) the
omission or alleged omission by the Company to state in connection therewith a
material fact required to be so stated or necessary to make the statements made,
in light of the circumstances


94

--------------------------------------------------------------------------------

under which they were made, not misleading, whether or not any such Indemnitee
is a party thereto, and, to the extent that the foregoing undertaking may be
unenforceable for any reason, the Company hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law; provided, however, that
there shall be no right to indemnification or contribution under this
Section 10.07 for Indemnified Liabilities based upon or arising out of actions
or omissions by any Bank or Issuing Bank in a capacity other than that of a
lender to the Company or an issuer of letters of credit for the account of the
Company, by any Agent in its capacity other than that as agent for the Banks and
the Issuing Banks hereunder or by any Joint Lead Arranger other than in its
capacity as a joint lead arranger hereunder.  Each Indemnitee will use its best
efforts to promptly notify the Company of each event of which it has knowledge
which may give rise to a claim under the indemnification provisions of this
Section 10.07.  If any action, suit or proceeding arising from any of the
foregoing is brought against any Agent, Bank or Issuing Bank or any other Person
indemnified or intended to be indemnified pursuant to this Section 10.07, the
Company, to the extent and in the manner directed by the Person or Persons
indemnified or intended to be indemnified, will resist and defend such action,
suit or proceeding or cause the same to be resisted and defended by counsel
designated by the Company (which counsel shall be reasonably satisfactory to the
Person or Persons indemnified or intended to be indemnified).  Each Indemnitee
will cooperate in the defense of any such action, suit or proceeding.  If the
Company shall fail to do any act or thing which it has covenanted to do
hereunder or any representation or warranty on the part of the Company contained
herein shall be breached, the Administrative Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend its funds for such purpose.  Any and all amounts so expended by the
Administrative Agent shall be repayable to it by the Company immediately upon
the Administrative Agent’s demand therefor, with interest at a rate per annum
(computed on the basis of a year consisting of 365 or, when appropriate,
366 days) equal to the sum of (i) the Alternate Base Rate in effect from time to
time during the period from and including the date so expended by the
Administrative Agent to the date of repayment, plus (ii) two percent (2%) per
annum.  The Company shall have no obligation to any Indemnitee under this
Section 10.07 to the extent that Indemnified Liabilities result from gross
negligence or willful misconduct on the part of such Indemnitee, as determined
in a final, non-appealable judgment by a court of competent jurisdiction.  The
obligations of the Company under this Section 10.07 shall survive the
termination of this Agreement and the discharge of the Company’s other
obligations hereunder.  The obligations of each Bank and Issuing Bank (and of
each other Indemnitee with respect to such Bank or Issuing Bank) under this
Section 10.07 shall survive the termination of this Agreement or, if earlier,
the termination of the Revolving Credit Commitment of such Bank or the
replacement of such Bank or Issuing Bank. This Section 10.07 shall not apply
with respect to Taxes (other than Taxes that represent Indemnified Liabilities
arising from a non-Tax claim), which shall be governed solely by Sections 2.08,
2.12 and 10.04.


SECTION 10.08.  Replacement of Banks.  If any Bank or Issuing Bank shall fail to
execute and deliver any amendment, consent or waiver to this Agreement requested
by the Company (i) that under Section 10.01 requires the consent of all Banks
and (ii) with respect to which the Required Banks shall have granted their
consent by the date specified by the Company (each such Bank or Issuing Bank
being called a “Non-Consenting Bank”), then, notwithstanding any other provision
of this Agreement to the contrary, the Company shall have


95

--------------------------------------------------------------------------------

the right to take any of the actions set forth in Section 2.13 with respect to
such Non-Consenting Bank.


SECTION 10.09.  USA Patriot Act.  Each Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Bank to identify the Company in accordance with the USA Patriot Act.


SECTION 10.10.  Headings.  Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.


SECTION 10.11.  Circumstances Requiring Consultation.  In the event that
(i) additional amounts have become payable to an Affected Bank as a result of
the occurrence of circumstances referred to in Section 2.08 hereof, (ii) any
Affected Bank shall have made a determination pursuant to Section 4.03(a)
hereof, or (iii) additional amounts have become payable to any Bank or any
Participant pursuant to Section 2.12 hereof, then, and in any such event, such
Affected Bank, Bank or Participant, as the case may be, shall promptly consult
with the Administrative Agent and the Company in order to endeavor, and such
Affected Bank, Bank or Participant, as the case may be, shall use its best
efforts, to take such action as, in the good faith judgment of such Affected
Bank, Bank or Participant, is then reasonable and practicable under the
circumstances (including, without limitation, changing the location of its
lending office or participating office, as the case may be, in order to move the
situs of such Affected Bank’s or Bank’s Loans or such Participant’s
participation to another jurisdiction, if possible without material liability,
cost or expense to such Affected Bank, Bank or Participant and without material
reduction to such Affected Bank or Bank of any amount otherwise receivable by
such Affected Bank or Bank under this Agreement and such Affected Bank’s or
Bank’s Notes or receivable by such Participant under its participation), to
mitigate or eliminate the effect of such event.  In addition, in the event that
(i) any Bank or Participant shall, as a result of reserves maintained by such
Bank or Participant with any Federal Reserve Bank of the United States in
connection with any of the Loans or participations, be entitled to receive, and
receive, amounts from such Federal Reserve Bank (in the form of interest or
otherwise) in respect of such reserves, or (ii) any Bank or Participant shall
receive any similar (or other) benefit as a result of actions taken by such Bank
or Participant with respect to any Capital Adequacy or Liquidity Rule, then, and
in any such event, to the extent such Bank or Participant shall have received
compensation under Section 2.08 in connection with such reserves or Capital
Adequacy or Liquidity Rule, such Bank or Participant shall promptly consult with
the Administrative Agent and the Company in order to endeavor, and such Bank or
Participant shall use its best efforts, to take such action as, in the good
faith judgment of such Bank or Participant, is then reasonable and practicable
under the circumstances, to give the benefit of such amounts or benefits to the
Company.


SECTION 10.12.  Execution in Counterparts; Integration.  This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same


96

--------------------------------------------------------------------------------

Agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.  This Agreement
and the Notes constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (other
than provisions of any commitment letter or fee letter entered into in
connection with the credit facility established hereunder that do not by the
terms of such documents terminate upon the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect).


SECTION 10.13.  Governing Law.  THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION OF
THE DEFINITION OF “COMPANY MATERIAL ADVERSE EFFECT” (AND WHETHER OR NOT A
“COMPANY MATERIAL ADVERSE EFFECT” HAS OCCURRED OR WOULD REASONABLY BE EXPECTED
TO OCCUR) FOR THE PURPOSES OF SECTION 7.03(B), AND (B) THE DETERMINATION OF
WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
ACQUISITION AGREEMENT SHALL, IN EACH CASE, BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.


SECTION 10.14.  CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE COMPANY WITH RESPECT TO
THIS AGREEMENT OR ANY NOTE MAY BE BROUGHT (AND ALL JUDICIAL PROCEEDINGS BROUGHT
BY THE COMPANY WITH RESPECT TO THIS AGREEMENT OR ANY NOTE SHALL BE BROUGHT
EXCLUSIVELY) IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE CITY
OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY
ACCEPTS, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS AGREEMENT FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS
AVAILABLE.  THE COMPANY IRREVOCABLY AGREES THAT ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH ON SCHEDULE II HERETO OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT HERETO, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY THE COMPANY TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.  EACH OF THE COMPANY, THE
AGENTS, THE BANKS AND THE ISSUING BANKS IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS WHICH IT


97

--------------------------------------------------------------------------------

MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH JURISDICTION.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW OR LIMIT THE RIGHT OF ANY AGENT,
ANY BANK OR ISSUING BANK TO BRING PROCEEDINGS AGAINST THE COMPANY IN THE COURT
OF ANY OTHER COMPETENT JURISDICTION.


SECTION 10.15.  Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.


SECTION 10.16.  [Reserved].


SECTION 10.17.  Maximum Interest.  Nothing contained in this Agreement shall be
deemed to establish or require the payment of interest at a rate in excess of
the maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid to any of the Banks under this Agreement exceeds
the maximum rate permitted by applicable law, the rate of interest required to
be paid to such Banks hereunder shall be automatically reduced to the maximum
rate permitted by applicable law.


SECTION 10.18.  No Fiduciary Relationship.  The Company, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
its Subsidiaries and their Affiliates, on the one hand, and the Agents, the
Joint Lead Arrangers, the Banks, the Issuing Banks and their affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Joint Lead Arrangers, the Banks, the Issuing Banks or their affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.


SECTION 10.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in the Agreement, each
party hereto acknowledges that any liability of any Bank that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank party hereto that is an EEA Financial Institution; and


(b)   the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)  a reduction in full or in part or cancellation of any such liability;


(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or


98

--------------------------------------------------------------------------------

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement; or


(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


SECTION 10.20.  Amendment and Restatement.  (a) This Agreement shall not
extinguish the Loans or any other obligations outstanding under the Existing
Credit Agreement. Nothing herein contained shall be construed as a substitution
or novation of the Loans or any other obligations outstanding, if any, under the
Existing Credit Agreement, which shall remain outstanding after the Effective
Date as modified hereby. Notwithstanding any provision of this Agreement, the
provisions of Sections 2.08, 2.12 and 10.07 of the Existing Credit Agreement as
in effect immediately prior to the Effective Date will continue to be effective
as to all matters arising out of or in any way related to facts or events
existing or occurring prior to the Effective Date.


(b)  The Existing Credit Agreement is, and the obligations of the Company
thereunder are, hereby ratified and confirmed and shall remain in full force and
effect according to its terms (as amended hereby).  The Company acknowledges and
confirms that as of the date hereof the Company’s obligation to repay the
outstanding principal amount of the Loans, if any, and reimburse each Issuing
Bank for any drawing on a Letter of Credit outstanding on the date hereof, if
any, is unconditional and not subject to any offsets, defenses or
counterclaims.  Each party hereto acknowledges and confirms that by entering
into this Agreement, each party does not waive or release any term or condition
of the Existing Credit Agreement or any of their rights or remedies under such
agreement or applicable Law or any of the obligations of such party thereunder,
except as expressly set forth herein.


(c)  On and after the Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement shall mean and be a reference to the
Existing Credit Agreement as modified by this Agreement.




99

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



  OCCIDENTAL PETROLEUM CORPORATION,          

By
 
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A., in its individual capacity as a Bank, an Issuing Bank
and as Administrative Agent,
         

By
 
      Name:       Title:          






[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., in its individual capacity, as a Bank and an Issuing
Bank,          

By
 
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

  BARCLAYS BANK PLC, in its individual capacity, as a Bank and an Issuing Bank,
         

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





 
CITIBANK, N.A., in its individual capacity, as a Bank and an Issuing Bank,
         

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




  HSBC BANK USA, NATIONAL ASSOCIATION, in its individual capacity, as a Bank and
an Issuing Bank,          

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




  MUFG BANK, LTD, in its individual capacity, as a Bank and an Issuing Bank    
     

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




  ROYAL BANK OF CANADA, in its individual capacity, as a Bank and an Issuing
Bank          

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




  SOCIETE GENERALE, in its individual capacity, as a Bank and an Issuing Bank  
       

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




  WELLS FARGO BANK, NATIONAL ASSOCIATION, in its individual capacity, as a Bank
and an Issuing Bank,          

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




  [__________], in its individual capacity, as a Bank          

By
  
      Name:       Title:          







[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





SCHEDULE 1.01 TO
AMENDED AND RESTATED CREDIT AGREEMENT




Capitalized terms used in Section 6.02(b) or Section 6.02(c) of the Amended and
Restated Credit Agreement shall have the meanings indicated below.  Capitalized
terms used in the definitions set forth below and not defined in this Schedule
1.01 shall have the meanings indicated in Section 1.01 of the Amended and
Restated Credit Agreement.


“Board of Directors” means either the board of directors (or any similar
governing body) of the Company or any duly authorized committee of that board.


“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Administrative Agent.


“Consolidated Net Tangible Assets” means the total of the Net Tangible Assets of
the Company and its Consolidated Subsidiaries, included in their financial
statements prepared on a consolidated basis in accordance with United States
generally accepted accounting principles, after eliminating all intercompany
items.


“Consolidated Subsidiary” means any Subsidiary of the Company included in the
financial statements of the Company and its Subsidiaries prepared on a
consolidated basis in accordance with United States generally accepted
accounting principles.


“Current Liabilities” means all Indebtedness that may properly be classified as
current liabilities in accordance with United States generally accepted
accounting principles.


“Discounted Rental Value” means, as to any particular lease under which any
Person is at the time liable and at any date as of which the amount thereof is
to be determined, the total net amount of rent (after deducting the amount of
rent to be received by such Person under noncancelable subleases) required to be
paid by such Person under such lease during the remaining noncancelable term
thereof (including any such period for which such lease has been extended or
may, at the option of the lessor, be extended), discounted from the respective
due dates thereof to such date at a rate per annum of 11 3/4%. The net amount of
rent required to be paid under any such lease for any such period shall be the
aggregate amount of the rent payable by the lessee with respect to such period,
after excluding amounts required to be paid on account of maintenance and
repairs, insurance, taxes, water rates and similar charges. In the case of any
lease which is terminable by the lessee upon the payment of a penalty, such net
amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated. If and to the extent the amount of any rent
during any future period is not definitely determinable under the lease in
question, the amount of such rent shall be estimated in such reasonable manner
as the Board of Directors of the Company may in good faith determine.



--------------------------------------------------------------------------------

“Funded Debt” means all Indebtedness maturing one year or more from the date of
the creation thereof, all Indebtedness directly or indirectly renewable or
extendible, at the option of the debtor, by its terms or by the terms of any
instrument or agreement relating thereto, to a date one year or more from the
date of the creation thereof, and all Indebtedness under a revolving credit,
term loan or similar agreement obligating the lender or lenders to extend credit
over a period of one year or more.


“Indebtedness” means, with respect to any Person, at any time, and in each case
only to the extent such obligations are presented as liabilities on the face of
the balance sheet of such Person in accordance with United States generally
accepted accounting principles (a) all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (b) obligations under capital leases (the amount of such
obligations being the capitalized amount of such leases, determined in
accordance with United States generally accepted accounting principles as
provided in Section 1.02), (c) obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (d) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit,  letters of
guaranty and bankers’ acceptances, (e) guarantees by such Person of any
Indebtedness of others of the type described in the foregoing clauses (a)
through (d) and (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on any asset owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person.


“Lien” means and includes any mortgage, pledge, lien, security interest,
conditional sale or other title retention agreement or other similar encumbrance
to secure Indebtedness for borrowed money, but excluding (i) any security
interest which a lessor may be deemed to have under a lease and (ii) any lien
which may be deemed to exist under a Production Payment or under any
subordination arrangement.


“Net Tangible Assets” of any specified Person means the total of all assets
properly appearing on a balance sheet of such Person prepared in accordance with
United States generally accepted accounting principles, after deducting from
such total, without duplication of deductions, (a) all Current Liabilities of
such Person, (b) that portion of the book amount of all such assets which would
be treated as intangibles under United States generally accepted accounting
principles, including without limitation, all such items as goodwill,
trademarks, trade names, brands, copyrights, patents, licenses and rights with
respect to the foregoing and unamortized debt discount and expense, and (c) the
amount, if any, at which any Capital Stock of such Person appears on the asset
side of such balance sheet.


“Obligations” means the due and punctual payment by the Company of (a) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (b) each payment required to be made
under the Amended and Restated Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursements of LC
Disbursements and



--------------------------------------------------------------------------------

interest thereon and (c) all other monetary obligations of the Company to the
Banks under the Amended and Restated Credit Agreement.


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.


“Principal Domestic Property” means any (i) developed oil or gas producing
property or (ii) processing or manufacturing plant, in each case which is now or
hereafter owned or leased by the Company or any Consolidated Subsidiary and
which is located in the continental United States (provided, however, that any
such property or plant declared by the Board of Directors by Board Resolution
not to be of material importance to the business of the Company and its
Consolidated Subsidiaries taken as a whole will be excluded from the foregoing
definition).


“Production Payment” means any economic interest in oil, gas or mineral reserves
which (i) entitles the holder thereof to a specified share of future production
from such reserves, free of the costs and expenses of such production, and (ii)
terminates when a specified quantity of such share of future production from
such reserves has been delivered or a specified sum has been realized from the
sale of such share of future production from such reserves.


“Secured Debt” means any Indebtedness of the Company or any Consolidated
Subsidiary for borrowed money, secured by a Lien on any Principal Domestic
Property or on any shares of Capital Stock or on any Indebtedness of any
Consolidated Subsidiary which owns any Principal Domestic Property.


“Subsidiary” means a Business Entity more than 50% of the outstanding Voting
Stock of which is owned, directly or indirectly, by the Company or by one or
more other Subsidiaries, or by the Company and one or more other Subsidiaries.


“Voting Stock” means, with respect to any Business Entity, any class or series
of Capital Stock of such Business Entity the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for the election of, or to
appoint or to approve the appointment of, the directors, trustees or managing
members of, or other persons holding similar positions with, such Business
Entity.



--------------------------------------------------------------------------------



SCHEDULE I to

AMENDED AND RESTATED CREDIT AGREEMENT

 A


AMOUNTS OF REVOLVING CREDIT COMMITMENTS


NAME OF BANK
EXISTING
REVOLVING CREDIT
COMMITMENT
ADDITIONAL
COMMITMENT
TOTAL
REVOLVING
CREDIT
COMMITMENT
 BANK OF AMERICA, N.A.
 $205,000,000
 $95,000,000
 $300,000,000
 BARCLAYS BANK PLC
 $205,000,000
 $95,000,000
 $300,000,000
 CITIBANK, N.A.
$205,000,000
 $95,000,000
$300,000,000
 HSBC BANK USA, NATIONAL ASSOCIATION
$205,000,000
 $95,000,000
 $300,000,000
 JPMORGAN CHASE BANK, N.A.
 $205,000,000
 $95,000,000
 $300,000,000
 MUFG BANK, LTD.
 $120,000,000
 $180,000,000
 $300,000,000
 ROYAL BANK OF CANADA
 $120,000,000
 $180,000,000
 $300,000,000
 SOCIETE GENERALE
 $120,000,000
 $180,000,000
 $300,000,000
 SUMITOMO MITSUI BANKING CORPORATION
 $120,000,000
 $180,000,000
 $300,000,000
 WELLS FARGO BANK, N.A.
 $205,000,000
 $95,000,000
 $300,000,000
 BANCO BILBAO VIZCAYA AGRENTARIA, S.A. NEW YORK BRANCH
 $120,000,000
 $29,000,000
 $149,000,000
 BANK OF CHINA, NEW YORK BRANCH
$75,000,000
 $74,000,000
 $149,000,000
 CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
 $120,000,000
 $29,000,000
$149,000,000
 MIZUHO BANK, LTD.
 $120,000,000
 $29,000,000
 $149,000,000
 PNC BANK, NATIONAL ASSOCIATION
 $120,000,000
 $29,000,000
 $149,000,000
 STANDARD CHARTERED BANK
 $120,000,000
 $29,000,000
$149,000,000
 THE BANK OF NEW YORK MELLON
 $120,000,000
 $29,000,000
 $149,000,000
 THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
 $120,000,000
 $29,000,000
$149,000,000
 THE TORONTO-DOMINION BANK, NEW YORK BRANCH
 $0
$149,000,000
 $149,000,000
 U.S. BANK NATIONAL ASSOCIATION
 $120,000,000
$29,000,000
 $149,000,000
 BNP PARIBAS
 $75,000,000
$45,000,000
$120,000,000
 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 $0
 $120,000,000
 $120,000,000
 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 $120,000,000
$0
 $120,000,000
 BMO HARRIS BANK, N.A.
 $0
 $50,000,000
 $50,000,000
 FIRST ABU DHABI BANK USA N.V.
 $30,000,000
 $20,000,000
$50,000,000
 RIYAD BANK, HOUSTON AGENCY
$30,000,000
$20,000,000
$50,000,000
TOTAL COMMITMENT AMOUNT
$3,000,000,000
$2,000,000,000
$5,000,000,000






--------------------------------------------------------------------------------

SCHEDULE II to

AMENDED AND RESTATED CREDIT AGREEMENT


Addresses, Facsimile and Telephone Numbers






If to Occidental
OCCIDENTAL PETROLEUM CORPORATION
Petroleum Corporation:
5 Greenway Plaza, Suite 110
 
Houston, TX 77046
 
Attention:  Treasurer
 
Tel. No. (713) 215-7000
 
Facsimile No. (713) 985-1995
   
If to JPMorgan Chase
JPMORGAN CHASE BANK, N.A.
Bank, N.A.:
500 Stanton Christian Road
 
Floor 01, NCC5
 
Newark, DE 19713
 
Tel. No.: 302-634-1836
 
Facsimile No.: 302-634-1417
 
Attention: Michelle Carey
Email:
michelle.x.carey@jpmorgan.com
     
With a copy to:
     
JPMORGAN CHASE BANK, N.A.
 
500 Stanton Christian Road
 
Floor 01, NCC 5
 
Newark, DE 19713
 
Tel. No.: 302-634-2633
 
Attention: Kristen Bazink
 
Email: kristen.bazink@chase.com
   
If to any other Bank:
Contact information on file with the Administrative Agent.








